Exhibit 10.1

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Originally Dated February 20, 2008

Amended by First Amendment dated January 28, 2009

 

 

Among

 

MARKWEST ENERGY PARTNERS, L.P.,

as the Borrower,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

RBC CAPITAL MARKETS,

as Syndication Agent

 

BNP PARIBAS, MORGAN STANLEY BANK and U.S. BANK NATIONAL ASSOCIATION

as Documentation Agents

 

and

 

THE LENDERS PARTY HERETO

 

Dated as of July 1, 2010

 

WELLS FARGO SECURITIES, LLC AND RBC CAPITAL MARKETS,

As Joint Lead Arrangers and Joint Lead Bookrunners

 

 

 

$700,000,000 Amended and Restated Senior Secured Revolving Credit Facility

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

 

Article I. DEFINITIONS AND ACCOUNTING TERMS

 

2

1.01

Defined Terms

 

2

1.02

Other Interpretive Provisions

 

26

1.03

Accounting Terms

 

26

1.04

Rounding

 

26

1.05

References to Agreements and Laws

 

27

1.06

Times of Day

 

27

1.07

Letter of Credit Amounts

 

27

1.08

Excluded Ventures

 

27

Article II. AMOUNT AND TERMS OF LOANS

 

28

2.01

Loans

 

28

2.02

Repayment of Loans; Evidence of Debt

 

28

2.03

Procedure for Borrowing

 

29

2.04

Commitment Fees and LC Fees

 

30

2.05

Letters of Credit

 

30

2.06

Reduction or Termination of Commitments

 

34

2.07

Optional Prepayments

 

35

2.08

Mandatory Prepayments From Net Cash Proceeds

 

35

2.09

Commitment Increases

 

36

2.10

Interest

 

38

2.11

Computation of Interest and Fees

 

39

2.12

Funding of Borrowings

 

39

2.13

Pro Rata Treatment and Payments

 

40

2.14

Pari Passu Lien Securing Lender Hedging Agreements and Banking Service
Obligations

 

41

2.15

Swingline Loans

 

42

2.16

Defaulting Lenders

 

43

Article III. TAXES, YIELD PROTECTION AND ILLEGALITY

 

44

3.01

Taxes

 

44

3.02

Illegality

 

48

3.03

Inability to Determine Rates

 

48

3.04

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Loans

 

48

3.05

Compensation for Losses

 

49

3.06

Matters Applicable to all Requests for Compensation

 

50

3.07

Survival

 

50

Article IV. CONDITIONS PRECEDENT TO EXTENSION OF CREDITS

 

51

4.01

Conditions of Initial Extension of Credit

 

51

4.02

Conditions to all Extensions of Credit

 

53

4.03

Conditions Precedent to Funding Loans for Permitted Acquisitions

 

54

Article V. REPRESENTATIONS AND WARRANTIES

 

54

5.01

No Default

 

54

5.02

Existence; Qualification and Power; Compliance with Laws

 

54

5.03

Authorization; No Contravention

 

54

5.04

Governmental Authorization

 

55

5.05

Binding Effect

 

55

5.06

Financial Statements; No Material Adverse Effect

 

55

5.07

Litigation

 

55

5.08

No Default

 

55

 

i

--------------------------------------------------------------------------------


 

5.09

Ownership of Property; Liens

 

55

5.10

Environmental Compliance

 

56

5.11

Insurance

 

56

5.12

Taxes

 

56

5.13

ERISA Compliance

 

56

5.14

Subsidiaries and Other Investments

 

57

5.15

Margin Regulations; Investment Company Act; Use of Proceeds

 

57

5.16

Disclosure

 

57

5.17

Labor Matters

 

57

5.18

Compliance with Laws

 

57

5.19

Third Party Approvals

 

57

5.20

Solvency

 

58

5.21

Collateral

 

58

5.22

Representations Regarding MWLM&R

 

58

Article VI. AFFIRMATIVE COVENANTS OF BORROWER

 

58

6.01

Financial Statements

 

58

6.02

Certificates; Other Information

 

60

6.03

Notices

 

60

6.04

Payment of Obligations

 

61

6.05

Preservation of Existence, Etc.

 

61

6.06

Maintenance of Assets and Business

 

61

6.07

Maintenance of Insurance

 

62

6.08

Compliance with Laws and Contractual Obligations

 

62

6.09

Book and Records

 

62

6.10

Inspection Rights

 

62

6.11

Compliance with ERISA

 

62

6.12

Use of Proceeds

 

63

6.13

Intentionally Omitted

 

63

6.14

Guaranties

 

63

6.15

Further Assurances; Collateral

 

64

6.16

Fiscal Year

 

65

Article VII. NEGATIVE COVENANTS OF BORROWER

 

66

7.01

Liens

 

66

7.02

Investments

 

68

7.03

Hedging Agreements

 

69

7.04

Indebtedness

 

69

7.05

Intentionally Omitted

 

70

7.06

Fundamental Changes

 

71

7.07

Dispositions

 

71

7.08

Restricted Payments

 

72

7.09

ERISA

 

72

7.10

Nature of Business; Capital Expenditures; Risk Management

 

72

7.11

Transactions with Affiliates

 

72

7.12

Burdensome Agreements

 

73

7.13

Use of Proceeds

 

73

7.14

Organizational Document Amendments

 

73

7.15

Financial Covenants

 

73

Article VIII. EVENTS OF DEFAULT AND REMEDIES

 

75

8.01

Events of Default

 

75

8.02

Remedies upon Event of Default

 

77

8.03

Application of Funds

 

78

 

ii

--------------------------------------------------------------------------------


 

Article IX. ADMINISTRATIVE AGENT

 

79

9.01

Appointment and Authorization of Administrative Agent; Lender Hedging Agreements

 

79

9.02

Delegation of Duties

 

79

9.03

Default; Collateral

 

80

9.04

Liability of Administrative Agent

 

81

9.05

Reliance by Administrative Agent

 

82

9.06

Notice of Default

 

82

9.07

Credit Decision; Disclosure of Information by Administrative Agent

 

82

9.08

Indemnification of Agents

 

83

9.09

Administrative Agent in its Individual Capacity

 

83

9.10

Successor Administrative Agent

 

84

9.11

Syndication Agent; Other Agents; Arrangers

 

84

9.12

Administrative Agent May File Proof Of Claim

 

84

9.13

Lender Hedging Agreements

 

85

9.14

Banking Services

 

85

Article X. MISCELLANEOUS

 

85

10.01

Amendments, Releases of Collateral, Etc.

 

85

10.02

Notices; Effectiveness; Electronic Communications

 

88

10.03

No Waiver; Cumulative Remedies; Enforcement

 

89

10.04

Expenses; Indemnity; Damage Waiver

 

90

10.05

Intentionally Omitted

 

92

10.06

Payments Set Aside

 

92

10.07

Successors and Assigns

 

92

10.08

Confidentiality

 

96

10.09

Set-off

 

97

10.10

Interest Rate Limitation

 

97

10.11

Counterparts

 

97

10.12

Integration

 

97

10.13

Survival of Representations and Warranties

 

98

10.14

Severability

 

98

10.15

Replacement of Lenders

 

98

10.16

Governing Law

 

98

10.17

Waiver of Right to Trial by Jury

 

99

10.18

No Advisory or Fiduciary Responsibility

 

99

10.19

Electronic Execution of Assignments and Certain Other Documents

 

99

10.20

USA PATRIOT Act Notice

 

100

10.21

Intentionally Omitted

 

100

10.22

Resignation of Administrative Agent and Collateral Agent; Appointment of
Successor Administrative Agent; Assignment

 

100

10.23

Termination of Commitments Under Original Credit Agreement

 

100

10.24

No Novations, Etc.

 

101

10.25

ENTIRE AGREEMENT

 

101

 

iii

--------------------------------------------------------------------------------


 

ANNEXES AND SCHEDULES

 

ANNEX I

Commitments and Applicable Percentages

SCHEDULE 5.14

Subsidiaries and Other Equity Investments

SCHEDULE 7.01

Existing Liens

SCHEDULE 7.04

Indebtedness

SCHEDULE 10.02

Addresses for Notices to Borrower, Guarantors and Administrative Agent

 

EXHIBITS

 

EXHIBIT A:

Form of Borrowing Notice

EXHIBIT A-1

Form of Swingline Borrowing Notice

EXHIBIT A-2

Form of Interest Election Request

EXHIBIT A-3

Form of Repayment/Prepayment Notice

EXHIBIT B:

Form of Note

EXHIBIT C:

Form of Compliance Certificate

EXHIBIT D:

Assignment and Assumption

EXHIBIT E:

Form of Notice of Commitment Increase

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

This AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is entered into as of
July [1], 2010 (the “Effective Date”), among MARKWEST ENERGY PARTNERS, L.P., a
Delaware limited partnership (the “Borrower”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, individually and as successor Administrative Agent, as Issuing Bank
and Swingline Lender, ROYAL BANK OF CANADA, as prior administrative agent, RBC
CAPITAL MARKETS, as Syndication Agent, BNP PARIBAS, MORGAN STANLEY BANK and U.S.
BANK NATIONAL ASSOCIATION, as Documentation Agents, and each of the Lenders that
is a signatory hereto or which becomes a signatory hereto pursuant to
Section 10.07.

 

R E C I T A L S:

 

(1)           The Borrower, Royal Bank of Canada, individually as an initial
administrative agent and collateral agent (in such capacities collectively, the
“Original Administrative Agent”), JPMorgan Chase Bank, N.A. as co-syndication
agent, Wachovia Bank, National Association, as co-syndication agent, Fortis
Capital Corp., as co-documentation agent, SunTrust Bank, as co-documentation
agent, and U.S. Bank National Association, as co-documentation agent, together
with the lenders party thereto entered into that certain Credit Agreement dated
as of February 20, 2008, providing for (i) a $350,000,000 revolving line of
credit and (ii) a $225,000,000 term loan, and such Credit Agreement was amended
by a First Amendment dated January 28, 2009 (as amended, the “Original Credit
Agreement”).

 

(2)           Pursuant to the provisions of Section 10.07 of the Original Credit
Agreement, of even date herewith a Master Assignment and Assumption Agreement
was entered into whereby each of Deutsche Bank Trust Company Americas, Bank of
Scotland New York Branch, Calyon New York Branch, WestLB AG, New York Branch,
Union Bank of California, N.A., Amegy Bank National Association, Bank of
Oklahoma, N.A., Guaranty Bank, FSB and Société Générale (collectively, the
“Exiting Lenders”) assigned all of their rights and obligations under the
Original Credit Agreement (including all of their respective commitments and
loans and participations in letters of credit thereunder and all liens and
security interests granted as security for indebtedness under the Original
Credit Agreement) to UBS Loan Finance LLC, Capital One, N.A., and Sumitomo
Mitsui Banking Corporation (collectively, the “New Lenders”) and the New Lenders
(i) paid the Exiting Lenders the outstanding amount owed the Exiting Lenders as
of the date of such assignment, (ii) assumed all of the Exiting Lenders’ rights
and obligations under the Original Credit Agreement (including all of the
Exiting Lenders’ respective commitments and loans and participations in letters
of credit thereunder and became entitled to their pro rata share of all liens
and security interests granted as security for indebtedness under the Original
Credit Agreement, and (iii) became lenders under the Original Credit Agreement.

 

(3)           The Original Administrative Agent accepted and recorded such
assignments and the Borrower also consented to such assignments and the Original
Administrative Agent waived, and hereby waives, the $3,500 processing and
recordation fee for each assignment provided for in Section 10.07 of the
Original Credit Agreement.

 

(4)           The Borrower has requested certain amendments to the Original
Credit Agreement which include, among other things, (i) the replacement of Royal
Bank of Canada as administrative agent and collateral agent by Wells Fargo Bank,
National Association, (ii) the elimination of the Term Loan Facility (as defined
in the Original Credit Agreement) which was previously repaid in full, (iii) an
increase in the amount of the revolving commitments to $700,000,000, and
(iv) provision for up to an additional $200,000,000 in revolving commitments,
and (A) the Lenders have agreed to amend and restate in its entirety the
Original Credit Agreement on the terms and conditions set forth herein, to renew
and rearrange the indebtedness outstanding under the Original Credit Agreement
(but not to repay or pay off such indebtedness) and to increase the revolving
commitments to $700,000,000 and (B) Royal Bank of

 

1

--------------------------------------------------------------------------------


 

Canada, by its execution hereof has agreed to resign, and hereby resigns, as
administrative agent and collateral agent pursuant to Section 9.10 of the
Original Credit Agreement (and by their execution hereof, the Lenders’ and
Borrower waive the 30 days’ notice of resignation requirement) and Wells Fargo
Bank, National Association, pursuant to Section 9.10 of the Original Credit
Agreement, by its execution hereof has agreed to become, and hereby becomes, the
successor administrative agent and collateral agent and hereby succeeds to all
the rights, powers and duties of the Original Administrative Agent (and by their
execution hereof, the Lenders’ and Borrower hereby consent to and approve the
appointment of Wells Fargo Bank, National Association as successor
administrative agent and collateral agent).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree that the Original Credit Agreement is
amended and restated in its entirety to read as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

Accurate Applicable Rate has the meaning specified in the definition of
“Applicable Rate”.

 

Acquisition means any transaction or series of related transactions for the
purpose of, or resulting in, directly or indirectly, (a) the purchase or other
acquisition by the Borrower or any of its Subsidiaries of all or substantially
all of the assets of a Person or of any business or division of a Person;
(b) the purchase or other acquisition (whether by a merger, consolidation,
amalgamation or otherwise) by the Borrower or any of its Subsidiaries of more
than 50% of any class of Voting Stock (or similar ownership interests) of any
Person.

 

Act has the meaning specified in Section 10.20.

 

Adjusted Consolidated EBITDA means the sum of (a) Consolidated EBITDA for the
period of determination plus (b) Material Project Consolidated EBITDA
Adjustments, as determined pursuant to Section 7.15(e).

 

Administrative Agent means Wells Fargo in its capacity as administrative agent
and collateral agent under any of the Loan Documents, successor to Royal Bank of
Canada as administrative agent and collateral agent under the Original Credit
Agreement or any successor administrative agent and collateral agent.

 

Administrative Agent’s Office means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

Administrative Questionnaire means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

Affiliate means, as to any Person, each other Person that directly or indirectly
(through one or more intermediaries or otherwise) controls, is controlled by, or
is under common control with, such Person. A Person shall be deemed to be
“controlled by” any other Person if such other Person possesses, directly or
indirectly, power (a) to vote 10% or more of the securities (on a fully diluted
basis) having

 

2

--------------------------------------------------------------------------------


 

ordinary voting power for the election of directors or managing general
partners; or (b) to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

 

Agent-Related Persons means the Administrative Agent, together with its
Affiliates (including, in the case of Wells Fargo in its capacity as the
Administrative Agent, and each Arranger, in its capacity as an Arranger), and
the officers, directors, employees, agents, trustees, advisors and
attorneys-in-fact of such Persons and Affiliates.

 

Agents means collectively the Administrative Agent, the Syndication Agent and
the Documentation Agents and Agent individually means any of them.

 

Agreement means this Agreement, which amends and restates in its entirety the
Original Credit Agreement, as the same may be amended, modified, supplemented or
restated from time to time in accordance with the terms hereof.

 

Alternate Base Rate means, for any day a fluctuating rate per annum equal to the
highest of (a) the Prime Rate in effect on such day, (b) the Federal Funds Rate
in effect on such day plus ½ of 1%, and (c) the LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, (i) if Alternate Base Rate is determined using the LIBO Rate in clause
(c) above, the appropriate margin set forth in the pricing grid in the
definition of “Applicable Rate” under the Alternate Base Rate column will be
added to the amount calculated pursuant to clause (c) above for purposes of
calculating interest accruing on each Alternate Base Rate Loan and (ii) the LIBO
Rate for any day shall be based on the rate reported by Bloomberg L.P. in its
index of rates (or any successor thereto) providing quotations of interest rates
applicable to US Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time on such day.  Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Rate or the LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Rate or the LIBO Rate, respectively.

 

Alternate Base Rate Loans means Revolving Loans hereunder at all times when they
bear interest at a rate based upon the Alternate Base Rate.

 

Applicable Percentage means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment.  If the Commitments
of all Lenders have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s percentage of outstanding Revolving Loans
and LC Exposure.

 

Applicable Rate means with respect to the Revolver Loans, Swingline Loans,
Commitment Fees and LC Fees, the following percentages per annum set forth in
the table below, on any date of determination, that corresponds to the Total
Leverage Ratio at such date of determination, as calculated based on the
quarterly Compliance Certificate most recently delivered pursuant to
Section 6.02(a) (calculated on a pro forma basis giving effect to any Permitted
Acquisitions):

 

3

--------------------------------------------------------------------------------


 

Pricing
Level

 

Total Leverage Ratio

 

Commitment
Fee Rate

 

LC Fee and LIBO Rate

 

Alternate Base
Rate
Swingline Rate

 

 

 

 

 

 

 

 

 

 

 

1

 

Less than or equal to 3.25 to 1.00

 

0.50

%

2.50

%

1.50

%

 

 

 

 

 

 

 

 

 

 

2

 

Less than or equal to 3.75 to 1.00 but greater than 3.25 to 1.00

 

0.50

%

2.75

%

1.75

%

 

 

 

 

 

 

 

 

 

 

3

 

Less than or equal to 4.25 to 1.00 but greater than 3.75 to 1.00

 

0.50

%

3.00

%

2.00

%

 

 

 

 

 

 

 

 

 

 

4

 

Less than or equal to 4.75 to 1.00 but greater than 4.25 to 1.00

 

0.50

%

3.25

%

2.25

%

 

 

 

 

 

 

 

 

 

 

5

 

Greater than 4.75 to 1.00

 

0.50

%

3.50

%

2.50

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 5 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered.  The Applicable Rate shall be based on Level 2 of the
Pricing Level until the first calculation date following the receipt by the
Administrative Agent and the Lenders of the financial information and related
Compliance Certificate for the first full fiscal quarter ending after the
Effective Date.

 

In the event that any Compliance Certificate delivered hereunder is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Rate based upon the
foregoing pricing grid (the “Accurate Applicable Rate”) for any period that such
Compliance Certificate covered, then (a) the Borrower shall immediately deliver
to the Administrative Agent a Compliance Certificate for such period, (b) the
Applicable Rate shall be adjusted such that after giving effect to the corrected
Compliance Certificate the Applicable Rate shall be reset to the Accurate
Applicable Rate based upon the foregoing pricing grid for such period as set
forth in the foregoing pricing grid and (c) if the Accurate Applicable Rate is
higher than the Applicable Rate based upon the foregoing pricing grid, the
Borrower shall immediately pay to the Administrative Agent, for the account of
the Lenders, the accrued additional interest, LC Fees and Commitment Fees owing
as a result of such Accurate Applicable Rate for such period.

 

Approved Fund has the meaning specified in Section 10.07(g).

 

Arranger means collectively Wells Fargo Securities, LLC and RBC Capital Markets,
in their capacities as joint lead arrangers and joint lead bookrunners.

 

Assignee Group means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

Assignment and Assumption means an Assignment and Assumption substantially in
the form of Exhibit D.

 

4

--------------------------------------------------------------------------------


 

Attorney Costs means and includes all reasonable and documented out-of-pocket
fees, expenses and disbursements of any law firm or other external counsel.

 

Attributable Indebtedness means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

Authorizations means all filings, recordings, and registrations with, and all
validations or exemptions, approvals, orders, authorizations, consents,
franchises, licenses, certificates, and permits from, any Governmental
Authority.

 

Available Cash has the meaning given that term in the Partnership Agreement as
in effect on the Effective Date (or if the term “Available Cash” in the
Partnership Agreement is amended after the Effective Date, such amended meaning
provided the Administrative Agent and Required Lenders have agreed to adopt such
amended definition for purposes of this Agreement).

 

Bank Guaranties means guaranties or other agreements or instruments serving a
similar function issued by a bank or other financial institution.

 

Banking Services means each and any of the following bank services provided to
the Borrower or any of its Subsidiaries by any Lender or Affiliate of a Lender:
(a) commercial credit cards; (b) stored value cards; and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

 

Banking Service Obligations means any and all obligations of the Borrower or any
of its Subsidiaries, whether absolute or contingent and howsoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

Board means the Board of Governors of the Federal Reserve System of the United
States.

 

Borrower has the meaning specified in the preamble hereof.

 

Borrower Materials has the meaning specified in Section 6.01(f).

 

Borrowing means (a) Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect or (b) a Swingline Loan.

 

Borrowing Date means each Business Day specified in a notice pursuant to
Section 2.03 as a date on which the Borrower requests (or is deemed to have
requested) the Lenders to make Loans.

 

Borrowing Notice means a request by the Borrower for a Borrowing in accordance
with Section 2.03.

 

Business Day means any day other than a Saturday, Sunday, or other day on which
commercial banks are authorized to close under the Laws of New York, or are in
fact closed and, if such day relates to

 

5

--------------------------------------------------------------------------------


 

any Eurodollar Loan, means any such day on which dealings in Dollar deposits are
conducted by and between banks in the applicable offshore Dollar interbank
market.

 

Capital Expenditure by a Person means an expenditure (determined in accordance
with GAAP) for any fixed asset owned by such Person for use in the operations of
such Person having a useful life of more than one year, or any improvements or
additions thereto.

 

Capital Lease means any capital lease or sublease which should be capitalized on
a balance sheet in accordance with GAAP.

 

Cash Collateral means cash or deposit account balances pledged and deposited
with or delivered to the Administrative Agent, for the benefit of the Issuing
Bank, the Swingline Lender and the Lenders, as collateral for LC Exposure and/or
Fronting Exposure, pursuant to documentation in form and substance satisfactory
to the Administrative Agent, Issuing Bank and Swingline Lender and Cash
Collateralize means to pledge or deposit Cash Collateral.

 

Cash Equivalents means:

 

(a)           US Dollars;

 

(b)           direct general obligations, or obligations of, or obligations
fully and unconditionally guaranteed as to the timely payment of principal and
interest by, the United States or any agency or instrumentality thereof having
remaining maturities of not more than 13 months, but excluding any such
securities whose terms do not provide for payment of a fixed dollar amount upon
maturity or call for redemption;

 

(c)           certificates of deposit and Eurodollar-time deposits with
maturities of 13 months or less, bankers acceptances with maturities not
exceeding 180 days, overnight bank deposits and other similar short term
instruments, in each case with any domestic commercial bank having capital and
surplus in excess of $250,000,000 and having a rating of at least “A2” by
Moody’s and at least “A” by S&P;

 

(d)           repurchase obligations with a term of not more than 13 months for
underlying securities of the types described in (b) and (c) above entered into
with any financial institution meeting the qualifications in (c) above;

 

(e)           commercial paper (having original maturities of not more than 270
days) of any Person rated “P-1” or better by Moody’s or “A-1” or the equivalent
by S&P; and

 

(f)            money market mutual or similar funds having assets in excess of
$100,000,000, at least 95% of the assets of which are comprised of assets
specified in clause (a) through (e) above.

 

CERCLA means the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. §9601 et seq.).

 

Change in Law means (a) the adoption of any Law after the date of this
Agreement, (b) any change in any Law or in the interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of
Section 3.04(b), by any Lending Office of such Lender or by such Lender’s or the
Issuing Bank’s holding

 

6

--------------------------------------------------------------------------------


 

company, if any) with any request, guideline or directive (whether or not having
the force of Law) of any Governmental Authority made or issued after the date of
this Agreement.

 

Change of Control means (a) the Borrower shall fail to own, directly or
indirectly, or fail to have voting control over, 100% of the equity interests in
Opco, (b) the Borrower shall fail to own, directly or indirectly, or fail to
have voting control over, 100% of the Voting Stock of MarkWest Hydrocarbon,
(c) the General Partner shall fail to own, directly or indirectly, 100% of the
general partner interest of the Borrower, (d) any Person, entity or group (other
than John Fox and members of his family, Borrower and/or any Subsidiary)
acquires beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of 35% or more of the equity interests in the General Partner or
(e) any Person, entity or group (other than John Fox and members of his family)
acquires beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of 35% or more of the equity interests in the Borrower.

 

CI Lender has the meaning specified in the definition of “Notice of Commitment
Increase”.

 

Code means the Internal Revenue Code of 1986.

 

Collateral means all property and interests in property and proceeds thereof now
owned or hereafter acquired by any Loan Party and in or upon which a Lien now or
hereafter exists in favor of the Secured Parties or the Administrative Agent on
behalf of the Secured Parties, whether under this Agreement, the Collateral
Documents, or any other Loan Document.

 

Collateral Documents means (a) each Guaranty, Security Agreement and Mortgage
and all other guaranties, pledge agreements, security agreements, deeds of
trust, mortgages, chattel mortgages, assignments, pledges, guaranties, notices
of lien, continuation statements, extension agreements and other similar
agreements or instruments executed by any Loan Party for the benefit of the
Secured Parties now or hereafter delivered to the Administrative Agent or the
Secured Parties pursuant to or in connection with the transactions contemplated
hereby, and all financing statements, fixture filings, transmitting utility
filings (or comparable documents now or hereafter filed in accordance with the
UCC or comparable Law) against any Loan Party, as debtor, in favor of any
Secured Party or the Administrative Agent for the benefit of the Secured
Parties, as secured party, to secure or guarantee the payment of any part of the
Obligations or the performance of any other duties and obligations of Borrower
or any other Loan Party under the Loan Documents, whenever made or delivered,
and (b) any amendments, supplements, modifications, renewals, replacements,
consolidations, substitutions, restatements, and extensions of any of the
foregoing.

 

Commercial Operation Date means the date on which a Material Project is
substantially complete and commercially operable.

 

Commitment means, respect to each Lender, the total aggregate commitment of such
Lender to make Revolving Loans pursuant to Section 2.01 and to acquire
participations in Letters of Credit and Swingline Loans pursuant to Section 2.05
and Section 2.15, as such commitment may be (a) reduced from time to time
pursuant to Section 2.06, (b) reduced or increased (with such Lender’s consent)
from time to time (i) pursuant to Section 2.09 and (ii) pursuant to assignments
by or to such Lender pursuant to Section 10.07, (c) reduced or terminated
pursuant to Section 10.15, or (d) terminated pursuant to Section 8.02(a).  The
initial amount of each Lender’s Commitment is set forth on Annex I, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.  The initial aggregate amount of the Commitments is
$700,000,000.

 

Commitment Fees has the meaning specified in Section 2.04(a).

 

7

--------------------------------------------------------------------------------


 

Commitment Increase has the meaning specified in Section 2.09(a).

 

Commitment Increase Effective Date has the meaning specified in Section 2.09(a).

 

Compliance Certificate means a certificate substantially in the form of
Exhibit C.

 

Consolidated EBITDA means, for any period, for the Borrower and its Subsidiaries
on a consolidated basis, an amount equal to Consolidated Net Income for such
period plus, to the extent deducted in determining Consolidated Net Income for
such period, (a) Consolidated Interest Charges, (b) the aggregate amount of
taxes, based on or measured by income, (c) the amount of depreciation and
amortization expense, and (d) other non-cash charges and expenses, including,
without limitation, non-cash charges and expenses relating to Swap Contracts or
resulting from accounting convention changes, of the Borrower and its
Subsidiaries on a consolidated basis, all components of Consolidated EBITDA to
be determined in accordance with GAAP.

 

Consolidated Funded Debt means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, without duplication, the
sum of (a) Consolidated Senior Debt, (b) the outstanding principal amount of all
obligations and liabilities, whether current or long-term, for borrowed money
(including the Outstanding Amount of all Senior Unsecured Notes), (c) all
reimbursement obligations relating to letters of credit not otherwise included
in clause (a), (d) Capital Leases, (e) Synthetic Lease Obligations, and (f) all
Guaranty Obligations with respect to Indebtedness of the type specified in
subsections (a) through (e) above.

 

Consolidated Interest Charges means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, fees, charges and related expenses of the Borrower and its
Subsidiaries in connection with Indebtedness (including capitalized interest and
amortization of debt discount), in each case to the extent treated as interest
in accordance with GAAP, and (b) the portion of rent expense of the Borrower and
its Subsidiaries with respect to such period under Capital Leases that is
treated as interest in accordance with GAAP.

 

Consolidated Net Income means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income or net loss of the Borrower
and its Subsidiaries from continuing operations, provided that there shall be
excluded from such net income (to the extent otherwise included therein):
(a) the income (or loss) of any entity (other than a consolidated Subsidiary) in
which the Borrower or any Subsidiary has an ownership interest, except to the
extent that any such income has been actually received by the Borrower or such
Subsidiary in the form of cash dividends or similar cash distributions, (b) net
extraordinary gains and losses (other than, in the case of losses, losses
resulting from charges against net income to establish or increase reserves for
potential environmental liabilities and reserves for exposure under rate cases),
(c) any gains or losses attributable to non-cash write-ups or write-downs of
assets, (d) proceeds of any insurance on property, plant or equipment other than
business interruption insurance, (e) any gain or loss, net of taxes, on the
sale, retirement or other Disposition of assets (including the capital stock or
other equity ownership of any other Person, but excluding the sale of
inventories in the ordinary course of business), and (f) the cumulative effect
of a change in accounting principles; provided, however, notwithstanding whether
any Excluded Venture is treated as a consolidated Subsidiary for financial
reporting and accounting purposes generally, it shall not be treated as a
consolidated Subsidiary for purposes of computing Consolidated Net Income as
used in this Agreement and the income from such Excluded Venture actually
received by the Borrower or a Subsidiary in the form of cash dividends or
similar cash distributions shall be included in (a) above.

 

Consolidated Senior Debt means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, without duplication, the
sum of (a) the Outstanding Amount of all

 

8

--------------------------------------------------------------------------------


 

Loans and LC Exposure and (b) all secured Indebtedness of the type described in
Sections 7.04(e) and (g).

 

Contractual Obligation means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

Credit Exposure means LC Exposure, Revolving Credit Exposure, Swingline
Exposure, or any thereof.

 

Debtor Relief Laws means the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

Default means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

Default Rate means an interest rate equal to (a) the Alternate Base Rate plus
(b) the Applicable Rate, if any, applicable to Alternate Base Rate Loans plus
(c) 2% per annum; provided, however, that with respect to a Eurodollar Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws.

 

Defaulting Lender means, subject to Section 2.16(b), any Lender that (a) as
determined by the Administrative Agent has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit or Swingline Loans, within three Business Day of
the date required to be funded by it hereunder, (b) has notified the Borrower,
or the Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (c) as determined by the Administrative Agent has failed, within
three Business Day after request by the Administrative Agent, to confirm in a
manner satisfactory to the Administrative Agent that it will comply with its
funding obligations, or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

 

Disposition or Dispose means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

Documentation Agents collectively means BNP Paribas, Morgan Stanley Bank and
U.S. Bank National Association.

 

Domestic means, with respect to an entity, that such entity is incorporated,
organized or formed under the Laws of the United States, a state in the United
States or any subdivision thereof or the District of Columbia.

 

9

--------------------------------------------------------------------------------


 

Domestic Person means any corporation, general partnership, limited partnership,
limited liability company, joint stock company, trust, unincorporated
organization, business association, firm or joint venture that is organized
under the Laws of the United States or any state thereof or the District of
Columbia.

 

Effective Date has the meaning specified in the preamble hereof.

 

Eligible Assignee has the meaning specified in Section 10.07(g).

 

Enactment of Derivatives Legislation shall mean a Change in Law relating to the
regulation of the over-the-counter derivatives markets which requires the
pledging of cash collateral or the delivery of letters of credit in connection
with certain swap transactions, similar to the proposals set forth in Senate
Bill 3217, also known as the Restoring American Financial Stability Act of 2010
or House of Representatives Bill 3795, The Over-the-Counter Derivatives Market
Act of 2009.

 

Environmental Law means any applicable Law that relates to (a) the condition or
protection of air, groundwater, surface water, soil, or other environmental
media, (b) the environment, including natural resources or any activity which
affects the environment, (c) the regulation of any pollutants, contaminants,
wastes, substances, and Hazardous Substances, including, without limitation,
CERCLA, the Clean Air Act (42 U.S.C. § 7401 et seq.), the Federal Water
Pollution Control Act, as amended by the Clean Water Act (33 U.S.C. § 1251 et
seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136
et seq.), the Emergency Planning and Community Right to Know Act of 1986 (42
U.S.C. § 1100 1 et seq.), the Hazardous Materials Transportation Act (49 U.S.C.
§ 5101 et seq.), the National Environmental Policy Act of 1969 (42 U.S.C. § 4321
et seq.), the Oil Pollution Act (33 U.S.C. § 2701 et seq.), RCRA, the Rivers and
Harbors Act (33 U.S.C. §401 et seq.), the SDWA, the Toxic Substances Control Act
(15 U.S.C. § 2601 et seq.), and analogous state and local Laws, as any of the
foregoing may have been and may be amended or supplemented from time to time,
and any analogous enacted or adopted Law, or (d) the Release or threatened
Release of Hazardous Substances.

 

Environmental Liability means any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries resulting from (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Substance, (c) exposure to any Hazardous Substance,
(d) the release or threatened release of any Hazardous Substance into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

Equity Interests, equity interests and equity securities means, with respect to
any Person, all of the shares of capital stock of (or other ownership or profit
interests in) such Person, all of the warrants, options or other rights for the
purchase or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in) such Person, all of the securities convertible
into or exchangeable for shares of capital stock of (or other ownership or
profit interests in) such Person or warrants, rights or options for the purchase
or acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or non-voting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.  The term Equity Interests shall also
include other securities or instruments that have both debt and equity features.

 

ERISA means the Employee Retirement Income Security Act of 1974.

 

10

--------------------------------------------------------------------------------


 

ERISA Affiliate means any trade or business (whether or not incorporated) under
common control with the Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

ERISA Event means (a) a Reportable Event with respect to a Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Plan or Multiemployer Plan; (e) an event
or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

 

Eurodollar Loan means a Loan denominated in Dollars that bears interest at a
rate based upon the LIBO Rate.

 

Event of Default has the meaning specified in Section 8.01.

 

Exchange Act means the Securities Exchange Act of 1934.

 

Excluded Accounts means any deposit accounts that (a) are payroll, employee
benefit and similar trust accounts and any other trust accounts pursuant to
which any Loan Party receives deposits on behalf of third parties or (b) are
used to cash collateralize any obligation to any Person.

 

Excluded Taxes means, with respect to the Administrative Agent, any Lender, the
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of the Borrower or Guarantor hereunder or under any other Loan
Document, (a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the Laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower or any
Guarantor is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(ii), (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 10.15), any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause
(B) of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or
its assignor, if any) was previously entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 3.01(a)(ii);
and any U.S. Federal withholding Taxes imposed by FATCA other than by reason of
a Change in Law imposed after the date hereof.

 

Excluded Ventures means subsidiaries and joint ventures that are designated as
an Excluded Venture by the Borrower and continue to constitute Excluded Ventures
pursuant to Section 1.08; provided, however, that no Person may be designated an
Excluded Venture (and any previously

 

11

--------------------------------------------------------------------------------


 

designated Excluded Venture shall cease to be an Excluded Venture) in the event
that such Person guarantees any Indebtedness of any Loan Party.  As of the
Effective Date, each of MWLM&R, MarkWest Pioneer, L.L.C., a Delaware limited
liability company, Centrahoma Processing LLC, a Delaware limited liability
company, Wirth Gathering, an Oklahoma general partnership, and Bright Star
Partnership, L.P. a Texas limited partnership have been designated as Excluded
Ventures.

 

Exiting Lenders has the meaning specified in Recital (2) hereof.

 

Extension of Credit means the making of any Loan or the issuance of any Letter
of Credit.

 

FATCA means the Foreign Account Tax Compliance Act of 2009, Sections 1471
through 1474 of the Code and any regulations or official interpretations
thereof.

 

Federal Funds Rate means, for any day, the weighted average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the rates on overnight US Federal funds
transactions with members of the US Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

 

Fee Letter means the letter agreement, dated June 4, 2010, among the Borrower,
the Administrative Agent, Wells Fargo Securities, LLC and Royal Bank of Canada.

 

Fiscal Year means each year beginning January 1st and ending the following
December 31st.

 

Foreign when used in connection with a Subsidiary means a Subsidiary other than
a Domestic Subsidiary.

 

Foreign Lender means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

Fronting Exposure means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure other than LC Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or
secured by Cash Collateral in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of the outstanding Swingline Exposure other than Swingline Exposure as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or secured by Cash Collateral in accordance with the terms hereof.

 

Fund has the meaning set forth in Section 10.07(g).

 

GAAP means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

General Partner means MarkWest Energy GP, L.L.C., the general partner of the
Borrower.

 

12

--------------------------------------------------------------------------------


 

Governmental Authority means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

Guarantor means any Subsidiary that undertakes to be liable for all or any part
of the Obligations by execution of a Guaranty.

 

Guaranty means a Guaranty now or hereafter made by any Guarantor in favor of the
Administrative Agent on behalf of the Secured Parties.

 

Guaranty Obligation means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other payment obligation of another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other payment obligation, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
or other payment obligation of the payment of such Indebtedness or other payment
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other payment obligation,
or (iv) entered into for the purpose of assuring in any other manner the
obligees in respect of such Indebtedness or other payment obligation of the
payment thereof or to protect such obligees against loss in respect thereof (in
whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other payment obligation of any other Person, whether or not
such Indebtedness or other payment obligation is assumed by such Person;
provided, however, that the term “Guaranty Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guaranty Obligation shall be deemed to be the
lesser of (x) an amount equal to the stated or determinable outstanding amount
of the related primary obligation and (y) the maximum amount for which such
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation, unless the outstanding amount of such
primary obligation and the maximum amount for which such guaranteeing Person may
be liable are not stated or determinable, in which case the amount of such
Guaranty Obligation shall be the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.

 

Hazardous Substance means any substance that poses a threat to, or is regulated
to protect, human health, safety, public welfare, or the environment, including
without limitation: (a) any “hazardous substance,” pollutant” or “contaminant,”
and any “petroleum” or “natural gas liquids” as those terms are defined or used
under Section 101 of CERCLA, (b) “solid waste” as defined in the SDWA,
(c) asbestos or a material containing asbestos, (d) any material that contains
lead or lead-based paint, (e) any item or equipment that contains or is
contaminated by polychlorinated biphenyls, (f) any radioactive material,
(g) urea formaldehyde, (h) putrescible materials, (i) infectious materials,
(j) toxic microorganisms, including mold, or (k) any substance the presence or
Release of which requires reporting, investigation or remediation under any
Environmental Law.

 

Hedge Counterparties has the meaning specified in Section 10.01(e).

 

Hydrocarbons means crude oil, natural gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons and all constituents, elements or compounds thereof and products
refined or processed therefrom.

 

13

--------------------------------------------------------------------------------


 

Indebtedness means, as to any Person at a particular time, all of the following,
whether or not included as indebtedness or liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           the face amount of all letters of credit (including standby and
commercial), banker’s acceptances, Bank Guaranties, surety bonds, and similar
instruments issued for the account of such Person, and, without duplication, all
drafts drawn and unpaid thereunder;

 

(c)           obligations under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services, other than trade accounts payable in the ordinary
course of business not overdue by more than 60 days, and indebtedness (excluding
prepaid interest thereon) secured by a Lien on property owned or being purchased
by such Person (including indebtedness arising under conditional sales or other
title retention agreements), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;

 

(e)           Capital Leases and Synthetic Lease Obligations; and

 

(f)            all Guaranty Obligations of such Person in respect of any of the
foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner, unless such Indebtedness is expressly made non-recourse to such
Person except for customary exceptions acceptable to the Required Lenders.  The
amount of any Capital Lease or Synthetic Lease Obligations as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.  In addition, the determination of Indebtedness of the Borrower
and/or its Subsidiaries shall be made on a consolidated basis without taking
into account any Indebtedness owed by any such Person to any other such Person.

 

Indemnified Taxes means Taxes other than Excluded Taxes.

 

Indemnitees has the meaning specified in Section 10.04(b).

 

Information means all information received from the Borrower or any of its
Subsidiaries relating to the Borrower or any Subsidiary or any of their
respective businesses, other than (a) any such information that is available to
the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary or (b) any “Public Side
Information” as described in Section 6.01(f).

 

Insurance Payment means any payment by an insurance company or other surety on
account of property damage or casualty loss to any property (excluding the
proceeds attributable to any business interruption insurance policy) of the
Borrower or any of its Subsidiaries.

 

Interest Coverage Ratio means, as of any date of determination, the ratio of
(a) Adjusted Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) the sum of (i) Consolidated Interest Charges
during such period and (ii) imputed interest charges on Synthetic Lease
Obligations, of the Borrower and its Subsidiaries during such period.

 

Interest Election Request has the meaning specified in Section 2.10(c).

 

14

--------------------------------------------------------------------------------


 

Interest Payment Date means, (a) as to any Alternate Base Rate Loan (other than
the Swingline Loans), the end of any calendar quarter with respect thereto and
the Maturity Date, (b) as to any Eurodollar Loan (other than the Swingline
Loans), the last day of the Interest Period with respect thereto, and, for
Interest Periods longer than three months, each date which is three months, or a
whole multiple thereof, from the first day of such Interest Period and (c) as to
any Swingline Loan, the day such Swingline Loan is paid.

 

Interest Period means, with respect to any Eurodollar Loan, (a) initially, the
period commencing on the Borrowing Date or continuation date, as the case may
be, with respect to such Eurodollar Loan and ending one, two, three or six
months thereafter, as selected by the Borrower in its Borrowing Notice or
Interest Election Request, as the case may be, given with respect thereto, and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided, that (A) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (B) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.

 

Investment means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guaranty Obligation or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less all
returns of principal or equity thereon, and shall, if made by the transfer or
exchange of property other than cash be deemed to have been made in an amount
equal to the fair market value of such property.

 

IRS means the United States Internal Revenue Service.

 

ISDA means the International Swaps and Derivatives Association, Inc.

 

Issuing Bank means Wells Fargo and any other Lender reasonably acceptable to the
Administrative Agent.  The Issuing Bank may, in its discretion and with the
approval of the Borrower (such approval not to be unreasonably withheld),
arrange for one or more Letters of Credit requested by the Borrower in
accordance with this Agreement to be issued by Affiliates of the Issuing Bank,
in which case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

 

Issuing Documents means with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by the Issuing Bank and the Borrower (or any Subsidiary) or in favor of the
Issuing Bank and relating to any such Letter of Credit.

 

Laws means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities,

 

15

--------------------------------------------------------------------------------


 

including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of Law.

 

LC Disbursement means payment made by the Issuing Bank pursuant to a Letter of
Credit issued by the Issuing Bank.

 

LC Exposure means at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit issued for the account of the Borrower at such
time, plus (b) the aggregate amount of all unreimbursed LC Disbursements at such
time. The LC Exposure of any Lender at any time shall be equal to its Applicable
Percentage of the total LC Exposure at such time.

 

LC Fees has the meaning specified in Section 2.04(b).

 

LC Issuance Limit means at any one time for all Issuing Banks, a maximum
aggregate amount of $150,000,000; provided such maximum aggregate amount will be
increased to $200,000,000 if as a result of the Enactment of Derivatives
Legislation the Borrower is required to pledge cash collateral or deliver
letters of credit in connection with Swap Contracts to which it is a
counterparty.

 

Lender means each Person that becomes a lender hereunder and their permitted
successors and assigns. Unless the context otherwise requires, the term “Lender”
includes the Swingline Lender.

 

Lender Hedging Agreement means (a) a Swap Contract between any Loan Party and a
counterparty that, at the time that such Swap Contract was entered into, was a
Lender or an Affiliate of a Lender; and (b) a Swap Contract between any Loan
Party and a counterparty which Swap Contract is in existence at the time such
counterparty (or an Affiliate thereof) becomes a Lender.  In addition, for the
avoidance of doubt, all Swap Contracts in existence on the Effective Date
between the Borrower or any of its Subsidiaries and any Lender or any Affiliate
of a Lender shall constitute Lender Hedging Agreements.

 

Lending Office means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

Letter of Credit means any stand-by letter of credit issued after the Effective
Date pursuant to this Agreement.

 

Letter of Credit Application means an application and agreement for the issuance
or amendment of a Letter of Credit in the form from time to time in use by the
Issuing Bank.

 

LIBO Rate means, with respect to any LIBO Rate Borrowing for any Interest
Period, the rate reported by Bloomberg L.P. in its index of rates (or any
successor to or substitute for such index, providing rate quotations comparable
to those currently provided on such page of such index, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to US Dollar deposits in the London interbank market)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for US Dollar deposits in the
approximate amount of such LIBO Rate Borrowing with a maturity comparable to
such Interest Period for such LIBO Rate Borrowing.  In the event that such rate
is not available at such time for any reason, then the “LIBO Rate” with respect
to such LIBO Rate Borrowing for such Interest Period shall be the rate at which
US Dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately

 

16

--------------------------------------------------------------------------------


 

available funds in the London interbank market at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period.

 

Lien means any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement of any kind or nature whatsoever
to secure or provide for payment of any obligation of any Person (including any
conditional sale or other title retention agreement, any Capital Lease,
including the interest of a purchaser of accounts receivable (other than in
connection with a Disposition permitted pursuant to the terms of this Agreement
that is not a receivables financing transaction).

 

Loan means the Revolving Loans made by the Lenders to the Borrower pursuant to
this Agreement.  Unless the context otherwise requires, the term “Loan” includes
a Swingline Loan.

 

Loan Documents means this Agreement, each Note, the Collateral Documents, the
Issuing Documents, the Fee Letter and each and every other agreement executed in
connection with this Agreement; provided, however, that in no event shall any
Lender Hedging Agreement or any agreement in respect of Banking Services
Obligations constitute a Loan Document hereunder.

 

Loan Party means each of the Borrower and each Guarantor.

 

MarkWest Hydrocarbon means MarkWest Hydrocarbon, Inc., a Delaware corporation
and Wholly-Owned Subsidiary of Borrower.

 

MarkWest MWLM&R Member means MarkWest Liberty Gas Gathering, L.L.C., a Delaware
limited liability company.

 

Material Adverse Effect means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or condition
(financial or otherwise) of the Loan Parties taken as a whole; (b) a material
impairment of the ability of the Loan Parties, taken as a whole, to perform
their respective obligations under the Loan Documents to which they are a party;
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower or any Guarantor of any Loan Documents.

 

Material Agreements means any contract or agreement, the entry, amendment or
modification of which would require the Borrower to file a Form 8-K with the SEC
pursuant to Items 1.01 or 1.02 of Form 8-K.  “Material Agreement” means each of
such Material Agreements.

 

Material Project means the construction or expansion of any capital project of
Borrower, any Subsidiary or any Excluded Venture, the aggregate capital cost of
which exceeds $20,000,000.

 

Material Project Consolidated EBITDA Adjustment has the meaning specified in
Section 7.15(e).

 

Maturity Date means July [1], 2015; provided, however, the Maturity Date will
mean May 1, 2014 unless a Qualifying 6.875% Senior Note Refinancing has occurred
by May 1, 2014.

 

Maximum Rate has the meaning specified in Section 10.10.

 

Midstream Businesses means either (a) gathering, transportation, treating,
processing, marketing or otherwise handling Hydrocarbons, or activities or
services reasonably related or ancillary thereto

 

17

--------------------------------------------------------------------------------


 

including, without limitation, entering into Swap Contracts to support these
business, or (b) any other business that generates gross income that constitutes
“qualifying income” under Section 7704(d) of the Code.

 

Moody’s means Moody’s Investors Service, Inc. and any successor thereto.

 

Mortgaged Properties means collectively all the Mortgaged Property as defined in
the Mortgages and Mortgaged Property individually means any one of such
Mortgaged Properties.

 

Mortgages means the mortgages, deeds of trust, or similar instruments executed
by any of the Loan Parties in favor of Administrative Agent, for the benefit of
the Secured Parties, and all supplements, assignments, amendments, and
restatements thereto (or any agreement in substitution therefore, and “Mortgage”
means each of such Mortgages).

 

Multiemployer Plan means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

MWLM&R means MarkWest Liberty Midstream & Resources, L.L.C., a Delaware limited
liability company.

 

MWLM&R Available Cash means “Available Cash” as defined in the MWLM&R LLC
Agreement.

 

MWLM&R LLC Agreement means that certain Second Amended and Restated Limited
Liability Company Agreement of MWLM&R dated as of the November 1, 2009, as
amended by that certain Amendment No. 1 to Second Amended and Restated Limited
Liability Company Agreement dated as of November 20, 2009, as further amended or
restated from time to time.

 

Net Cash Proceeds means (a) any Insurance Payment and (b) with respect to any
Disposition, cash (including any cash received by way of deferred payment as and
when received) received by the Borrower or any of its Subsidiaries in connection
with and as consideration therefor, on or after the date of consummation of such
transaction, after (i) deduction of Taxes payable in connection with or as a
result of such transaction and (ii) payment of all usual and customary brokerage
commissions and all other reasonable fees and expenses related to such
transaction (including, without limitation, reasonable attorneys’ fees and
closing costs incurred in connection with such transaction).

 

New Funds Amount means the amount equal to the product of a CI Lender’s
Commitment represented as a percentage of the aggregate total Commitments after
giving effect to the Commitment Increase times the aggregate principal amount of
the outstanding Revolving Loans immediately prior to giving effect to the
Commitment Increase, if any, as of a Commitment Increase Effective Date (without
regard to any increase in the aggregate principal amount of Revolving Loans as a
result of any Revolving Loans made after giving effect to the Commitment
Increase on such Commitment Increase Effective Date).

 

New Lenders has the meaning specified in Recital (2) hereof.

 

Non-Consenting Lender has the meaning specified in Section 10.01(f).

 

Note means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

 

18

--------------------------------------------------------------------------------


 

Notice of Commitment Increase means a notice in the form of Exhibit E specifying
(a) the proposed effective date of a Commitment Increase, (b) the amount of the
requested Commitment Increase, (c) the amount of such Commitment Increase agreed
to by each then existing Lender and evidence of such agreement reasonably
satisfactory to the Administrative Agent, such Lender and the Borrower, (d) the
identity of each financial institution not already a Lender (which such
financial institution shall be reasonably acceptable to the Administrative
Agent), which has agreed with the Borrower to become a Lender to effect such
Commitment Increase, accompanied by evidence reasonably satisfactory to the
Administrative Agent, such CI Lender and the Borrower of such CI Lender’s
agreement thereto and its joinder to this Agreement and (e) the amount of the
respective Commitments of the then existing Lenders and any such CI Lenders from
and after the Commitment Increase Effective Date.  Each such existing Lender or
new Lender referenced in (c) or (d) being a “CI Lender”.

 

Obligations means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit and including all LC
Exposure, whether such Obligations are direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. In addition, all references to the “Obligations” in the
Collateral Documents and in Sections 2.14 and 10.09 of this Agreement shall, in
addition to the foregoing, also include all present and future indebtedness,
liabilities, and obligations (and all renewals and extensions thereof or any
part thereof) now or hereafter owed to any Lender or any Affiliate of a Lender
arising pursuant to any Lender Hedging Agreement and all Banking Service
Obligations.

 

Opco means MarkWest Energy Operating Company, L.L.C., a Delaware limited
liability company and Wholly-Owned Subsidiary of Borrower.

 

Organization Documents means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

Original Administrative Agent has the meaning specified in Recital (1) hereof.

 

Original Credit Agreement has the meaning specified in Recital (1) hereof.

 

Other Taxes means all present or future stamp, mortgage, court or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery, registration or enforcement of, or otherwise with respect
to, this Agreement or any other Loan Document.

 

Outstanding Amount on any date (a) with respect to Loans, means the aggregate
principal amount thereof after giving effect to any Borrowings and prepayments
or repayments occurring on such date, (b) with respect to any LC Exposure, the
amount of such LC Exposure on such date after giving effect to any Letter of
Credit issuance occurring on such date and any other changes in the aggregate

 

19

--------------------------------------------------------------------------------


 

amount of the LC Exposure as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date, (c) with respect to Obligations under a Lender
Hedging Agreement, means the amount then due and payable under such Lender
Hedging Agreement and (d) with respect to Banking Service Obligations, means the
amount then due and payable in connection with the provision of Banking
Services.

 

Participant has the meaning specified in Section 10.07(d).

 

Partnership Agreement means the Third Amended and Restated Agreement of Limited
Partnership of the Borrower dated effective as of February 21, 2008.

 

Payment in Full of the Obligations means termination of all Commitments and
satisfaction in full of all the Obligations (other than contingent indemnity
obligations, LC Exposure that is Cash Collateralized, and obligations in respect
of Lender Hedging Agreements and Banking Service Obligations).

 

PBGC means the Pension Benefit Guaranty Corporation.

 

Permitted Acquisition means any Acquisition by the Borrower or any of its
Subsidiaries resulting in ownership of assets inside the United States, or of
equity interests in a Domestic Person; provided, however, that the following
requirements have been satisfied:

 

(i)            if such Acquisition results in the Borrower’s ownership of a
Subsidiary, the Borrower shall have complied with the requirements of Sections
6.14 and 6.15 within the time periods specified therein;

 

(ii)           with respect to Acquisitions involving acquisitions of an equity
interest, such Acquisition shall have been approved or consented to by the board
of directors or similar governing entity of the Person being acquired;

 

(iii)          as of the closing of such Acquisition no Default shall exist or
occur as a result of, and after giving effect to, such Acquisition; and

 

(iv)          in the case of an Acquisition involving (i) a merger transaction
involving the Borrower, the Borrower must be the surviving entity or (ii) a
merger transaction involving a Subsidiary that is a Loan Party,  the surviving
entity shall be a Loan Party.

 

Permitted Liens means Liens permitted under Section 7.01 as described in such
Section.

 

Person means any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

 

Plan means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by the Borrower or any ERISA
Affiliate or to which the Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

 

Platforms has the meaning specified in Section 6.01(f).

 

20

--------------------------------------------------------------------------------


 

Prime Rate means the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate in effect at its principal
U.S. office; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.  Such rate is set
by the Administrative Agent as a general reference rate of interest, taking into
account such factors as the Administrative Agent may deem appropriate; it being
understood that many of the Administrative Agent’s commercial or other loans are
not priced in relation to such rate, that it is not necessarily the lowest or
best rate actually charged to any customer and that the Administrative Agent may
make various commercial or other loans at rates of interest having no
relationship to such rate.

 

Principal Amount means the outstanding principal amount of any Loan.

 

Public Lender has the meaning specified in Section 6.01(f).

 

Qualifying 6.875% Senior Note Refinancing means that on or before May 1, 2014
the Borrower and MarkWest Energy Finance Corporation, a Wholly-Owned Subsidiary,
have refinanced, extended, repurchased, defeased or repaid in full the
Indebtedness evidenced by (a) the 6.875% Series A and Series B Senior Notes due
2014 issued by them in the original principal amount of $225,000,000 issued
pursuant to an Indenture dated October 25, 2004 among the Borrower, its
Subsidiaries party thereto and Wells Fargo, as trustee, and (b) the 6.875%
Series A and Series B Senior Notes due 2014 issued by them in the original
principal amount of $150,000,000 pursuant to an Indenture dated May 26, 2009;
provided, however, in the case of any refinancing or extension, the maturity
date of the refinanced or extended debt shall be not earlier than September 30,
2015; provided, further, however, no proceeds of any Extension of Credit may be
used to refinance such Indebtedness except to the extent provided in
Section 6.12.

 

Quarterly Distributions means the distributions by the Borrower of Available
Cash (as defined in the Partnership Agreement).

 

RCRA means the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.).

 

Reducing Percentage Lender means each then existing Lender immediately prior to
giving effect to a Commitment Increase, which Lender shall not increase its
respective Commitment in connection with such Commitment Increase (with the
result that the relative percentage of the aggregate total Commitments of such
Lender shall be reduced after giving effect to such Commitment Increase).

 

Reducing Percentage Lender’s Reduction Amount means the amount by which a
Reducing Percentage Lender’s outstanding Revolving Loans decrease as a result of
a Commitment Increase on any Commitment Increase Effective Date (without regard
to the effect of any Revolving Loans made on such Commitment Increase Effective
Date after giving effect to the Commitment Increase).

 

Reduction Amount has the meaning set forth in the definition of “Triggering
Sale”.

 

Register has the meaning specified in Section 10.07(c).

 

Reinvested means used for Capital Expenditures, Acquisitions or Investments
permitted pursuant to this Agreement.

 

Reinvestment Certificate means with respect to any Triggering Sale, a
certificate of a Responsible Officer of the Borrower delivered pursuant to
Section 6.02(d) detailing how the Reduction Amount corresponding to such
Triggering Sale has been Reinvested and the portion of such Reduction Amount
which has not been Reinvested.

 

21

--------------------------------------------------------------------------------


 

Related Parties means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees and advisors of
such Person and of such Person’s Affiliates.

 

Release means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposal, deposit,
dispersal, migrating, or other movement into the air, ground, or surface water,
or soil.

 

Reportable Event means any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30 day notice period has been waived.

 

Required Lenders means, at any time, Lenders holding more than 50% of the then
aggregate outstanding amount of the Revolving Loans, LC Exposure and Swingline
Exposure held by the Lenders or, if no such principal amount or LC Exposure is
then outstanding, the Lenders having more than 50% of the Commitments.

 

Responsible Officer means the chairman of the board, chief executive officer,
president, chief financial officer or vice president of finance of the Borrower
or any Loan Party, as applicable. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership, limited
liability company and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

Restricted Payment means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest or of any option,
warrant or other right to acquire any such capital stock or other equity
interest.

 

Revolving Commitment Termination Date means the earliest of:

 

(a)   the Maturity Date;

 

(b)  the date on which the Commitments are terminated in full or reduced to zero
pursuant to Section 2.06; or

 

(c) the date on which the Commitments otherwise are terminated in full and
reduced to zero pursuant to Section 8.02.

 

Revolving Credit Exposure means, at any time, the aggregate outstanding
principal amount of Revolving Loans made by any Lender at such time.

 

Revolving Loan means any Loan made by the Lenders pursuant to Section 2.01(a) of
this Agreement.

 

Revolving Period means the period from and including the Effective Date to but
excluding the Revolving Commitment Termination Date.

 

S&P means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

22

--------------------------------------------------------------------------------


 

SDWA means the Safe Drinking Water Act (42 U.S.C. § 201 and § 300f et seq.).

 

SEC means the Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions.

 

Secured Parties means the Lenders party to this Agreement, Lenders and/or any
Affiliate of a Lender providing any Banking Service and the Lenders and/or any
Affiliate of a Lender party to a Lender Hedging Agreement. The term “Secured
Parties” shall include a former Lender or an Affiliate of a former Lender that
is party to a Swap Contract with the Borrower or any of its Subsidiaries;
provided that such former Lender or Affiliate was a Lender or an Affiliate of a
Lender at the time it entered into such Swap Contract.

 

Security Agreements means, collectively, the pledge and security agreements,
pledge agreements, security agreements, assignments, and similar instruments,
executed by any of the Loan Parties in favor of the Administrative Agent for the
benefit of the Secured Parties, and all supplements, assignments, amendments,
and restatements thereto (or any agreement in substitution therefor), and
“Security Agreement” means each of such Security Agreements.

 

Senior Leverage Ratio means, for the Borrower and its Subsidiaries on a
consolidated basis, the ratio of (a) Consolidated Senior Debt as of the
determination date to (b) Adjusted Consolidated EBITDA for the period of the
four fiscal quarters ending on such date, or if such date is not the last day of
a fiscal quarter, ending on the last day of the fiscal quarter most recently
ended.

 

Senior Unsecured Notes means collectively (a) the 6.875% Series A and Series B
Senior Notes due 2014 of the Borrower and MarkWest Energy Finance Corporation,
as issuers, in the original principal amount of $225,000,000 issued pursuant to
an Indenture dated October 25, 2004 among the Borrower, its Subsidiaries party
thereto and Wells Fargo, as trustee, (b) the 8.5% Series A and Series B Senior
Notes due 2016 of the Borrower and MarkWest Energy Finance Corporation, as
issuers, in the original principal amount of $275,000,000 issued pursuant to an
Indenture dated July 6, 2006 among the Borrower, its Subsidiaries party thereto
and Wells Fargo, as trustee, (c) the 8.75% Series A and Series B Senior Notes
due 2018 of the Borrower and MarkWest Energy Finance Corporation, as issuers, in
the original principal amount of $500,000,000 issued pursuant to an Indenture
dated April 15, 2008 among the Borrower, its Subsidiaries party thereto and
Wells Fargo, as trustee, (d) the 6.875% Series A and Series B Senior Notes due
2014 of the Borrower and MarkWest Energy Finance Corporation, as issuers, in the
original principal amount of $150,000,000 pursuant to an Indenture dated May 26,
2009, and (e) such other senior unsecured notes as may be issued by Borrower as
permitted by Section 7.04(h).

 

Subsidiary of a Person means a corporation, partnership, joint venture, limited
liability company or other business entity (a) of which a majority of the shares
of securities or other interests having ordinary voting power for the election
of directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person and (b) that is not an Excluded Venture. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

Successor Administrative Agent has the meaning specified in Section 10.22(a).

 

Swap Contract means (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or

 

23

--------------------------------------------------------------------------------


 

forward bond or forward bond price or forward bond index transactions, interest
rate options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

Swap Termination Value means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

Swingline Exposure means at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

Swingline Lender means Wells Fargo, in its capacity as lender of Swingline Loans
hereunder.

 

Swingline Loan means a Loan made pursuant to Section 2.15.

 

Syndication Agent means RBC Capital Markets.

 

Synthetic Lease Obligation means the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which are depreciated for tax
purposes by such Person.  The amount of any Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.

 

Taxes means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of taxes imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

Threshold Amount at any time means an amount equal to 10% of the Borrower’s
consolidated assets measured as of the close of the then most recent fiscal
quarter-end and including Borrower’s proportionate share of assets of Excluded
Ventures.

 

Total Leverage Ratio means, for the Borrower and its Subsidiaries on a
consolidated basis, the ratio of (a) Consolidated Funded Debt as of the
determination date to (b) Adjusted Consolidated EBITDA for the period of the
four fiscal quarters ending on such date, or if such date is not the last day of
a fiscal quarter, ending on the last day of the fiscal quarter most recently
ended.

 

Triggering Sale means receipt of any Insurance Payment or Net Cash Proceeds from
any Disposition (including from sales of stock or other equity interests in
Subsidiaries or MWLM&R and

 

24

--------------------------------------------------------------------------------


 

Dispositions by MWLM&R of all or substantially all of its assets) (other than a
Disposition permitted by Section 7.07(a), (b), (d), (e), (f), (g), or (h)) by
the Borrower or any Subsidiary of the Borrower (or MWLM&R in connection with the
sale of all or substantially all of its assets) to any other Person (other than
to the Borrower or to a Wholly-Owned Subsidiary of the Borrower) with respect to
which the Net Cash Proceeds realized by the Borrower or any Subsidiary (or, in
the case of a Disposition by MWLM&R of all or substantially all of its assets,
the Loan Parties’ pro rata share of such Net Cash Proceeds), for such
Disposition, when aggregated with such Net Cash Proceeds from all such
Dispositions occurring since the Effective Date and all Insurance Payments
received by the Borrower or any of its Subsidiaries since the Effective Date, in
each case, to the extent not Reinvested, equals or exceeds the Threshold Amount.
The portion of such Net Cash Proceeds which have not been Reinvested in excess
of the Threshold Amount is herein called the “Reduction Amount.”

 

Triggering Sale Certificate means with respect to any Triggering Sale, a
certificate of a Responsible Officer of the Borrower delivered pursuant to
Section 6.02(c) identifying such Triggering Sale and specifying the date of
receipt by the Borrower or any of its Subsidiaries of Net Cash Proceeds realized
by the Borrower or any Subsidiary from a Disposition or from any Insurance
Payment and specifying the amount thereof and the Reduction Amount, if any.

 

Type means as to any Loan or Borrowing, its nature as an Alternate Base Rate
Loan or an Alternate Base Rate Borrowing, a Eurodollar Loan or a LIBO Rate
Borrowing.

 

UCC means the Uniform Commercial Code as in effect in the State of New York or
other applicable jurisdiction.

 

USA Patriot Act means the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism Act of 2001.

 

United States and U.S. mean the United States of America, its fifty states and
the District of Columbia.

 

US Dollars or US$ or $ or Dollars means the lawful money of the United States of
America.

 

Voting Stock means the capital stock (or equivalent thereof) of any class or
kind, of a Person, the holders of which are entitled to vote for the election of
directors, managers, or other voting members of the governing body of such
Person.

 

Weighted Average Life to Maturity means, when applied to any Indebtedness at any
date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

Wells Fargo means Wells Fargo Bank, National Association and its successors.

 

Wholly-Owned when used in connection with a Person means any Subsidiary of such
Person of which all of the issued and outstanding equity interests (except
shares required as directors’ qualifying shares) shall be owned by such Person
or one or more of its Wholly-Owned Subsidiaries.

 

Withholding Agent means the Borrower, any Guarantor or the Administrative Agent.

 

25

--------------------------------------------------------------------------------


 

1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)           (i)            The words “hereto,” “hereof” and “hereunder” and
words of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.

 

(ii)           Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

(iii)          The term “including” is by way of example and not limitation.

 

(iv)          The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(c)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(d)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.

 

(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP, applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements, except
as otherwise specifically prescribed herein.

 

(b)           If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

1.04        Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

26

--------------------------------------------------------------------------------


 

1.05        References to Agreements and Laws.  Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

1.06        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).

 

1.07        Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Issuing Documents related thereto, whether or not such maximum face amount is in
effect at such time.

 

1.08        Excluded Ventures

 

(a)           Excluded Ventures shall not constitute Subsidiaries for purposes
of this Agreement and accordingly shall not be subject to any representations,
warranties, affirmative covenants, negative covenants, Defaults or Events of
Default under this Agreement or any of the Loan Documents unless otherwise
expressly provided herein or therein; provided, however, that in the event any
Excluded Venture shall be subject to any affirmative covenants, negative
covenants, defaults or events of default under any other Indebtedness of any
Loan Party, such affirmative covenants, negative covenants, defaults or events
of default as they relate to such Excluded Venture shall be deemed to be
incorporated by reference into this Agreement and are hereby incorporated by
reference, with the same force and effect as if set forth herein; provided as
such affirmative covenants, negative covenants, defaults or events of default
may be amended or waived from time to time, such amendment or waiver shall be
effective to amend or waive such affirmative covenant, negative covenant,
default or events of default so incorporated by reference.

 

(b)           Borrower shall be permitted to designate any Subsidiary acquired
or formed after the Closing Date as an Excluded Venture.  In addition, Borrower
shall be permitted to designate an existing Subsidiary that is a Guarantor and
Loan Party as an Excluded Venture and the Guaranty of such Subsidiary shall be
released by the Administrative Agent (and the Lenders hereby authorize the
Administrative Agent to release such Subsidiary from its Guaranty) and any Liens
granted by such Subsidiary securing the Obligations (and the Lenders hereby
authorize the Administrative Agent to release such Liens) shall be released by
the Administrative Agent (and the Lenders hereby authorize the Administrative
Agent to release such Liens) subject to the following:

 

(i)            no Default or Event of Default shall exist at the time of such
designation or would exist after giving effect to such designation;

 

(ii)           the Borrower is, and after giving effect to such designation,
would be, in compliance with the financial covenant conditions precedent for the
designation of a Subsidiary as an Excluded Venture set forth in Sections
7.15(a), (b) and (c);

 

(iii)          the Borrower is in compliance with Sections 7.02(h) and
(i) (valuing the retained Investment in such Subsidiary at fair market value (as
determined by the governing body of the General Partner) for purposes of
determining such covenant compliance) after giving effect to such designation;
and

 

27

--------------------------------------------------------------------------------


 

(iv)          after giving pro forma effect to such designation, the Borrower
has no less than $100,000,000 in Cash Equivalents and Borrowing availability
under this Agreement.

 

Any subsidiary or joint venture of an Excluded Venture shall automatically
constitute an Excluded Venture.  The Borrower may at any time elect to cause a
Person that is an Excluded Venture to become a Loan Party by taking the actions
specified in Sections 6.14 and 6.15 hereof that are required of any new Domestic
Subsidiary.  Upon the taking of such action, such Person shall cease to be an
Excluded Venture.

 

ARTICLE II.
AMOUNT AND TERMS OF LOANS

 

2.01        Loans.

 

(a)           Subject to the terms and conditions of this Agreement, from time
to time during the Revolving Period, each Lender severally agrees to make
Revolving Loans to the Borrower in an aggregate principal amount that will not
result in (i) such Lender’s Credit Exposure exceeding such Lender’s Commitment
or (ii) the sum of the total Credit Exposures of all Lenders exceeding the total
Commitments.  Within the foregoing limits, the Borrower may use the Commitments
by borrowing, repaying and prepaying the Revolving Loans in whole or in part,
and reborrowing, all in accordance with the terms and conditions hereof.

 

(b)           Each Loan shall be made only during the Revolving Period as part
of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their Commitments.  The failure of any Lender to make any Loan
required to be made by it, fund participations in Letters of Credit and
Swingline Loans and make payments under Section 10.04(a) shall not relieve any
other Lender of its obligations hereunder, provided that the Commitments of the
Lenders are several and not joint, and no Lender shall be responsible for any
other Lender’s failure to make Loans, fund participations in Letters of Credit
and Swingline Loans or make payments under Section 10.04(a).

 

(c)           Subject to Section 3.03, the Loans may be (i) Eurodollar Loans,
(ii) Alternate Base Rate Loans or (iii) a combination thereof, as determined by
the Borrower.  Eurodollar Loans shall be made and maintained by each Lender at
its applicable Lending Office, at its option, provided that the exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement or create or increase any obligation
of the Borrower not otherwise arising, or arising in such increased amount,
under Section 3.04.

 

2.02        Repayment of Loans; Evidence of Debt.

 

(a)           The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
and accrued interest amount of each Revolving Loan of such Lender on the
Maturity Date, and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least two Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Loan is made, the Borrower shall
repay all Swingline Loans then outstanding; provided further, that all Loans
shall be paid on such earlier date upon which the maturity of the Loans shall
have been accelerated pursuant to Section 8.02.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

28

--------------------------------------------------------------------------------


 

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder, and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) of this Section 2.02 shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

 

(e)           Any Lender may request that Loans made by it to the Borrower be
evidenced by a promissory note.  In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender in substantially the form attached hereto as Exhibit B.  Thereafter,
the Loans evidenced by such Note and interest thereon shall, at all times
(including after assignment pursuant to Section 10.07), be represented by one or
more Notes in such form payable to the order of the payee named therein.  Each
Lender that has received a Note shall return such Note to Borrower upon Payment
in Full of the Obligations, and, to the extent that it is not able to do so,
such Lender shall, if requested by Borrower, provide a lost note affidavit
containing customary indemnification provisions in favor of the Borrower.

 

(f)            Each Lender is authorized to and shall endorse the date, Type and
amount of each Loan made by such Lender, each continuation thereof, each
conversion of all or a portion thereof to the same or another Type, and the date
and amount of each payment of principal with respect thereto on the schedule
annexed to and constituting a part of its Note from the Borrower.  No failure to
make or error in making any such endorsement as authorized hereby shall affect
the validity of the obligations of the Borrower to repay the unpaid Principal
Amount of the Loans made to the Borrower with interest thereon as provided in
Section 2.10 or the validity of any payment thereof made by the Borrower.  Each
Lender shall, at the request of the Borrower, deliver to the Borrower copies of
the Borrower’s Note and the schedules annexed thereto.

 

2.03        Procedure for Borrowing.  The Borrower may borrow Loans on any
Business Day; provided that the Borrower shall notify the Administrative Agent
by telephone of the Borrowing (the “Borrowing Notice”) not later than
11:00 a.m., New York City time (a) three Business Days prior to the Borrowing
Date, in the case of Eurodollar Loans, and (b) on the Borrowing Date, in the
case of Alternate Base Rate Loans.  Each telephonic Borrowing Notice shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Notice, substantially in the form of
Exhibit A attached hereto or such other form as may be approved by the
Administrative Agent, signed by the Borrower.  Each such telephonic and written
Borrowing Notice shall specify (i) the amount to be borrowed, (ii) the Borrowing
Date, (iii) whether the Borrowing is to consist of Eurodollar Loans, Alternate
Base Rate Loans, or a combination thereof (in each case stating the amounts),
(iv) in the case of Eurodollar Loans, the length of the Interest
Period(s) therefor, and (v) the location and number of the Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.12.  Each Borrowing shall be in an aggregate principal amount not less
than the lesser of (i) (A) with respect to Eurodollar Loans, $5,000,000 or a
whole multiple of $500,000 in excess thereof, and (B) with respect to Alternate
Base Rate Loans, $1,000,000 or a whole multiple of $250,000 in excess thereof,
and (ii) the then unused Commitments available to the Borrower.  Upon receipt of
such notice, the Administrative Agent shall promptly notify each Lender
thereof.  Each Lender will make the amount of its pro rata share of each
Borrowing available to the Administrative Agent for the account of the

 

29

--------------------------------------------------------------------------------


 

Borrower in accordance with Section 2.12.  The proceeds of each such Borrowing
of Revolving Loans will be made available to the Borrower by the Administrative
Agent in accordance with Section 2.12.

 

2.04        Commitment Fees and LC Fees.

 

(a)           Subject to Section 2.04(d), the Borrower agrees to pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Commitment Fee from the Effective Date to, but not
including, the Maturity Date or such earlier date upon which the Commitments
shall terminate or be reduced to zero as provided herein, computed at the
applicable Commitment Fee Applicable Rate specified in the definition of
Applicable Rate times the actual daily amount by which the aggregate Commitments
of all Lenders exceeds the aggregate Credit Exposure of all Lenders (but
excluding, any Swingline Loans) (the “Commitment Fee”).

 

(b)           The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the Applicable Rate LC Fee specified in
the definition of Applicable Rate on the average daily amount of such Lender’s
LC Exposure to the Borrower (excluding any portion thereof attributable to LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank for its own account an issuing or fronting fee equal to the greater
of (A) $500 and (B) 0.125% per annum on the actual daily maximum amount
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit) (collectively, the “LC
Fees”).

 

(c)           If any Lender shall become a Defaulting Lender, then,
notwithstanding Sections 2.04(a) and (b) above and without prejudicing any right
or remedy that the Borrower may have with respect to, on account of, arising
from or relating to any event pursuant to which such Lender shall be a
Defaulting Lender, no Commitment Fee or LC Fee shall accrue for the account of
such Lender from and after the date upon which such Lender shall have become a
Defaulting Lender.

 

(d)           Commitment Fees and LC Fees payable to any Lender or the Issuing
Bank shall be payable quarterly in arrears on the last day of each March, June,
September and December, commencing on September 30, 2010, and on the Maturity
Date or, with respect to Commitment Fees, on such earlier date as the
Commitments shall terminate or be reduced to zero as provided herein.  All
accrued Commitment Fees and LC Fees payable to any Lender or the Issuing Bank
which are not paid on or before the Maturity Date or the Issuing Bank shall be
due and payable on demand.

 

(e)           The Borrower shall pay to Wells Fargo Securities, LLC, RBC Capital
Markets and the Administrative Agent for their own respective accounts fees in
the amounts and at the times specified in the Fee Letter. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

 

2.05        Letters of Credit.

 

(a)           Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of, and the Issuing Bank shall issue, Letters of Credit
for its own account or the account of any other Person, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time prior to the Revolving Commitment Termination Date; provided
that the Issuing Bank shall not be obligated to issue any Letter of Credit
(i) that would result in the aggregate undrawn or drawn and unreimbursed amount
of Letters of Credit outstanding issued by the Issuing Bank to exceed its LC
Issuance Limit or (ii) at any time a Lender is a Defaulting Lender, unless the
Issuing

 

30

--------------------------------------------------------------------------------


 

Bank has entered into arrangements, including the delivery of Cash Collateral,
reasonably satisfactory to the Issuing Bank with the Borrower or such Lender to
eliminate the Issuing Bank’s actual or potential Fronting Exposure, if any,
after giving effect to Section 2.16(a)(iv), with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other LC Exposure as to which the Issuing Bank has
actual or potential Fronting Exposure.  In the event of any inconsistency
between the terms and conditions of this Agreement and (A) the terms and
conditions of any form of Letter of Credit Application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, or (B) any terms and conditions
(including any representations, covenants or events of default) supplemental to
the terms and conditions of this Agreement contained in any such form of Letter
of Credit Application or such other agreement, in each case, the terms and
conditions of this Agreement shall control and such supplemental terms and
conditions shall be ignored.

 

(b)           To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) to the appropriate Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with Section 2.05(c)), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit.  If requested by the Issuing Bank, the Borrower also shall,
subject to the limitations set forth in the last sentence of Section 2.05(a),
submit a Letter of Credit Application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit, the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension and the continuation of a Letter of Credit hereunder by the
deemed issuance thereof hereunder (i) the LC Exposure shall not exceed the
unused Commitments of all Lenders, (ii) the Credit Exposure shall not exceed the
total Commitments, and (iii) the requested Letter of Credit shall not result in
the Issuing Bank having outstanding Letters of Credit in an aggregate undrawn or
drawn and unreimbursed amount in excess of the Issuing Bank’s LC Issuance Limit;
provided that the Issuing Bank shall not issue, amend, renew or extend any
Letter of Credit if the Issuing Bank shall have received written notice (which
has not been rescinded) from the Administrative Agent or any Lender that any
applicable condition precedent to the issuance, amendment, renewal or extension
of such Letter of Credit has not been satisfied at the requested time of
issuance, amendment, renewal or extension of such Letter of Credit.

 

(c)           Each Letter of Credit shall be denominated in US Dollars and shall
expire at or prior to the close of business on the date selected by the
Borrower, which shall not be later than the earlier of (i) the date one year
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension), and
(ii) the date that is five Business Days prior to the Maturity Date; provided
that a Letter of Credit may expire after the Maturity Date if the Borrower
provides to the Issuing Bank at any time on or prior to the date that is five
Business Days prior to the Maturity Date, an amount of Cash Collateral equal to
the LC Exposure of such Letter of Credit as of such date plus any accrued and
unpaid interest thereon.

 

(d)           By the issuance of a Letter of Credit (or an amendment to a Letter
of Credit increasing the amount thereof) and without any further action on the
part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants to each
Lender, and each such Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate

 

31

--------------------------------------------------------------------------------


 

amount available to be drawn under such Letter of Credit.  In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by the Issuing Bank and not reimbursed by the Borrower on the date due as
provided in Section 2.05(e), or of any reimbursement payment required to be
refunded to the Borrower for any reason.  Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of an Event
of Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(e)           If the Issuing Bank shall make any LC Disbursement in respect of a
Letter of Credit, the Borrower shall reimburse such LC Disbursement in US
Dollars by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on (i) the Business
Day that the Borrower receives a notice of such LC Disbursement from the
Administrative Agent, if such notice is received prior to 10:00 a.m., New York
City time, on the day of receipt, or (ii) the Business Day immediately following
the day that the Borrower receives a notice of such LC Disbursement from the
Administrative Agent, if such notice is not received prior to such time on the
day of receipt; provided that, with respect to any such payment owing by the
Borrower prior to the Revolving Commitment Termination Date, the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 (or Section 2.15 in the case of a Swingline Loan) that such
payment be financed with an Alternate Base Rate Loan or a Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Borrowing. 
If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof.  Promptly following receipt of such notice, each Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Borrower, in the same manner as provided in Section 2.12 with respect to
Loans made by such Lender (and Section 2.12 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by the Administrative
Agent from the Lenders.  Promptly following receipt by the Administrative Agent
of any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
the Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank as their interests may
appear.  Any payment made by a Lender pursuant to this paragraph to reimburse
the Issuing Bank for any LC Disbursement shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.

 

(f)            To the extent permitted by Law, the Borrower’s obligation to
reimburse LC Disbursements as provided in Section 2.05(e) shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.05(f), constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder.  To the extent permitted by Law, none of the Administrative Agent,
the Lenders, or the Issuing Bank, or any of their Related Parties, shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of

 

32

--------------------------------------------------------------------------------


 

Credit or any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable Law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  To the extent
permitted by Law, the parties hereto expressly agree that, in the absence of
gross negligence or willful misconduct on the part of the Issuing Bank, the
Issuing Bank shall be deemed to have exercised care in each such determination. 
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

(g)           The Issuing Bank shall, promptly following its receipt thereof,
examine all documents purporting to represent a demand for payment under a
Letter of Credit.  The Issuing Bank shall promptly notify the Administrative
Agent and the Borrower by telephone (confirmed by telecopy) of such demand for
payment and whether the Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the Issuing Bank
and the Lenders with respect to any such LC Disbursement.

 

(h)           If the Issuing Bank shall make any LC Disbursement, then, unless
an Alternate Base Rate Loan is funded in respect thereof in accordance with
Section 2.05(e) or the Borrower shall reimburse such LC Disbursement in full on
the date specified in Section 2.05(e), the unpaid amount thereof shall bear
interest, for each day from and including the date such reimbursement is due
pursuant to Section 2.05(e) to but excluding the date that the Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to
Alternate Base Rate Loans (including the Applicable Rate); provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
Section 2.05(e), then the provisions of Section 2.10(a) pertaining to interest
payable on overdue principal shall apply.  Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
Section 2.05(e) to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

 

(i)            The Issuing Bank may be replaced at any time by written agreement
among the Borrower, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank.  The Administrative Agent shall notify the Lenders of
any such replacement of the Issuing Bank.  At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank.  From and after the effective date of any
such replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter, and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor.  After the replacement of the
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of the Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.

 

33

--------------------------------------------------------------------------------


 

(j)            If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Required Lenders or, if
the maturity of the Loans has been accelerated, from the Administrative Agent or
the Required Lenders, demanding the deposit of Cash Collateral pursuant to this
Section 2.05(j), (i) on the Business Day that the Borrower receives notice from
either the Administrative Agent acting alone or the Required Lenders demanding
deposit of Cash Collateral pursuant to this Section 2.05(j) (or, if such notice
is received on a day other than a Business Day, on the next Business Day
following receipt of such notice), and (ii) at any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent, the
Issuing Bank or the Swingline Lender with respect to any Fronting Exposure
existing after giving effect to Section 2.16(a)(iv), the Borrower shall deposit
in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lenders, an amount in cash equal to the LC
Exposure (or such Fronting Exposure) as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such Cash Collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in
Section 8.01((f)(i) or (f)(ii).  Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits, which investments shall be made in certificates of deposits of
the Administrative Agent or securities backed by the full faith and credit of
the United States of America, at the option of the Administrative Agent and at
the Borrower’s risk and expense, such deposits shall not bear interest. 
Interest or profits, if any, on such investments shall accumulate in such
account.  Monies in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements (or repayment of Swingline
Loans) for which it has not been reimbursed (or which have not been repaid) and,
to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure (or such Fronting
Exposure) at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of the Required Lenders), be applied to satisfy
other obligations of the Borrower under this Agreement.  If the Borrower is
required to provide an amount of Cash Collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within two Business Days after all
Events of Default have been cured or waived.

 

2.06        Reduction or Termination of Commitments.  Unless previously
terminated, the Commitments shall terminate on the Revolving Commitment
Termination Date.  The Borrower shall have the right, upon not less than three
(3) Business Days’ written notice to the Administrative Agent (which may be
revoked prior to such termination if the notice is conditioned on a
refinancing), to terminate the Commitments or, from time to time, reduce the
amount of the Commitments; provided, however, that the Borrower shall not
terminate or reduce any Commitment if, after giving effect to any concurrent
repayment of the Loans in accordance with Section 2.07 and Section 2.08 the
total Credit Exposure of the Lenders would exceed the sum of total Commitments. 
Any reduction shall be accompanied by prepayment of the Loans to the extent, if
any, that the total Credit Exposure of the Lenders then outstanding exceeds the
sum of the total Commitments as then reduced.  Any termination of the
Commitments shall be accompanied by prepayment in full of the Loans then
outstanding and the payment of any unpaid fees then accrued hereunder.  Upon
receipt of such notice, the Administrative Agent shall promptly notify each
Lender thereof.  Any partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof and shall
reduce permanently the total amount of the Commitments, together with a
corresponding reduction in the aggregate amount of each Lender’s applicable
Commitment.  The Commitments once terminated or reduced may not be reinstated. 
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their Commitments (except for in connection with the termination
of this Agreement as to any Lender pursuant to Section 10.15).

 

34

--------------------------------------------------------------------------------


 

2.07        Optional Prepayments.

 

(a)           The Borrower may, at its option, as provided in this Section 2.07,
at any time and from time to time prepay the Loans payable by the Borrower, in
whole or in part, upon written notice to the Administrative Agent (and, in the
case of prepayments of Swingline Loans, the Swingline Lender), in the form of
Exhibit A-3 specifying (i) the date and amount of prepayment, and (ii) the
respective amounts to be prepaid in respect of such Loans.  Upon receipt of such
prepayment notice, the Administrative Agent shall promptly notify each Lender
thereof.  The payment amount specified in such notice shall be due and payable
on the date specified (unless the notice is conditioned on a refinancing, in
which case such notice may be revoked on or prior to such date).  All
prepayments pursuant to this Section 2.07 shall include accrued interest on the
amount prepaid to the date of prepayment and, in the case of prepayments of
Eurodollar Loans, any amounts payable pursuant to Section 3.05 in respect of
which the Borrower has received prior written notice.  The Loans shall also be
subject to prepayment as provided in Section 2.06 and Section 2.08.

 

(b)           Partial optional prepayments pursuant to this Section 2.07 shall
be in an aggregate principal amount of (i) with respect to Eurodollar Loans,
$1,000,000 or any whole multiple of $500,000 in excess thereof and (ii) with
respect to Alternate Base Rate Loans, $500,000 or any whole multiple of $100,000
in excess thereof.  All prepayments of Loans pursuant to this Section 2.07 shall
be without the payment by the Borrower of any premium or penalty except for
amounts payable pursuant to Section 3.05.

 

2.08        Mandatory Prepayments From Net Cash Proceeds.

 

(a)           If any portion of the Reduction Amount from any Triggering Sale
has not been Reinvested within 180 days from the receipt by the Borrower or any
of its Subsidiaries of such Reduction Amount (including receipt of any deferred
payments for any such Triggering Sale or portion thereof, if and when received),
then on the Business Day following such 180th day the Loans shall be prepaid in
an amount equal to the portion of the Reduction Amount that is not so
Reinvested, as provided in Section 2.08(c).

 

(b)           Subject to the second proviso of Section 2.08(c),which is
controlling over the provisions of this Section 2.08(b), if the circumstances
therein described exist or would exist, upon receipt by the Borrower or any
Subsidiary of any Reduction Amount, the Borrower shall deliver a Triggering Sale
Certificate to the Administrative Agent pursuant to Section 6.02(c) within the
time period set forth therein and, within three Business Days thereafter, prepay
the Loans by the amount of the Net Cash Proceeds specified in such Triggering
Sale Certificate that have not been Reinvested as of the date of the Triggering
Sale Certificate for application to the Obligations not Reinvested within such
180 day period, as provided in Section 2.08(c).  For clarity, amounts prepaid
pursuant to this Section 2.08(b) shall not reduce the total Commitments except
the extend provided in the second proviso of Section 2.08(c).

 

(c)           The prepayments provided for in Section 2.08(b) shall be applied
as follows, unless an Event of Default has occurred and is continuing or would
arise as a result thereof (whereupon the provisions of Section 8.03) shall
apply): first, as a repayment of the Principal Amount of Swingline Loans, second
to payment of interest on Swingline Loans, third as a repayment of the Principal
Amount of Revolving Loans and fourth, to payment of interest on Revolving Loans;
provided that such repayment of Loans will not result in or require a
corresponding reduction in the total Commitments; provided further, however, if
Net Cash Proceeds in excess of 15% of Borrower’s consolidated assets (valued as
of the close of the then most recent fiscal quarter-end and including Borrower’s
proportionate share of assets of Excluded Ventures) are or would be received in
connection with any Triggering Sale and on a pro forma basis the Borrower would
not be in compliance with the financial covenants set forth in Section

 

35

--------------------------------------------------------------------------------


 

7.15 taking such Triggering Sale (or the events giving rise to such Triggering
Sale) into account, then the Borrower shall use 100% of such Net Cash Proceeds
to reduce the total Commitments (with a corresponding reduction in the Loans in
an amount equal to the amount by which the Loans exceed the reduced total
Commitments) until the Loans are reduced to zero at which point no further
prepayment of Loans using the Net Cash Proceeds from such Triggering Sale is
required; provided, however, notwithstanding whether any Excluded Venture is
treated as a consolidated Subsidiary for financial reporting and accounting
purposes generally, the proportionate share of any Loan Party’s interest in
assets of Excluded Ventures shall be included in the Borrower’s consolidated
assets for purposes of this paragraph.

 

(d)           If at any time the total Credit Exposures of the Lenders exceeds
the sum of the total Commitments, the Borrower shall immediately prepay the
Loans owing by it to such Lenders or in an amount equal to such excess.

 

(e)           Each prepayment of Loans pursuant to this Section 2.08 shall be
accompanied by payment of accrued interest on the amount prepaid to the date of
prepayment and, in the case of prepayments of Eurodollar Loans, any amounts
payable pursuant to Section 3.05 in respect of which Borrower shall have
received a written request therefor.

 

(f)            If, after all Loans have been prepaid pursuant to this
Section 2.08, any such excess remains as a result of LC Exposure, the Borrower
shall provide Cash Collateral to cover any such excess caused by LC Exposure.

 

2.09        Commitment Increases.

 

(a)           So long as no Default or Event of Default has occurred and is
continuing or would exist after giving effect to any Commitment Increase, the
Borrower may request from time to time, that the aggregate amount of the
Lenders’ Commitments (including Commitments of any new Lenders) be increased in
an aggregate amount for all such requests not to exceed $200,000,000 (each a
“Commitment Increase”) by delivering a Notice of Commitment Increase to the
Administrative Agent; provided, however, that:

 

(i)            no Lender’s Commitment may ever be increased without its prior
written consent;

 

(ii)           whether or not to participate in any Commitment Increase and, if
so, by what amount will be at the sole discretion of each Lender;

 

(iii)          any Notice of Commitment Increase must be given no later than
three Business Days prior to the Revolving Commitment Termination Date;

 

(iv)          the effective date of any Commitment Increase (the “Commitment
Increase Effective Date”) shall be no earlier than five Business Days (or such
shorter period as may be permitted by the Administrative Agent in its sole
discretion) after receipt by the Administrative Agent of such Notice of
Commitment Increase and any Lender not responding within such time period shall
be deemed to have declined to participate in the Commitment Increase;

 

(v)           the amount of any Commitment Increase must be at least $5,000,000;

 

(vi)          any such Commitment Increase shall be secured pari passu with the
Obligations;

 

36

--------------------------------------------------------------------------------


 

(vii)         the terms and conditions of any Commitment Increase must be the
same as for the Obligations except that upfront fees may be paid by the Borrower
to CI Lenders; and

 

(viii)        after giving effect to any requested Commitment Increase, the
aggregate amount of the Commitments shall not exceed $900,000,000.

 

(b)           As conditions precedent to a Commitment Increase, the terms and
documentation in respect thereof shall be reasonably satisfactory to the
Administrative Agent and the Borrower shall deliver to the Administrative Agent
a certificate of each Loan Party dated as of the Commitment Increase Effective
Date signed by a Responsible Officer of such Loan Party (i) certifying and
attaching the resolutions adopted by such Loan Party approving, authorizing or
consenting to such increase, and (ii) in the case of the Borrower, certifying
that, before and after giving effect to such increase, (A) no Default or Event
of Default exists or would exist immediately after giving effect to the
Commitment Increase, (B) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects on and as of the Commitment Increase Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date and except that for purposes of this Section 2.09 the
representation and warranty contained in subsection (b) of Section 5.06 shall be
deemed to refer to the most recent financial statements furnished pursuant to
clause (a) of Section 6.01, and (C) all financial covenants in Section 7.15
would be satisfied on a pro forma basis as of the most recent testing date and
on the Commitment Increase Effective Date after giving effect to the actual
Credit Exposure on the Commitment Increase Effective Date.  Additionally, as a
condition precedent to any Commitment Increase the Administrative Agent may
require an opinion from counsel to each Loan Party and the General Partner, in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.

 

(c)           Subject to satisfaction of the foregoing, each Commitment Increase
shall become effective on its Commitment Increase Effective Date and upon such
effectiveness:

 

(i)            the Administrative Agent shall record in the Register each CI
Lender’s information, if necessary, as provided in the Notice of Commitment
Increase and pursuant to an Administrative Questionnaire that shall be completed
and delivered by each CI Lender to the Administrative Agent on or before the
Commitment Increase Effective Date;

 

(ii)           the Administrative Agent shall distribute to each Lender
(including each CI Lender) a copy of the Annex I attached to the Notice of
Commitment Increase relating to such Commitment Increase;

 

(iii)          each CI Lender identified on the Notice of Commitment Increase
for such Commitment Increase shall be a “Lender” for all purposes under this
Agreement;

 

(iv)          to the extent there are Revolving Loans outstanding as of such
date:

 

(A)          each CI Lender shall, by wire transfer of immediately available
funds, deliver to the Administrative Agent such CI Lender’s New Funds Amount for
the applicable Commitment Increase Effective Date, which amount, for each such
CI Lender, shall constitute Revolving Loans made by such CI Lender to the
Borrower pursuant to this Agreement on such Commitment Increase Effective Date;
and

 

(B)           the Administrative Agent shall, by wire transfer of immediately
available funds, pay to each then Reducing Percentage Lender its Reducing
Percentage Lender’s

 

37

--------------------------------------------------------------------------------


 

Reduction Amount for such Commitment Increase Effective Date, which amount, for
each such Reducing Percentage Lender, shall constitute a prepayment by the
Borrower pursuant to Section 2.07, ratably in accordance with the respective
principal amounts thereof, of the principal amounts of all then outstanding
Revolving Loans of such Reducing Percentage Lender.

 

(d)           To the extent there is any Letter of Credit outstanding as of such
Commitment Increase Effective Date, each CI Lender shall be deemed to have
acquired, and each Reducing Percentage Lender shall be deemed to have
transferred, such portions of the existing participations in such Letter of
Credit as shall cause the participations therein of all Lenders to be pro rata
in accordance with the Applicable Percentages of all Lenders on such Commitment
Increase Effective Date (after giving effect to the Commitment Increases of all
Lenders).

 

2.10        Interest.

 

(a)           Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto on the unpaid Principal Amount thereof at a
rate per annum equal to the LIBO Rate for such Interest Period plus the
Applicable Rate.  Each Alternate Base Rate Loan shall bear interest on the
unpaid Principal Amount thereof at a fluctuating rate per annum equal to the
Alternate Base Rate plus the Applicable Rate.  Each Swingline Loan shall bear
interest on the unpaid Principal Amount of such Loan at a rate per annum equal
to the Alternate Base Rate plus the Applicable Rate.  Upon the request of the
Administrative Agent or the Required Lenders at any time on or after the
occurrence and continuance of any Event of Default or after acceleration
pursuant to Section 8.02(b), all Loans outstanding shall bear interest (as well
after as before judgment), at the Default Rate until paid in full.  Interest
shall be payable in arrears on each Interest Payment Date; provided, however,
that interest payable on overdue principal shall be payable on demand.

 

(b)           Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Notice and, in the case of a Eurodollar Loan, shall have an
initial Interest Period as specified in such Borrowing Notice.  Thereafter, the
Borrower may elect to continue such Borrowing to a different Type or to continue
such Borrowing for an additional Interest Period (and elect Interest Periods
therefor), all as provided in this Section 2.10; provided, after giving effect
to all Borrowings, all conversions of Loans from one Type to the other, and all
continuations of Loans as the same Type, there shall not be more than eight
Interest Periods in effect with respect to Loans.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall then and thereafter be considered a separate Borrowing.  This
Section 2.10, as it refers to Types of Loans, shall not apply to Swingline
Loans, which may not be converted or continued.

 

(c)           To make an election pursuant to this Section 2.10, the Borrower
shall notify the Administrative Agent of such election (the “Interest Election
Request”) by telephone by the time that a Borrowing Notice would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request, substantially in the form of Exhibit A-2
attached hereto or such other form as may be approved by the Administrative
Agent, signed by the Borrower.

 

(d)           Each telephonic and written Interest Election Request shall
identify the Borrower and specify the following information in compliance with
Section 2.03:

 

38

--------------------------------------------------------------------------------


 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an Alternate Base Rate
Borrowing or a LIBO Rate Borrowing; and

 

(iv)          if the resulting Borrowing is a LIBO Rate Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

 

(e)           If any such Interest Election Request requests a LIBO Rate
Borrowing but does not specify an Interest Period, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

 

(f)            Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s obligation with respect to each resulting Borrowing.

 

(g)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Loan prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be continued as
an Alternate Base Rate Loan.  Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as such Event of Default is continuing (i) no outstanding Borrowing may be
continued as a Eurodollar Loan, and (ii) unless repaid, each Eurodollar Loan
shall be continued as an Alternate Base Rate Loan at the end of the Interest
Period applicable thereto.

 

2.11        Computation of Interest and Fees.

 

(a)           Interest on Alternate Base Rate Loans, Swingline Loans and fees
shall be calculated on the basis of a 365 (or 366 as the case may be) day year
for the actual days elapsed.  Interest on Eurodollar Loans shall be calculated
on the basis of a 360-day year for the actual days elapsed.  The Administrative
Agent shall notify the Borrower and the Lenders of each determination of a LIBO
Rate and of the interest rate applicable to each Swingline Loan.  Any change in
the interest rate resulting from a change in the Alternate Base Rate shall
become effective as of the opening of business on the day on which such change
in the applicable rate shall become effective.  The Administrative Agent shall
notify the Borrower and the Lenders of the effective date and the amount of each
such change in the Alternate Base Rate.

 

(b)           The Administrative Agent shall, at the request of the Borrower,
deliver to the Borrower a statement showing the computations used by the
Administrative Agent in determining any interest rate pursuant to
Section 2.11(a).

 

2.12        Funding of Borrowings.

 

(a)           Each Lender shall make each Loan to be made by it hereunder on the
proposed Borrowing Date thereof by wire transfer of immediately available funds
by 1:00 p.m., New York City

 

39

--------------------------------------------------------------------------------


 

time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders; provided that Swingline Loans shall
be made as provided in Section 2.15.  The Administrative Agent will make such
Loans available to the Borrower by promptly crediting the amounts so received,
in like funds, to an account of the Borrower designated by the Borrower in the
applicable Borrowing Notice; provided that Alternate Base Rate Loans made to
finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the Issuing
Bank.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.12(a) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then each such
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the cost incurred by the Administrative
Agent for making such Lender’s share of such Borrowing and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, or (ii) in the case of the Borrower, the interest rate applicable
to Alternate Base Rate Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

2.13        Pro Rata Treatment and Payments.

 

(a)           Each Borrowing by the Borrower from the Lenders, each payment
(including each prepayment) by the Borrower on account of the principal of and
interest on the Loans and on account of any fees hereunder, any reimbursement of
LC Disbursements, and any reduction of the Commitments of the Lenders hereunder
shall be made pro rata according to the Commitments, except that (i) payments or
prepayments, and offsets against or reductions from the amount of payments and
prepayments, in each case, specifically for the account of a particular Lender
under the terms of Section 2.04, Section 2.15, Section 3.01, Section 3.02,
Section 3.04, Section 3.05, Section 10.04 or Section 10.15 shall be made for the
account of such Lender (or the Swingline Lender in the case of Section 2.15),
and (ii) if any Lender shall become a Defaulting Lender, from and after the date
upon which such Lender shall have become a Defaulting Lender, any payment made
on account of principal of or interest on the Loans shall be applied as provided
in Section 2.16, provided that the application of such payments in accordance
with this clause (ii) shall not constitute an Event of Default or a Default, and
no payment of principal of or interest on the Loans of such Defaulting Lender
shall be considered to be overdue for purposes of Section 2.10(a), if, had such
payments been applied without regard to this clause (ii), no such Event of
Default or Default would have occurred and no such payment of principal of or
interest on the Loans of such Defaulting Lender would have been overdue.  All
payments (including prepayments) to be made by the Borrower on account of
principal, interest, reimbursement of LC Disbursements and fees shall be made in
immediately available funds without setoff or counterclaim and shall be made to
the Administrative Agent on behalf of the Lenders (or on behalf of the Issuing
Bank or the Swingline Lender, as the case may be) at the Administrative Agent’s
Office as notified to the Borrower from time to time at least five Business Days
before any change in such office. The Administrative Agent shall distribute such
payments to the Lenders promptly upon receipt in like funds as received. 
Reimbursement of all LC Disbursements shall be made as required by
Section 2.05(e).

 

(b)           If any payment hereunder (other than interest payments on the
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next

 

40

--------------------------------------------------------------------------------


 

succeeding Business Day, and with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.  If
any interest payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month in which event such payment shall be
made on the immediately preceding Business Day.

 

(c)           Except as provided in Section 3.01, Section 3.02, Section 3.04,
Section 3.05, Section 10.04, Section 10.15, and this Section 2.13, if any Lender
shall, by exercising any right of set-off or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Loans or
participations in LC Disbursements resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans and participations in
LC Disbursements and accrued interest thereon than the proportion received by
any other Lender (other than, in the case of Swingline Loans, the Swingline
Lender), then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans and participations in LC
Disbursements with respect to the Loans and LC Exposure of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by
such Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply). 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the cost incurred by the Administrative Agent for
making such distributed amount and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(d), Section 2.05(e), Section 2.12(b) or
Section 2.13(d), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

2.14        Pari Passu Lien Securing Lender Hedging Agreements and Banking
Service Obligations.  All Obligations arising under the Loan Documents,
including, without limitation, Obligations under this

 

41

--------------------------------------------------------------------------------


 

Agreement, Banking Service Obligations and Obligations under any Lender Hedging
Agreement, shall be secured pari passu by the Collateral.  For the avoidance of
doubt, no Indebtedness of any Excluded Venture owing to any Lender, any
Affiliate of a Lender, any non-Lender, or any non-Lender Affiliate party to a
Swap Contract with any Excluded Venture shall be secured by the Collateral.  No
Lender or Affiliate of a Lender shall have any voting rights under any Loan
Document as a result of the existence of obligations owed to it under any such
Lender Hedging Agreement or as a result of any Banking Service Obligation being
owed to it, except as expressly provided herein.

 

2.15        Swingline Loans.

 

(a)           Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time during the Revolving Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $10,000,000 or (ii) the total Credit
Exposures exceeding the total Commitments; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

 

(b)           To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by facsimile,
substantially in the form of Exhibit A-1 attached hereto or such other form as
may be approved by the Swingline Lender, executed by the Borrower), not later
than 2:00 p.m., New York City time, on the day of a proposed Swingline Loan. 
Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan.  The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower.  The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the Issuing Bank) by 4:00 p.m.,
New York City time, on the requested date of such Swingline Loan.

 

(c)           The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding.  Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans.  Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or Event of Default or reduction or termination of
the Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.12 with respect to Loans made
by such Lender (and Section 2.12 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders.  The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender.  Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of

 

42

--------------------------------------------------------------------------------


 

the proceeds of a sale of participations therein shall be promptly remitted to
the Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made their payments pursuant to this paragraph and to the Swingline Lender,
as their interests may appear; provided that any such payment so remitted shall
be repaid to the Swingline Lender or to the Administrative Agent, as applicable,
if and to the extent such payment is required to be refunded to the Borrower for
any reason.  The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

 

(d)           At any time that there shall exist a Defaulting Lender, the
Borrower shall deliver to the Administrative Agent Cash Collateral to secure any
Fronting Exposure as may be required pursuant to Section 2.05(j)(ii) hereof.

 

2.16        Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 10.01.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.09), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the Issuing Bank or
Swingline Lender hereunder; third, if so determined by the Administrative Agent
or requested by the Issuing Bank, Swingline Lender or Borrower, to be held as
Cash Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Bank or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Bank or Swingline
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or LC Disbursements were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and LC Disbursements owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any

 

43

--------------------------------------------------------------------------------


 

Loans of, or LC Disbursements owed to, that Defaulting Lender.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)          Certain Fees.  That Defaulting Lender (x) shall not be entitled
to receive any Commitment Fee pursuant to Section 2.04(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall not be entitled to receive any LC Fees
pursuant to as provided in Section 2.04(b).

 

(iv)          Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swingline
Loans pursuant to Sections 2.05 and 2.15, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
Revolving Credit Exposure of that Lender.

 

(b)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, Swingline Lender and the Issuing Bank agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.16(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

(c)           Replacement of Defaulting Lender.  The Borrower shall have the
right to replace a Defaulting Lender in accordance with Section 10.15.

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)            Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be

 

44

--------------------------------------------------------------------------------


 

made free and clear of and without reduction or withholding for any Taxes.  If,
however, applicable Laws require the Borrower or the Administrative Agent to
withhold or deduct any Tax, such Tax shall be withheld or deducted in accordance
with such Laws as determined by the Borrower or the Administrative Agent, as the
case may be, upon the basis of the information and documentation to be delivered
pursuant to Section 3.01(e) below.

 

(ii)           If the Borrower or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to Section 3.01(e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01(a)) the Administrative Agent, Lender or Issuing Bank, as the case
may be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of Section 3.01(a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.

 

(c)           Tax Indemnifications.

 

(i)            Without limiting the provisions of Sections 3.01(a) or (b) above,
the Borrower shall, and does hereby, indemnify the Administrative Agent, each
Lender and the Issuing Bank, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 3.01(c)) withheld or
deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  The Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or the Issuing Bank for any
reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection.  A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.

 

(ii)           Without limiting the provisions of Sections 3.01(a) or (b) above,
each Lender and the Issuing Bank shall, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Administrative Agent) incurred
by or asserted against the Administrative Agent by any Governmental Authority as
a result of the failure by such Lender or the Issuing Bank, as the case may be,
to deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender or the

 

45

--------------------------------------------------------------------------------


 

Issuing Bank, as the case may be, to the Borrower or the Administrative Agent
pursuant to Section 3.01(e).  Each Lender and the Issuing Bank hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender or the Issuing Bank, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

(iii)          The agreements in clauses (i) and (ii) of this
Section 3.01(c) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or the Issuing Bank, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

(d)           Evidence of Payments.  Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Law to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

(e)           Status of Lenders; Tax Documentation.

 

(i)            Each Lender shall deliver to the Borrower and to the
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrower or the Administrative Agent, as the case
may be, to determine (A) whether or not payments made hereunder or under any
other Loan Document are subject to Taxes, (B) if applicable, the required rate
of withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

 

(ii)           Without limiting the generality of the foregoing, if the Borrower
is a resident for tax purposes in the United States,

 

(A)          any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of IRS Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and

 

(B)           each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the

 

46

--------------------------------------------------------------------------------


 

Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

 

(I)            executed originals of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party,

 

(II)           executed originals of IRS Form W-8ECI,

 

(III)         executed originals of IRS Form W-8IMY and all required supporting
documentation,

 

(IV)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of IRS Form W-8BEN, or

 

(V)           executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

(iii)          Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or the Issuing Bank, or have any
obligation to pay to any Lender or the Issuing Bank, any refund of Taxes
withheld or deducted from funds paid for the account of such Lender or the
Issuing Bank, as the case may be.  If the Administrative Agent, any Lender or
the Issuing Bank determines, in its reasonable discretion, that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 3.01 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses
incurred by the Administrative Agent, such Lender or the Issuing Bank, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent, such Lender or the Issuing Bank,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Issuing Bank in the event the
Administrative Agent, such Lender or the Issuing Bank is required to repay such
refund to such Governmental Authority.  This Section 3.01(f)shall not be
construed to require the Administrative Agent,

 

47

--------------------------------------------------------------------------------


 

any Lender or the Issuing Bank to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

 

(g)           FATCA.  If a payment made to a Lender under this Agreement would
be subject to U.S. Federal withholding tax imposed by FATCA if such Lender fails
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by Law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.

 

3.02        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Loans, or materially restricts the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the applicable offshore
Dollar market, or to determine or charge interest rates based upon the LIBO
Rate, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert Alternate Base Rate Loans to Eurodollar Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), at its option prepay or, if
applicable, convert all Eurodollar Loans of such Lender to Alternate Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted. Each Lender
agrees to designate a different Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

 

3.03        Inability to Determine Rates.  If the Administrative Agent
determines in connection with any request for a Eurodollar Loan or a conversion
to or continuation thereof that (a) Dollar deposits are not being offered to
banks in the applicable offshore Dollar market for the applicable amount and
Interest Period of such Eurodollar Loan, or adequate and reasonable means do not
exist for determining the LIBO Rate for such Eurodollar Loan, or (b) if the
Required Lenders determine that for any reason adequate and reasonable means do
not exist for determining the LIBO Rate for any requested Interest Period with
respect to a proposed Eurodollar Loan, or that the LIBO Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Loans
shall be suspended until the Administrative Agent (with the approval of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Alternate Base Rate Loans in the
amount specified therein.

 

3.04        Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Loans.

 

(a)           If any Lender or any Issuing Bank determines that as a result of a
Change in Law, or such Lender’s or such Issuing Bank’s compliance therewith,
there shall be any increase in the cost to such

 

48

--------------------------------------------------------------------------------


 

Lender or such Issuing Bank of agreeing to make or making, funding or
maintaining Eurodollar Loans or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit,
or a reduction in the amount received or receivable by such Lender or such
Issuing Bank in connection with any of the foregoing (excluding for purposes of
this Section 3.04(a) any such increased costs or reduction in amount resulting
from (i) Taxes or Other Taxes (as to which Section 3.01 shall govern),
(ii) changes in the rate of tax on or the basis of taxation of overall net
income or overall gross income by the United States or any foreign jurisdiction
(or any political subdivision thereof) under the Laws of which such Lender or
such Issuing Bank is organized or has its Lending Office, and (iii) reserve
requirements contemplated by Section 3.04(c) utilized, as to Eurodollar Loans,
in the determination of the LIBO Rate), then from time to time upon demand of
such Lender or such Issuing Bank (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender or such Issuing
Bank such additional amounts as will compensate such Lender or such Issuing Bank
for such increased cost or reduction.

 

(b)           If any Lender determines that a Change in Law has the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction.

 

(c)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 3.04 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section 3.04 for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
the Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

(d)           The Borrower shall pay to each Lender, as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), without proration or offset, additional interest on
the unpaid principal amount of each Eurodollar Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 15 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 15 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 15 days from receipt of such
notice.

 

3.05        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than an Alternate Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise); or

 

49

--------------------------------------------------------------------------------


 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Alternate Base Rate Loan on the date or in the amount notified by
the Borrower; or

 

(c)           any assignment of a Eurodollar Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.15;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  In the case of a Eurodollar Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the LIBO Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the Eurodollar market.  A
certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section 3.05
shall be delivered to Borrower (with a copy to the Administrative Agent) and
shall be conclusive and binding absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within fifteen days
after receipt thereof.

 

3.06        Matters Applicable to all Requests for Compensation.

 

(a)           A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

 

(b)           Upon (i) any Lender’s making a claim for compensation under
Section 3.01 or 3.04 or (ii) if the Borrower is required to pay any amount for
the account of any Lender or Issuing Bank pursuant to Section 3.01, or (iii) if
the obligation of any Lender to make or continue Eurodollar Loans or to convert
Alternate Base Rate Loans to Eurodollar Loans shall be suspended pursuant to
Section 3.02 or 3.03, the Borrower may replace such Lender in accordance with
Section 10.15.

 

(c)           If any Lender requests payment of additional costs as provided in
Section 3.04, or if Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, then such Lender shall, at the timely written request of the
Borrower, use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.

 

3.07        Survival.  All of the Borrower’s obligations under this Article III
shall survive until the Payment in Full of the Obligations.

 

50

--------------------------------------------------------------------------------


 

ARTICLE IV.

CONDITIONS PRECEDENT TO EXTENSION OF CREDITS

 

4.01                        Conditions of Initial Extension of Credit.  The
obligations of the Lenders and the Issuing Bank to make the initial Extension of
Credit shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 10.01):

 

(a)                                  The Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Effective Date (or, in the
case of certificates of governmental officials, a recent date before the
Effective Date) and each in form and substance satisfactory to the
Administrative Agent and the Lenders:

 

(i)                                     executed counterparts of this Agreement
and the Collateral Documents, as reasonably deemed advisable by the
Administrative Agent or its counsel, each dated as of the Effective Date;

 

(ii)                                  a Note executed by the Borrower in favor
of each Lender requesting a Note;

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party;

 

(iv)                              such documents and certifications as the
Administrative Agent may reasonably require to evidence that the Borrower is
validly existing and in good standing in the jurisdiction of its organization;

 

(v)                                 a certificate signed by a Responsible
Officer of the Borrower certifying (A) that the representations and warranties
contained in Article V are true and correct in all material respects on and as
of the Effective Date, (B) that no Default has occurred and is continuing under
this Agreement as of the Effective Date after giving effect to the initial
Extension of Credit hereunder, (C) there has not occurred any event,
circumstance or condition that is or could reasonably be expected to result in a
Material Adverse Effect, (D) that as of the Effective Date there are no
environmental issues affecting any Loan Party or any of the Collateral that
could reasonably be expected to result in a Material Adverse Effect, (E) all
necessary governmental and third party approvals necessary or required for any
Loan Party to enter into this Agreement or any of the Loan Documents has been
obtained, (F) except as previously disclosed by the Borrower in writing, there
is no litigation, investigation or proceeding known to and affecting the General
Partner, Borrower or any other Loan Party for which the Borrower is required to
give notice pursuant to Section 6.03(c) (or, if there is any such litigation,
investigation or proceeding, then a notice containing the information required
by Section 6.03(c) shall be given concurrently with the delivery of the
certificate given pursuant to this clause (F)), and (G) that no action, suit,
investigation or proceeding is pending or to his or her knowledge, threatened in
any court or before any arbitrator or Governmental Authority by or against the
General Partner, the Borrower or any of their respective properties, that
(y) could reasonably be expected to materially and adversely affect the Borrower
and the Guarantors, taken as a whole, or (z) seeks to affect or pertains to any
transaction contemplated hereby or the ability of the Borrower or any Guarantor
to perform its obligations under the Loan Documents;

 

51

--------------------------------------------------------------------------------


 

(vi)                              a certificate of a Responsible Officer (A) of
the Borrower demonstrating compliance with all financial covenants on a pro
forma basis for the quarter ended March 31, 2010 and (B) of the Borrower as to
the satisfaction of all conditions specified in this Section 4.01 and
Section 4.02 (other than conditions the satisfaction of which is subject to the
determination of the Arrangers, the Administrative Agent, the Issuing Bank, the
Swingline Lender or the other Lenders);

 

(vii)                           a certificate from the chief financial officer
of the Borrower, in form and substance satisfactory to the Administrative Agent,
certifying that the Borrower and the other Loan Parties on a consolidated basis
are not “insolvent” (as such term is used and defined in (A) the United States
Bankruptcy Code and (B) the New York Uniform Fraudulent Transfer Act)
immediately after giving effect to the initial Extensions of Credit hereunder;

 

(viii)                        a favorable opinion from (A) Hogan Lovells US LLP,
counsel to each Loan Party, in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and (B) local counsel in each of the States
of Kentucky, Michigan, New Mexico, Oklahoma and West Virginia, as to the
mortgage(s) filed in such State, in form and substance reasonably satisfactory
to the Administrative Agent and its counsel; and

 

(ix)                                such other assurances, certificates or
documents as the Administrative Agent reasonably may require.

 

(b)                                 Any fees due and payable at the Effective
Date shall have been paid including, without limitation, payment of fees and
expenses pursuant to the Fee Letter.

 

(c)                                  The Borrower shall have paid Attorney Costs
of the Administrative Agent to the extent invoiced prior to the Effective Date.

 

(d)                                 Documents, executed by each Loan Party that
has assets or conducts business, in appropriate form for recording, where
necessary, together with:

 

(i)                                     such Lien searches as the Administrative
Agent shall have reasonably requested, and such termination statements or other
documents as may be necessary to confirm that the Collateral is subject to no
other Liens (other than Permitted Liens) in favor of any Persons;

 

(ii)                                  funds sufficient to pay any filing or
recording tax or fee in connection with any and all UCC-1 financing statements,
UCC-3 amendments and UCC-3 termination statements, and funds sufficient to pay
any filing fees and mortgage taxes associated with the filing of the mortgages;

 

(iii)                               evidence that the Administrative Agent has
been named as loss payee under all policies of casualty insurance pertaining to
the Collateral;

 

(iv)                              certificates evidencing all of the issued and
outstanding shares of capital stock, partnership interests, or membership
interests of Subsidiaries pledged pursuant thereto, which certificates shall in
each case be accompanied by undated stock or unit powers duly executed in blank,
or, if any securities pledged pursuant thereto are uncertificated securities,
confirmation and evidence reasonably satisfactory to the Administrative Agent
that the security interest in such uncertificated securities has been
transferred to and perfected by the Administrative Agent for the benefit of the
Lenders in accordance with the UCC; and

 

52

--------------------------------------------------------------------------------


 

(vi)                              evidence that all other actions necessary or,
in the reasonable opinion of the Administrative Agent or the Lenders, desirable
to perfect and protect the first priority Lien created by the Collateral
Documents (except to the extent otherwise permitted hereunder and thereunder),
and to enhance the Administrative Agent’s ability to preserve and protect its
interests in and access to the Collateral, have been taken.

 

(e)                                  The Administrative Agent’s receipt of the
certificate of formation of the Borrower, together with all amendments,
certified by an appropriate governmental officer in its jurisdiction of
organization, as well as any other information required by Section 326 of the
USA Patriot Act or necessary for the Administrative Agent or any Lender to
verify the identity of Borrower as required by Section 326 of the USA Patriot
Act.

 

(f)                                    The Effective Date and the initial
funding under this Agreement shall occur on or before July 31, 2010.

 

(g)                                 The Administrative Agent shall notify the
Borrower and the Lenders of the Effective Date, and such notice shall be
conclusive and binding.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.05(b), for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

 

4.02                        Conditions to all Extensions of Credit.  The
obligation of each Lender to honor any Borrowing Notice (other than an Interest
Election Request requesting only the conversion of Loans from one Type to
another or the continuation of Eurodollar Loans), the Issuing Bank to amend,
renew or extend any Letter of Credit, or the Swingline Lender to make a
Swingline Loan, is subject to the following conditions precedent:

 

(a)                                  The representations and warranties of the
Borrower contained in Article V or any other Loan Document, or which are
contained in any document furnished by the Borrower to the Administrative Agent
or the Lenders under or in connection with this Agreement including the
Collateral Documents, shall be true and correct in all material respects on and
as of the date of such Extension of Credit, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.

 

(b)                                 No Default shall exist, or would result from
such proposed Extension of Credit.

 

(c)                                  The Administrative Agent and, if
applicable, the Issuing Bank or the Swingline Lender shall have received a
Borrowing Notice or request for issuance of a Letter of Credit or making of a
Swingline Loan in accordance with the requirements hereof.

 

Each Borrowing Notice or request for issuance of a Letter of Credit or making of
a Swingline Loan (other than an Interest Election Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Loans)
submitted by the Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 4.02(a) and (b) have been satisfied on
and as of the date of the applicable Extension of Credit.

 

53

--------------------------------------------------------------------------------


 

4.03                        Conditions Precedent to Funding Loans for Permitted
Acquisitions.  The obligation of each Lender to fund its portion of any Loan to
finance a Permitted Acquisition shall be subject to (a) satisfaction of the
conditions precedent set forth in Section 4.02 and (ii) the additional condition
precedent that if the purchase price for such Permitted Acquisition exceeds
$50,000,000, then the Borrower shall deliver to the Administrative Agent and the
Lenders at least five Business Days before any requested funding of a Loan to
fund such Permitted Acquisition (a) audited financial statements pertaining to
the Person or business proposed to be acquired (or if audited financial
statements are not available, copies of historical financial statements
satisfactory in form and substance to the Administrative Agent pertaining to the
Person or business proposed to be acquired) and (b) a certificate demonstrating
pro forma compliance with the financial covenants set forth in Section 7.15.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

To confirm each Lender’s understanding concerning Loan Parties and Loan Parties’
businesses, properties and obligations and to induce each Lender to enter into
this Agreement and to extend credit hereunder, the Borrower and each Guarantor,
by its execution of the Guaranty, represents and warrants to the Administrative
Agent and each Lender that:

 

5.01                        No Default.  No event has occurred and is continuing
which constitutes a Default.

 

5.02                        Existence; Qualification and Power; Compliance with
Laws.  As of the Effective Date, MarkWest Hydrocarbon owns 99% of the General
Partner and Borrower owns 1% of the General Partner, and the General Partner has
zero economic interest in the Borrower.  The General Partner, the Borrower,
Opco, MarkWest Hydrocarbon and each other Loan Party (a) is a corporation,
partnership or limited liability company duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority (i) to
own its assets, carry on its business and (ii) to execute, deliver, and perform
its obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, (d) is in
compliance with all Laws, except in each case referred to in clause (c) or this
clause (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect, (e) is not a Person (I) whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), or (II) who engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such Person in any manner violative of Section 2, or (III) on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order, and (f) is in compliance, in all
material respects, with (A) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (B) the USA Patriot Act. 
No part of the proceeds of any Extension of Credit will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

5.03                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not to the extent which could
reasonably be expected to have a Material Adverse Effect: (a) contravene the
terms of any of such Person’s Organization

 

54

--------------------------------------------------------------------------------


 

Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, any material Contractual Obligation (other than
Liens was created pursuant to the Loan Documents) to which such Person is a
party or any order, injunction, writ or decree of any Governmental Authority to
which such Person or its property is subject; or (c) violate any Law.

 

5.04                        Governmental Authorization.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance of the Loan Documents by any Loan Party, except for (a) the
filings in connection with the granting of security interests pursuant to the
Collateral Documents and (b) filing with the SEC in connection with entry,
amendment or other modification of the Loan Documents.

 

5.05                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

 

5.06                        Financial Statements; No Material Adverse Effect.

 

(a)                                  The audited financial statements delivered
to the Lenders pursuant to Section 6.01 or otherwise were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.  Such financial statements: (i) fairly
present the financial condition of the entities therein named and their
respective Subsidiaries as of the date thereof and their results of operations
for the period covered thereby in accordance in all material respects with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) show all material Indebtedness and other
liabilities, direct or contingent, of the entities therein named and their
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness in accordance with GAAP consistently applied
throughout the period covered thereby.

 

(b)                                 Since December 31, 2009, there has been no
event or circumstance that has or could reasonably be expected to have a
Material Adverse Effect.

 

5.07                        Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower
threatened or contemplated in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or against any
of their properties or revenues which (a) seek to affect or pertain to this
Agreement or any other Loan Document, the borrowing of Loans, the use of the
proceeds thereof, or the issuance of Letters of Credit hereunder, or (b) could
reasonably be expected to have a Material Adverse Effect.

 

5.08                        No Default.  Neither the Borrower nor any other Loan
Party is in default under or with respect to any Contractual Obligation which
could be reasonably expected to have a Material Adverse Effect.  No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.  There
is no default under any Material Agreement that could reasonably be expected to
have a Material Adverse Effect.

 

5.09                        Ownership of Property; Liens.  Each Loan Party has
good title to, or valid leasehold interests in, all its real and personal
property necessary or used in the ordinary conduct of its business, except for

 

55

--------------------------------------------------------------------------------


 

such defects in title as would not, individually or in the aggregate, have a
Material Adverse Effect, and the property of each Loan Party is subject to no
Liens, other than Permitted Liens.

 

5.10                        Environmental Compliance.   The Borrower has
reasonably concluded that (a) there are no claims alleging potential liability
under or responsibility for violation of any Environmental Law except any such
claims that could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect, (b) there is no environmental condition or
circumstance, such as the presence or Release of any Hazardous Substance, on any
property owned, operated or used the Borrower or any other Loan Party that could
reasonably be expected to have a Material Adverse Effect, and (c) there is no
violation of or by the Borrower or any other Loan Party of any Environmental
Law, except for such violations as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

5.11                        Insurance.  The properties of the Borrower and the
other Loan Parties are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the other Loan Parties operate.

 

5.12                        Taxes.  The Borrower and the other Loan Parties have
filed all federal, state and other material tax returns required to be filed,
and have paid all federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against any Loan Party or any of their respective Subsidiaries that
would, if made, have a Material Adverse Effect.

 

5.13                        ERISA Compliance.  The representations and
warranties set forth in this Section 5.13 shall apply only if the Borrower or an
ERISA Affiliate establishes a Plan.

 

(a)                                  Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state Laws except to the extent that noncompliance could not reasonably be
expected to have a Material Adverse Effect.  Each Plan that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter from the IRS or an application for such a letter is currently being
processed by the IRS with respect thereto and, to the knowledge of the Borrower,
nothing has occurred which would prevent, or cause the loss of, such
qualification, except to the extent that nonqualification could not reasonably
be expected to have a Material Adverse Effect.  The Borrower and each ERISA
Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan, except to the extent that nonpayment could not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 There are no pending or, to the knowledge of
the Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  Neither the Borrower nor any ERISA
Affiliate has engaged in or knowingly permitted to occur and, to the Borrower’s
knowledge, no other party has engaged in or permitted to occur any prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  (i)                                     No
ERISA Event has occurred or is reasonably expected to occur that could
reasonably be expected to have a Material Adverse Effect; and (ii) neither the
Borrower nor any ERISA

 

56

--------------------------------------------------------------------------------


 

Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA that could reasonably be expected to have a Material Adverse
Effect.

 

5.14                        Subsidiaries and Other Investments.  As of the
Effective Date, (a) the Borrower will have no Subsidiaries or Excluded Ventures
other than those specifically disclosed in Schedule 5.14, all of the outstanding
equity interests in such Subsidiaries and Excluded Ventures that are directly or
indirectly owned by the Borrower have been validly issued, are fully paid and
non-assessable (such representations and warranties regarding full payment and
non-assessability being made only with respect to each Subsidiary that is
organized as a corporation), and (b) the Borrower has no material equity
investment in any other corporation or other entity other than those
specifically disclosed in Schedule 5.14.

 

5.15                        Margin Regulations; Investment Company Act; Use of
Proceeds.

 

(a)                                  Neither the Borrower nor any other Loan
Party is engaged nor will it engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Board), or extending credit for the
purpose of purchasing or carrying margin stock.  Margin stock constitutes less
than 25% of those assets of each Loan Party which are subject to any limitation
on a sale, pledge, or other restrictions hereunder.

 

(b)                                 Neither the Borrower nor any other Loan
Party, no Person controlling the Borrower or any other Loan Party, or any
Subsidiary thereof is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

 

(c)                                  The Borrower will use all proceeds of
Extensions of Credit in the manner set forth in Section 6.12.

 

5.16                        Disclosure.  All material factual information (other
than information of general economic or industry nature) furnished by or on
behalf of the Borrower in writing to the Administrative Agent or any Lender for
purposes of or in connection with this Agreement or any transaction contemplated
hereby, as modified or supplemented by other information so furnished, is true
and accurate in all material respects, taken as a whole, and such information is
not, or shall not be, as the case may be, incomplete by omitting to state any
material fact necessary to make such information in light of the circumstances
under which it was provided not materially misleading.  All estimates and
projections delivered to the Administrative Agent or any Lender were based upon
information that was available at the time such estimates or projections were
prepared and believed to be correct and upon assumptions believed to be
reasonable; however, the Borrower does not warrant that such estimates and
projections will ultimately prove to have been accurate.

 

5.17                        Labor Matters.  There are no actual strikes, labor
disputes, slowdowns, walkouts, or other concerted interruptions of operations
that could reasonably be expected to have a Material Adverse Effect, and, as of
the Effective Date, to the Borrower’s knowledge, none are threatened.

 

5.18                        Compliance with Laws.  Neither the Borrower nor any
other Loan Party is in violation of any Laws, other than such violations which
could not, individually or collectively, reasonably be expected to have a
Material Adverse Effect.  Neither the Borrower nor any other Loan Party has
received notice alleging any noncompliance with any Laws, except for such
noncompliance which no longer exists, or which non-compliance could not
reasonably be expected to have a Material Adverse Effect.

 

5.19                        Third Party Approvals.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
party that is not a party to this Agreement is necessary or required in
connection with the execution, delivery or performance by any Loan Party of this
Agreement or any other

 

57

--------------------------------------------------------------------------------


 

Loan Document as of the Effective Date except where obtained or made or where
the failure to receive such approval, consent, exemption, authorization, or the
failure to do such other action by, or provide such notice could not reasonably
be expected to have a Material Adverse Effect.

 

5.20                        Solvency.  The Borrower and its Subsidiaries on a
consolidated basis are not “insolvent” as such term is used and defined in
(i) the United States Bankruptcy Code and (ii) the New York Uniform Fraudulent
Transfer Act, and will not be deemed “insolvent” after giving effect to the
transactions contemplated by this Agreement.

 

5.21                        Collateral.

 

(a)                                  To the extent required by the applicable
Collateral Document, the provisions of each of the Collateral Documents are
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable first priority Lien in all
right, title and interest of each Loan Party in the Collateral described
therein, except as otherwise permitted hereunder and subject to any Permitted
Liens (including Permitted Liens that constitute first priority Liens); and
financing statements have been filed in the offices in all of the jurisdictions
listed in the schedules to the Collateral Documents.

 

(b)                                 All representations and warranties of each
Loan Party contained in the Collateral Documents are true and correct in all
material respects (it being understood that any such representations and
warranties that relate to a specific date or period of time shall be limited for
the purposes of this Section 5.21 to such date or period of time).

 

(c)                                  None of the terms or provisions of any
indenture (including without limitation any indenture relating to the Senior
Unsecured Notes), mortgage, deed of trust, agreement or other instrument to
which the Borrower or any other Loan Party is a party or by which the Borrower
or any other Loan Party or the property of the Borrower or any other Loan Party
is bound prohibit the filing or recordation of any of the Loan Documents or any
other action which is necessary or appropriate in connection with the perfection
of the Liens on material assets evidenced and created by any of the Loan
Documents.

 

5.22                        Representations Regarding MWLM&R.

 

(a)                                  As of the Effective Date, Borrower, through
the MarkWest MWLM&R Member,  indirectly owns a 60% membership interest in
MWLM&R.

 

(b)                                 As of the Effective Date, MWLM&R has no
Subsidiaries.

 

ARTICLE VI.

AFFIRMATIVE COVENANTS OF BORROWER

 

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to the Borrower, and to induce each Lender to enter into
this Agreement and extend credit hereunder, the Borrower covenants and agrees
that until Payment in Full of the Obligations, the Borrower will, and in the
case of Sections 6.04 through 6.16, inclusive, will cause each Loan Party to:

 

6.01                        Financial Statements.  Deliver to the Administrative
Agent, in form and detail reasonably satisfactory to the Administrative Agent
(and the Administrative Agent shall deliver to the Lenders):

 

(a)                                  (i)                                    
Within five days after the date required to be delivered to the SEC, but no
later than 90 days after the end of each Fiscal Year of the Borrower,
consolidated balance sheets of the Borrower and its Subsidiaries as at the end
of such Fiscal Year, and the related statements of income and

 

58

--------------------------------------------------------------------------------


 

cash flows for such Fiscal Year, setting forth in each case in comparative form
the figures for the previous Fiscal Year of the Borrower and its Subsidiaries on
a consolidated basis, all in reasonable detail, audited and accompanied by a
report and opinion of Deloitte & Touche LLP or other independent certified
public accountants of nationally recognized standing reasonably acceptable to
the Administrative Agent, which report and opinion shall be prepared in
accordance with GAAP and shall not be subject to any qualifications or
exceptions as to the scope of the audit nor to any qualifications and exceptions
not reasonably acceptable to the Administrative Agent and (ii) within 90 days
after the end of each Fiscal Year of the Borrower, the balance sheet of MWLM&R
as at the end of such Fiscal Year, and the related statement of income and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year of MWLM&R, all in reasonable detail,
audited and accompanied by a report and opinion of independent certified public
accountants of nationally recognized standing, which report and opinion shall be
prepared in accordance with GAAP provided, however, that the requirements set
forth in this clause (ii) shall only apply so long as MWLM&R is designated as an
Excluded Venture.

 

(b)                                 Within five days after the date required to
be delivered to the SEC, but no later than 45 days after the end of each of the
first three fiscal quarters of each Fiscal Year of the Borrower, an unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related statements of income and cash flows for
such fiscal quarter and for the portion of the Borrower’s and its consolidated
Subsidiaries’ Fiscal Year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous Fiscal
Year of the Borrower and its Subsidiaries on a consolidated basis and the
corresponding portion of the previous Fiscal Year of the Borrower and its
Subsidiaries on a consolidated basis, all in reasonable detail and certified by
a Responsible Officer of the Borrower, as applicable, as fairly presenting the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries in all material respects on a consolidated basis in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.

 

(c)                                  Provided, however, if any Excluded Venture
is treated as a consolidated subsidiary for financial reporting and accounting
purposes generally, the financial statements referred to in Sections 6.01(a) and
(b) shall include such Excluded Venture as a consolidated Subsidiary.

 

(d)                                 Within 45 days after the end of each Fiscal
Year, Borrower shall deliver a one year projection/budget for (i) the Borrower
and its Subsidiaries on a consolidated basis for the year following such Fiscal
Year and (ii) MWLM&R, if MWLM&R is an Excluded Venture.

 

(e)                                  Documents required to be delivered pursuant
to Section 6.01(a), (b) or Section 6.02(b) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
on Schedule 10.02; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent).

 

(f)                                    The Borrower hereby acknowledges that
(a) the Administrative Agent and/or the Arrangers will make available to the
Lenders materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on SyndTrak Online, DXSyndicate™ or by other similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the

 

59

--------------------------------------------------------------------------------


 

foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities Laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent, in form and detail reasonably satisfactory to the
Administrative Agent (and the Administrative Agent shall deliver to the
Lenders):

 

(a)                                  concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate in form of Exhibit C signed by a Responsible Officer of
the Borrower;

 

(b)                                 promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
written communication sent to the equity owners of the Borrower, and copies of
all annual, regular, periodic and special reports and registration statements
which the Borrower may file or be required to file with the SEC under Section 13
or 15(d) of the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(c)                                  no later than 10 days after the Borrower or
any Subsidiary’s receipt of any Net Cash Proceeds resulting from a Triggering
Sale, a Triggering Sale Certificate relating to such Triggering Sale;

 

(d)                                 no later than 10 days after the Borrower or
any Subsidiary has Reinvested any Reduction Amount, a Reinvestment Certificate
describing the amount, date and particulars relating to the Reduction Amount so
Reinvested;

 

(e)                                  promptly, such additional information
regarding the business, financial or corporate affairs of MWLM&R or any Loan
Party as the Administrative Agent may from time to time reasonably request,
which information may include copies of any detailed audit reports, if any,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of the Borrower by independent
accountants in connection with the accounts or books of the Borrower, any
Subsidiary or MWLM&R (to the extent the Borrower has access thereto), or any
audit of any of them; and

 

(f)                                    concurrently with the delivery of the
financial statements referred to in Sections 6.01(a), a schedule of any changes
(acquisitions and dispositions) in any interests in real property held by any of
the Loan Parties.

 

6.03                        Notices. Promptly notify the Administrative Agent
(and the Administrative Agent shall notify the Lenders):

 

60

--------------------------------------------------------------------------------


 

(a)                                  of the occurrence of any Default, as soon
as possible but in any event within 10 days after the occurrence thereof;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including any of
the following events if such has resulted or could reasonably be expected to
result in a Material Adverse Effect: (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party or of MWLM&R; (ii) any
litigation, investigation by or required by a Governmental Authority, proceeding
or suspension of licenses or permits between MWLM&R or any Loan Party and any
Governmental Authority; and (iii) any dispute, litigation, investigation or
proceeding involving MWLM&R or any Loan Party related to any Environmental Law;

 

(c)                                  of any litigation, investigation or
proceeding known to and affecting the Borrower, any other Loan Party or MWLM&R
in which (i) the amount involved exceeds (individually or collectively)
$10,000,000, or (ii) injunctive relief or other relief is sought, which could be
reasonably expected to have a Material Adverse Effect; and

 

(d)                                 of any material change in accounting
policies or financial reporting practices by the Borrower.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions (if any) of this Agreement or
other Loan Document that have been breached.

 

6.04                        Payment of Obligations.  Pay and discharge as the
same shall become due and payable, all its obligations and liabilities,
including (a) the Obligations, (b) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets and (c) all
lawful claims which, if unpaid, would by Law become a Lien upon its property;
except, in the case of clause (b) or (c), where (x) the validity thereof are
being contested in good faith by appropriate proceedings and (y) adequate
reserves in accordance with GAAP are being maintained by the appropriate Loan
Party.

 

6.05                        Preservation of Existence, Etc..  (a) Preserve,
renew and maintain in full force and effect its legal existence and good
standing under the Laws of the jurisdiction of its organization, except in a
transaction permitted by Sections 7.06 and 7.07, (b) take all reasonable action
to maintain all rights, privileges, permits, licenses and franchises material to
the conduct of the business of the Borrower and its Subsidiaries, taken as a
whole, except in a transaction permitted by Sections 7.06 and 7.07.

 

6.06                        Maintenance of Assets and Business.  (a) Maintain
all material properties, equipment, licenses, permits, and franchises necessary
for its normal business; (b) keep all of its assets which are necessary to its
business in good working order and condition (ordinary wear and tear, casualty
events and permitted Dispositions excepted) and make all necessary repairs
thereto and replacements thereof; (c) do all things necessary to obtain, renew,
extend, and continue in effect all Authorizations which may at any time and from
time to time be necessary for the operation of its business in compliance with
applicable Law, except where the failure to so maintain, renew, extend, or
continue in effect could not reasonably be expected to have a Material Adverse
Effect; and (d) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

 

61

--------------------------------------------------------------------------------


 

6.07                        Maintenance of Insurance.

 

(a)                                  Maintain, and use commercially reasonable
efforts to cause MWLM&R to maintain, with responsible insurance companies
insurance with respect to its properties and business (including business
interruption insurance) against such casualties and contingencies and of such
types and in such amounts as is customary in the case of similar businesses
operating in the same or similar locations and which is otherwise reasonably
satisfactory to the Administrative Agent and will (i) furnish to the
Administrative Agent annually, and in any event not later than the delivery of
financial statements pursuant to Section 6.01(a), a certificate or certificates
of insurance from the applicable insurance company evidencing the existence of
insurance required to be maintained by this Agreement and evidencing that
Administrative Agent is listed as sole loss payee on property insurance and the
Administrative Agent is an additional insured on liability insurance (except
that the MWLM&R insurance policies shall not be required to list the
Administrative Agent as a loss payee or additional insured), and (ii) upon
request of the Administrative Agent, furnish at reasonable intervals a
certificate of a Responsible Officer of the Borrower setting forth the nature
and extent of all insurance maintained in accordance with this paragraph. 
Without limiting the foregoing, Borrower will comply at all times with
regulations of the Federal Emergency Management Agency to the extent such
regulations require Borrower’s or its Subsidiaries’ properties located in flood
prone areas to be insured and will provide evidence of such required insurance
to the Administrative Agent upon the Administrative Agent’s request.

 

(b)                                 Borrower will, and will cause its
Subsidiaries to, promptly comply with Section 2.08(b) upon receipt of any
Insurance Payment.

 

6.08                        Compliance with Laws and Contractual Obligations. 
(a) Comply in all material respects with the requirements of all Laws (including
Environmental Laws) applicable to it or to its business or property, except in
such instances in which (i) such requirement of Law is being contested in good
faith or a bona fide dispute exists with respect thereto, or (ii) the failure to
comply therewith could not be reasonably expected to have a Material Adverse
Effect; and (b) comply with all Contractual Obligations, except where the
failure to comply therewith could not be reasonably expected to have a Material
Adverse Effect.

 

6.09                        Book and Records.  Maintain (a) proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving its assets and business, and (b) maintain such books of record
and account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over it.

 

6.10                        Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent and each Lender, in
coordination with the Administrative Agent, to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers and independent public accountants, at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower at the Borrower’s
expense (but not at the expense of Borrower if more frequent than annually
unless an Event of Default exists and is continuing in which case the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower as often as deemed necessary and at any time during normal business
hours and without advance notice).

 

6.11                        Compliance with ERISA.  With respect to each Plan
maintained by the Borrower or any of its Subsidiaries, do each of the following:
(a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws,
(b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; and (c) make all required contributions to any Plan
subject to Section 412 of the Code, except to the extent that noncompliance,

 

62

--------------------------------------------------------------------------------


 

with respect to each event listed above, could not be reasonably expected to
have a Material Adverse Effect.

 

6.12                        Use of Proceeds.  Use the proceeds of the Extensions
of Credit to (a) refinance Borrower’s Indebtedness outstanding under the
Original Credit Agreement, (b) finance working capital requirements and other
general corporate purposes of the Borrower, its Subsidiaries and Excluded
Ventures (subject to the limitations set forth in Section 7.02), (c) issue
Letters of Credit, (d) finance Permitted Acquisitions,  Capital Expenditures and
Investments by the Borrower and its Subsidiaries subject to compliance with this
Agreement, including Sections 7.02 and 7.10, (e) fund Quarterly Distributions
and other Restricted Payments to the extent permitted by Section 7.08, (f) pay
fees, costs and expenses owed pursuant to this Agreement and (g) finance a
Qualifying 6.875% Senior Note Refinancing; provided, in connection with clause
(g) of this Section 6.12, before and after giving effect to such Extension of
Credit, the Borrower is in compliance with the financial covenant conditions
precedent for such use of proceeds set forth in Sections 7.15(a), (b) and (c);
provided further, after giving pro forma effect to such use of proceeds, the
Borrower and its Subsidiaries have no less than $150,000,000 in Cash Equivalents
and Borrowing availability under this Agreement. In no event shall the funds
from any Loan or any Letter of Credit be used directly or indirectly by any
Person for personal, family, household or agricultural purposes or for the
purpose, whether immediate, incidental or ultimate, of purchasing, acquiring or
carrying any “margin stock” (as such term is defined in Regulation U promulgated
by the Board) or to extend credit to others directly or indirectly for the
purpose of purchasing or carrying any such margin stock.

 

6.13                        Intentionally Omitted.

 

6.14                        Guaranties.

 

(a)                                  As an inducement to the Administrative
Agent and Lenders to enter into this Agreement, cause each Domestic Subsidiary
(and to the extent a Foreign Subsidiary may guarantee the Obligations without
giving rise to adverse tax consequences, including the inclusion of income under
Section 956 of the Code, as determined by Borrower in its reasonable discretion,
each Foreign Subsidiary) to execute and deliver to the Administrative Agent a
Guaranty executed by such Subsidiary, in form and substance reasonably
acceptable to the Administrative Agent providing for the guaranty of payment and
performance of the Obligations.  In addition, within 30 days (or such later time
as may be permitted by the Administrative Agent in its sole discretion) after
the formation or acquisition of any Subsidiary (other than a Subsidiary (i) that
Borrower designates an Excluded Venture or (ii) in respect of which the
Investments of the Loan Parties therein do not exceed the amount provided in
Section 7.02(d)(ii)) within 30 days (or such later time as may be permitted by
the Administrative Agent in its sole discretion) after the acquisition of such
material assets, cause each Domestic Subsidiary (and to the extent a Foreign
Subsidiary may guarantee the Obligations without giving rise to adverse tax
consequences, including the inclusion of income under Section 956 of the Code,
as determined by Borrower in its reasonable discretion, each Foreign Subsidiary)
to execute and deliver to the Administrative Agent (i) a guaranty joinder
executed by such Subsidiary, in form and substance reasonably acceptable to the
Administrative Agent providing for the guaranty of payment and performance of
the Obligations, (ii) Collateral Documents in form and substance reasonably
satisfactory to the Administrative Agent creating liens and security interests
in all material assets and properties of such Subsidiary (as determined by the
Administrative Agent in its reasonable discretion) and in the equity interests
in such Subsidiary (subject to the exceptions set forth in Section 6.15(a);
provided, however, that such new Subsidiary shall have 90 days (or such later
time as may be permitted by the Administrative Agent in its sole discretion) to
execute and deliver any Mortgages, (iii) certified copies of such Subsidiary’s
Organization Documents and if requested by the Administrative Agent, opinions of
counsel with respect to such Subsidiary and such Guaranty and (iv) such other
documents and instruments as may be required with respect to such Subsidiary
pursuant to Section 6.15.  If and when Borrower or its Subsidiaries own,
directly or indirectly,

 

63

--------------------------------------------------------------------------------


 

100% of the membership interest in MWLM&R, Borrower shall cause MWLM&R to comply
with the provisions of clauses (a) and (b) of this Section; provided, however,
Borrower shall retain the right, subject to Section 1.08, to subsequently
designate MWLM&R as an Excluded Venture.

 

(b)                                 At the time of the formation or acquisition
of any Foreign Subsidiary owned directly by the Borrower or directly by a
Domestic Subsidiary of the Borrower, the Borrower shall cause 65% (or such
greater percentage as may be pledged without triggering adverse tax
consequences, including the inclusion of income under Section 956 of the Code,
as determined by Borrower in its reasonable discretion) of such Foreign
Subsidiary’s Voting Stock to be subjected to a Lien to secure the Obligations.

 

6.15                        Further Assurances; Collateral.

 

(a)                                  Take and shall cause each of its
Subsidiaries to take such actions and to execute and deliver such documents and
instruments as the Administrative Agent shall reasonably require to ensure that
the Administrative Agent, on behalf of the Secured Parties, shall at all times
have received currently effective duly executed Loan Documents granting Liens
and security interests in substantially all of the material assets of the
Borrower and each of its Subsidiaries, including all capital stock, partnership,
joint venture, membership interests, or other equity interests; provided
Collateral will not include the following:

 

(i)                                     Voting Stock of any Foreign Subsidiary
in excess of 65% of such Voting Stock to the extent that a Lien on a greater
percentage would trigger adverse tax consequences, including the inclusion of
income under Section 956 of the Code, as determined by Borrower in its
reasonable discretion;

 

(ii)                                  Equity Interests in Excluded Ventures to
the extent such Equity Interests are encumbered by a Permitted Lien and exist on
the Effective Date or such Equity Interests are otherwise subject to
restrictions on the ability of a Loan Party to pledge such Equity Interests;

 

(iii)                               any right or interest in any contract,
lease, permit, license or license agreement covering real or personal property
of any Loan Party if under the terms of such contract, lease, permit, license or
license agreement, or applicable Law with respect thereto, the grant of a Lien
therein is prohibited as a matter of Law or under the terms of such contract,
lease, permit, license, or license agreement and such prohibition has not been
waived or the consent of the other party to such contract, lease, permit,
license, or license agreement has not been obtained (provided that the exclusion
set forth in this clause (iii) shall in no way be construed to apply to the
extent that any described prohibition is unenforceable under Section 9-406,
9-407, 9-408, or 9-409 of the UCC or other applicable Law);

 

(iv)                              Excluded Accounts;

 

(v)                                 any “intent to use” trademark applications
for which a statement of use has not been filed (but only until such statement
is filed);

 

(vi)                              property subject to Permitted Liens pursuant
to Sections 7.01(j) and (k) securing indebtedness permitted thereby solely to
the extent that a grant or perfection of a Lien in favor of the Administrative
Agent in any such property is prohibited by or results in a breach or
termination of, or constitutes a default under, the documentation governing such
Liens or the Indebtedness secured by such Liens;

 

(vii)                           any assets or property of the Borrower or any
other Loan Party if in order to grant a Lien on such property or assets in favor
of the Administrative Agent, the Borrower or such

 

64

--------------------------------------------------------------------------------


 

other Loan Party would be required to obtain a third party consent to the
granting of such Lien; and

 

(viii)                        any units of the Borrower owned by the Borrower or
General Partner to the extent constituting “margin stock” (as such term is
defined in Regulation U promulgated by the Board).

 

(b)                                 In connection with the actions required
pursuant to the foregoing Section 6.15(a), the Borrower shall cause each of its
Subsidiaries to execute and deliver such stock certificates, blank stock powers,
evidence of corporate authorization, opinions of counsel, current valuations,
evidence of title, title opinions, title insurance and other documents as shall
be reasonably requested by the Administrative Agent, in each case in form and
substance reasonably satisfactory to the Administrative Agent, and in any event
otherwise consistent with the requirements of this Section 6.15, the Security
Agreement and the Mortgages; provided, however, that Borrower and its
Subsidiaries shall not be required to obtain third party consents in order to
include assets of the Loan Parties in the Collateral.  Additionally, Borrower
shall cause MWLM&R to execute an acknowledgment of the pledge by the MarkWest
MWLM&R Member of 100% of its Equity Interest in MWLM&R to the Administrative
Agent, on behalf of the Secured Parties, and shall pledge or cause the MarkWest
MWLM&R Member and any other Subsidiary of the Borrower that owns or acquires any
additional membership interest in MWLM&R to pledge such additional membership
interests in MWLM&R to the Administrative Agent, on behalf of the Secured
Parties.

 

(c)                                  The Liens required by this Section 6.15
shall, to the extent required by the Security Agreement and the Mortgages, be
first priority perfected Liens in favor of the Administrative Agent, for the
benefit of the Secured Parties, subject to no other Liens except Permitted
Liens.  If the Administrative Agent shall determine that, as of any date, the
Borrower shall have failed to comply with this Section 6.15, the Administrative
Agent may (and at the direction of the Required Lenders, shall) notify the
Borrower in writing of such failure and, within 30 days (or such later time as
may be permitted by the Administrative Agent in its sole discretion) from and
after receipt of such written notice by the Borrower, the Borrower shall execute
and deliver or shall cause to be executed and delivered to the Administrative
Agent supplemental or additional Loan Documents, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, securing
payment of the Notes and the other Obligations and covering the additional
assets and properties not then encumbered by any Loan Documents to which such
failure relates (together with such other information, as may be reasonably
requested by the Administrative Agent, each of which shall be in form and
substance reasonably satisfactory to the Administrative Agent) such that the
Administrative Agent shall have received currently effective duly executed and
perfected Collateral Documents as required by Section 6.15(a) and the other Loan
Documents.

 

(d)                                 Notwithstanding anything to the contrary in
Section 6.14 or this Section 6.15, in connection with acquisition by any Loan
Party of additional interests in real property in the ordinary course of
business that are associated with pipelines that are subject to Mortgages,
including, without limitation, rights of way, the notification obligations of
the Borrower with respect thereto shall be limited as provided in
Section 6.02(f).  With respect to any properties reported pursuant to
Section 6.02(f), the Loan Parties shall, within 90 days (or such later time as
may be permitted by the Administrative Agent in its sole discretion) of any
request from the Administrative Agent, enter into new Mortgages or amend or
supplement existing Mortgages, in form and substance reasonably satisfactory to
the Administrative Agent and its counsel, to include any such additional real
property interests in the Collateral and deliver such other applicable
documentation with respect thereto contemplated by Section 6.15(b) as the
Administrative Agent may reasonably request.

 

6.16                        Fiscal Year.  Maintain its December 31 fiscal year
end.

 

65

--------------------------------------------------------------------------------


 

ARTICLE VII.
NEGATIVE COVENANTS OF BORROWER

 

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to the Borrower, and to induce each Lender to enter into
this Agreement and make the Loans, the Borrower warrants, covenants and agrees
that until the Payment in Full of the Obligations no Loan Party will:

 

7.01                        Liens.  Create, incur, assume or suffer to exist,
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

 

(a)                                  Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the Effective Date and
listed on Schedule 7.01 to this Agreement and any renewals or extensions
thereof; provided that the property covered thereby is not increased, the amount
of the Indebtedness secured thereby is not increased, and any renewal or
extension of the obligations secured or benefited thereby is permitted under
this Agreement;

 

(c)                                  Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                    deposits to secure the performance of
bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case incurred in the ordinary course of business;

 

(g)                                 (i) easements, rights-of-way, restrictions
and other encumbrances affecting real property which do not, taken as a whole,
materially detract from the value of the Mortgaged Properties subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person, (ii) title exceptions disclosed in title policies insuring any Mortgages
and (iii) Liens on pipeline facilities that arise by operation of Law;

 

(h)                                 judgment Liens not giving rise to an Event
of Default;

 

(i)                                     any Lien existing on any asset (other
than stock of a Subsidiary held by a Loan Party) (i) prior to acquisition
thereof by the Borrower or a Subsidiary or (ii) in the case of MWLM&R becoming a
Loan Party prior to the time that MWLM&R is joined as a Loan Party, and in each
case, not created in contemplation of such acquisition or joinder; provided that
(A) no such Lien shall be extended to cover property other than the asset being
acquired and proceeds thereof, (B) such Lien was not created in contemplation of
or in connection with such acquisition or joinder, and (C) the Indebtedness
thereby secured is permitted by Section 7.04(e) or Section 7.04(g);

 

66

--------------------------------------------------------------------------------


 

(j)                                     Liens securing Capital Lease
obligations; provided that the Indebtedness in respect of such Capitalized Lease
is permitted under Section 7.04(e);

 

(k)                                  purchase money Liens upon or in any
property acquired by Borrower or any of its Subsidiaries to secure the deferred
portion of the purchase price of such property or to secure Indebtedness
incurred to finance the acquisition of such property; provided that (i) no such
Lien shall be extended to cover property other than the property being acquired
and proceeds thereof, and (ii) the Indebtedness thereby secured is permitted by
Section 7.04(e);

 

(l)                                     Liens reserved in or exercisable under
any lease or sublease to which the Borrower or a Subsidiary is a lessee which
secure the payment of rent or compliance with the terms of such lease or
sublease; provided, that the rent under such lease or sublease is not then
overdue and the Borrower or Subsidiary is in material compliance with the terms
and conditions thereof;

 

(m)                               any interest or title of a lessor under any
lease entered into by the Borrower or any Subsidiary in the ordinary course of
its business and covering only the assets so leased;

 

(n)                                 Liens on Equity Interests held by any Loan
Party in an Excluded Venture;

 

(o)                                 Liens granted on cash pledged as margin
collateral securing Indebtedness owing under Swap Contracts with counterparties
permitted by Section 7.03 in an amount not to exceed $20,000,000 in the
aggregate at any time outstanding;

 

(p)                                 Liens arising under operating agreements,
joint venture agreements, partnership agreements, oil and gas leases, farmout
agreements, division orders, contracts for sale, transportation or exchange of
oil and natural gas, unitization and pooling declarations and agreements, area
of mutual interest agreements and other agreements arising in the ordinary
course of any Loan Party’s business that are customary in the Midstream
Business;

 

(q)                                 bankers’ Liens, rights of setoff and other
similar Liens existing solely with respect to cash and Cash Equivalents on
deposit in one or more deposit accounts or securities accounts maintained by any
Loan Party, in each case granted in the ordinary course of business in favor of
the bank or securities intermediary with which such accounts are maintained,
securing amounts owing to such bank or securities intermediary with respect to
cash management, operating and trading account arrangements, including those
involving pooled accounts and netting arrangements; provided that, unless such
Liens are non-consensual and arise by operation of law, in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;

 

(r)                                    licenses of intellectual property granted
by any Loan Party in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of business of the Loan Parties;

 

(s)                                  the filing of UCC financing statements
solely as a precautionary measure in connection with operating leases,
consignment of goods or other similar transactions;

 

(t)                                    Liens constituting earnest money deposits
not to exceed $5,000,000 at any time outstanding made by a Loan Party in
connection with any letter of intent or purchase agreement with respect to a
Permitted Acquisition or other Investment permitted hereunder;

 

67

--------------------------------------------------------------------------------


 

(u)                                 Liens on assets being disposed of by a Loan
Party pursuant to merger agreements, stock or asset purchase agreements and
similar agreements in respect of the disposition of such assets that is
otherwise permitted hereunder;

 

(v)                                 pledges or deposits of cash and Cash
Equivalents securing deductibles, self-insurance, insurance premiums,
co-payment, co-insurance, retentions and similar obligations to providers of
insurance in the ordinary course of business not to exceed $1,000,000 at any
time outstanding; and

 

(w)                               Liens not otherwise permitted pursuant to this
Section 7.01 securing obligations of up to $1,000,000.

 

7.02                        Investments.  Make or own any Investments, except:

 

(a)                                  Investments existing on the Effective Date
and, in the event that MWLM&R is joined as a Loan Party, Investments of MWLM&R
existing on the date of such joinder;

 

(b)                                 Cash Equivalents;

 

(c)                                  Investments constituting Indebtedness
permitted under Section 7.04(b);

 

(d)                                 Investments by the Borrower and its
Subsidiaries in (i) Borrower or any Subsidiary of the Borrower that, prior to,
or upon giving effect to (within the time period provided in Section 6.14) such
Investment, is a Guarantor and (ii) any Subsidiary that does not become a
Guarantor in an aggregate amount at any time outstanding not to exceed
$1,000,000.;

 

(e)                                  the Loan Parties may acquire and hold
accounts receivables, payment intangibles, chattel paper, notes receivable and
similar items owing to any of them if created or acquired in the ordinary course
of business;

 

(f)                                    Permitted Acquisitions by the Borrower or
its Subsidiaries and earnest money deposits with respect thereto permitted
pursuant to Section 7.01; provided in the case of an asset acquisition, the
acquired assets become Collateral to the extent and within the time period
required pursuant to Sections 6.14 and 6.15 and in the case of an equity
acquisition, the acquired Person complies with the requirements of Sections 6.14
and 6.15; provided, that such acquisition is of assets used in or of a Person
engaged in, the Midstream Business; provided further, after giving effect to any
such Investment the Borrower is in pro forma compliance with Section 7.15;

 

(g)                                 Investments in MWLM&R existing on the
Effective Date and subsequent capital contributions to maintain or increase the
MarkWest MWLM&R Member’s investment balance in MWLM&R; provided after giving
effect to any such Investment the Borrower is in pro forma compliance with
Section 7.15;

 

(h)                                 Investments (in addition to any Investments
described in Sections 7.02(a) and (g)) in Excluded Ventures in an aggregate
amount not to exceed $250,000,000;

 

(i)                                     other Investments (in addition to any
Investments described in Sections 7.04(a), (g) and (h)) in Excluded Ventures of
up to $50,000,000; provided the Borrower is in compliance with the financial
covenant conditions precedent for making such Investment set forth in Sections
7.15(a), (b) and (c); provided further, after giving pro forma effect to such
Investment, the Borrower and its Subsidiaries have no less than $100,000,000 in
Cash Equivalents and Borrowing availability under this Agreement;

 

68

--------------------------------------------------------------------------------


 

(j)                                     Investments in Swap Contracts permitted
under Section 7.03;

 

(k)                                  Investments constituting non-cash
consideration received in connection with a Disposition permitted under
Section 7.07; provided that such non-cash consideration does not exceed 25% of
the aggregate consideration received unless such non-cash consideration is in
connection with a like-kind exchange;

 

(l)                                     Restricted Payments permitted pursuant
to Section 7.08, to the extent any such Restricted Payment would constitute an
Investment;

 

(m)                               loans and advances to directors, employees and
officers of Borrower and its Subsidiaries for bona fide business purposes, in
aggregate amount not to exceed $5,000,000 at any time outstanding;

 

(n)                                 Investments in securities of trade creditors
or customers in the ordinary course of business received upon foreclosure or
pursuant to any plan of reorganization or liquidation or similar arrangement
upon the bankruptcy or insolvency of such trade creditors or customers or in
settlement of amounts due (including in settlement of delinquent obligations and
other disputes with supplies and customers); and

 

(o)                                 Investments in pledges, deposits and payment
or performance bonds made or given in the ordinary course of business.

 

7.03                        Hedging Agreements.  Enter into any Swap Contracts
other than in the ordinary course of business for the purpose of protecting
against fluctuations in interest rates, commodity prices, or foreign exchange
rates and not for purposes of speculation; provided (i) that the Swap Contract
shall not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;
(ii) any Swap Contract that is not a Lender Hedging Agreement cannot be secured
by any Lien on any assets of the Borrower or any of its Affiliates, provided,
that such Swap Contract may be supported by a Letter of Credit under this
Agreement and may, subject to the limitations of Section 7.01(o), be secured by
cash pledged as margin collateral; and (iii) that no Lender Hedging Agreement
may be secured by any Lien on any asset or property of the Borrower or any of
its Affiliates other than the Lien created pursuant to the Collateral Documents
and any additional margin or cash collateral for any Lender Hedging Agreement is
strictly prohibited; provided if Borrower is required to pledge cash collateral
or deliver letters of credit in connection with Swap Transactions as a result of
the Enactment of Derivatives Legislation, then Borrower may deliver Letters of
Credit to secure the obligation of the Borrower or any Subsidiary under a Lender
Hedging Agreement.

 

7.04                        Indebtedness.  Create, incur, or assume any
Indebtedness except:

 

(a)                                  Indebtedness incurred pursuant to the Loan
Documents;

 

(b)                                 Indebtedness owed by a Subsidiary to the
Borrower or to a Wholly-Owned Subsidiary or by the Borrower to a Wholly-Owned
Subsidiary of the Borrower; provided, that, in each such case, if requested by
the Administrative Agent, such Indebtedness is evidenced by a promissory note
which has been pledged to secure the Obligations and is in the possession of the
Administrative Agent;

 

(c)                                  Indebtedness existing on the Effective Date
and listed on Schedule 7.04 to this Agreement including the Senior Unsecured
Notes and any refinancing thereof;

 

69

--------------------------------------------------------------------------------


 

(d)                                 Obligations (contingent or otherwise) of the
Borrower or any Subsidiary existing or arising under any Swap Contract to the
extent permitted by Section 7.03, including, without limitation, any guaranty
thereof by a Loan Party;

 

(e)                                  Indebtedness of the Borrower and its
Subsidiaries in respect of purchase money obligations or Capital Leases for
fixed or capital assets within the limitations set forth in Section 7.01(k) and
any refinancing thereof; provided, however, that the aggregate amount of such
Indebtedness at any one time outstanding shall not exceed $50,000,000;

 

(f)                                    other unsecured Indebtedness of the
Borrower and its Subsidiaries not to exceed $30,000,000 in the aggregate
principal amount outstanding at any time and any refinancing thereof;

 

(g)                                 Indebtedness (whether secured or unsecured)
incurred or assumed by (i) the Borrower or any Loan Party in connection with the
purchase of any asset or in connection with a Permitted Acquisition or
(ii) MWLM&R (in the case that MWLM&R is joined as a Loan party hereunder) and
any refinancing thereof; provided, however, such Indebtedness was not created in
contemplation of or in connection with such acquisition or joinder;

 

(h)                                 unlimited Indebtedness of the Borrower and
its Subsidiaries in connection with the issuance of additional senior unsecured
notes and any refinancing thereof; provided:

 

(i)                                     such Indebtedness shall not have a
cross-default provision (as opposed to cross acceleration or cross-default
limited to payment defaults);

 

(ii)                                  such Indebtedness shall not have any
financial covenants more restrictive than those set forth in Section 7.15
(ignoring for purposes of this Section 7.04(h)(ii) the financial covenants set
forth in the provisos thereto);

 

(iii)                               such Indebtedness shall not have a maturity
date earlier than September 30, 2015;

 

(iv)                              such Indebtedness shall not have a Weighted
Average Life to Maturity that is shorter than the Indebtedness owing under this
Agreement;

 

(i)                                     Indebtedness in respect of bid,
performance or surety bonds, workers’ compensation claims, self-insurance
obligations and bankers acceptances issued for the account of any Loan Party in
the ordinary course of business, including guarantees or obligations of any Loan
Party with respect to letters of credit supporting such bid, performance or
surety bonds, workers’ compensation claims, self-insurance obligations and
bankers acceptances (in each case other than for an obligation for money
borrowed); and

 

(j)                                     Indebtedness owed to any person with
respect to premiums payable for property, casualty or liability insurance for
any Loan Party, so long as such Indebtedness shall not be in excess of the
amount of the unpaid cost of, and shall be incurred only to defer the cost of,
such insurance for the year in which such Indebtedness is incurred and such
Indebtedness shall be outstanding only during such year.

 

Provided, that if any Indebtedness is incurred pursuant to this Section 7.04,
both before and after such Indebtedness is created, incurred or assumed, no
Default shall exist and the Borrower, after giving effect to the incurrence of
such Indebtedness on a pro forma basis, shall be in compliance with Sections
7.15(a), (b) and (c) as of the most recently ended fiscal quarter of the
Borrower.

 

7.05                        Intentionally Omitted.

 

70

--------------------------------------------------------------------------------


 

7.06                        Fundamental Changes.  Merge or consolidate with or
into, or convey, transfer, lease or otherwise Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person;
except that, so long as no Default exists or would result therefrom:

 

(a)                                  any Person may merge into the Borrower;
provided that the Borrower is the surviving entity;

 

(b)                                 any Subsidiary may merge with (i) the
Borrower; provided that the Borrower shall be the continuing or surviving
Person, or (ii) any one or more Subsidiaries; provided that when any
Wholly-Owned Subsidiary is merging with another Subsidiary, a Wholly-Owned
Subsidiary shall be the continuing or surviving Person;

 

(c)                                  any Person (other than the Borrower) may
merge into any Subsidiary; provided that such Subsidiary is the surviving
entity;

 

(d)                                 any Subsidiary may sell all or substantially
all of its assets (upon voluntary liquidation or otherwise), (i) to the Borrower
or to another Subsidiary; provided that if the seller in such transaction is a
Wholly-Owned Subsidiary, then the purchaser must also be a Wholly-Owned
Subsidiary or (ii) to any other Person in a transaction permitted pursuant to
Section 7.07; and

 

(e)                                  any Subsidiary may dissolve, liquidate or
wind up its affairs at any time; provided that such dissolution, liquidation or
winding up, as applicable, is not reasonably expected to have a Material Adverse
Effect.

 

7.07                        Dispositions.

 

Make any Disposition, except:

 

(a)                                  Dispositions by the Borrower or its
Subsidiaries of inventory in the ordinary course of business;

 

(b)                                 (i) Dispositions of property by any
Subsidiary to the Borrower, or by any Subsidiary or by the Borrower, to a
Wholly-Owned Subsidiary that is a Guarantor and (ii) Dispositions of property
constituting the making of an Investment permitted pursuant to Section 7.02 or a
Restricted Payment permitted pursuant to Section 7.08;

 

(c)                                  other Dispositions for fair market value;
provided no Default then exists or arises as a result thereof; and provided that
if the Disposition is for cash and a prepayment is required by Section 2.08(c),
the Borrower shall make such prepayment in accordance with such Section;

 

(d)                                 abandonment or disposition of used, worn
out, obsolete or surplus property by any Loan Party in the ordinary course of
business and the abandonment or other disposition of intellectual property that,
in the reasonable judgment of Borrower, should be replaced, is no longer
economically practicable to maintain or is no longer useful in the conduct of
the business of the Loan Parties taken as a whole;

 

(e)                                  leases of real or personal property in the
ordinary course of business and in accordance with the applicable Collateral
Documents;

 

(f)                                    assignments and licenses of intellectual
property of any Loan Party in the ordinary course of business;

 

71

--------------------------------------------------------------------------------


 

(g)                                 transfers resulting from casualty or
condemnation events so long as the Borrower complies with the requirements, if
applicable, set forth in Section 2.08;

 

(h)                                 any Loan Party may dispose of defaulted
receivables and similar obligations in the ordinary course of business; and

 

(i)                                     any Loan Party may settle or compromise
receivables and similar obligations in the ordinary course of business.

 

7.08                        Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:

 

(a)                                  each Subsidiary may make Restricted
Payments to the Borrower and to Wholly-Owned Subsidiaries of the Borrower;

 

(b)                                 the Borrower may (i) declare and make
Quarterly Distributions of Available Cash to the extent such Quarterly
Distributions in any fiscal quarter do not exceed, in the aggregate, Available
Cash for the immediately preceding fiscal quarter and are made in accordance
with the Partnership Agreement, and (ii) purchase Borrower’s limited partnership
units under the Borrower’s Long-Term Incentive Plan in accordance with, and as
defined in, the Partnership Agreement; provided, that at the time each such
Quarterly Distribution or purchase is made no Default exists or would result
therefrom;

 

(c)                                  the Borrower and any Guarantor may make
redemptions of, or purchase equity interest in, the Borrower or any Guarantor
from employees of the Borrower or such Guarantor; provided, that at the time any
purchase or redemption is made no Default exists or would result therefrom;
provided further that the aggregate amount expended in any consecutive 12-month
period for purchases or redemptions pursuant to this Section 7.08(c) above shall
not exceed $3,000,000;

 

(d)                                 the Borrower may make distributions of its
units; and

 

(e)                                  the Borrower or any Loan Party may purchase
Equity Interests of any non-Wholly-Owned Subsidiary from any Person holding
Equity Interests in such Subsidiary.

 

7.09                        ERISA.  At any time engage in a transaction which
could be subject to Section 4069 or 4212(c) of ERISA, or permit any Plan
maintained by the Borrower or any of its Subsidiaries to: (a) engage in any
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code);
(b) fail to comply with ERISA or any other applicable Laws; or (c) incur any
material “accumulated funding deficiency” (as defined in Section 302 of ERISA),
which, with respect to each event listed above, could be reasonably expected to
have a Material Adverse Effect.

 

7.10                        Nature of Business; Capital Expenditures; Risk
Management.  Engage in any line of business other than the Midstream Business or
make any Capital Expenditures or Permitted Acquisitions permitted by
Section 7.02(g) except in connection with the Midstream Business; provided,
however, any Loan Party may make a Permitted Acquisition of a Person engaged
primarily in the Midstream Business that has non-core assets outside of the
Midstream Business.  Without the written approval of the Administrative Agent,
the Borrower will not materially change its risk management policy.

 

7.11                        Transactions with Affiliates.  Sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (i) transactions between or
among the Borrower and its Wholly-Owned Subsidiaries not involving any other
Affiliate, (ii) transactions between or among the

 

72

--------------------------------------------------------------------------------


 

Borrower or its Subsidiaries and its Affiliates permitted by Sections 7.02(d),
(g), (h), (i) and (m), (iii) any Restricted Payment permitted by Section 7.08,
and (iv) in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary, as applicable,
than could be obtained on an arm’s length basis from unrelated third parties.

 

7.12                        Burdensome Agreements.  Enter into any Contractual
Obligation that limits the ability of any Subsidiary that is a Guarantor from
making Restricted Payments to the Borrower or transfer property to the
Borrower.  Notwithstanding the foregoing, (i) documents governing a Capitalized
Lease or a purchase money Lien or a pre-acquisition Lien permitted by Sections
7.01(i), (j) and (k) may prohibit other Liens on the asset encumbered by such
Lien (including any permitted refinancings thereof, so long as the lien
restrictions included in the refinancing are not more burdensome),
(ii) customary non-assignment provisions or other restrictions on Liens
contained in licenses, joint venture agreements, lease agreements or other
contracts entered into in the ordinary course of business shall not violate this
Section 7.12, (iii) the Organization Documents of Excluded Ventures may limit
Restricted Payments and transfers of property, and (iv) documents governing a
Disposition may contain restrictions with respect to the assets being Disposed.

 

7.13                        Use of Proceeds.  Use the proceeds of any Loan for
purposes other than those permitted by Section 6.12, or use the proceeds of any
Loan, whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the Board) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.

 

7.14                        Organizational Document Amendments.  Permit any
amendment to the Partnership Agreement or any Organization Document of any Loan
Party, if such amendment could reasonably be expected to (a) have a Material
Adverse Effect on the ability of the Borrower or any Guarantor to perform its
obligations under the Loan Documents to which it is a party or (b) otherwise
materially adversely affect the Lenders.

 

7.15                        Financial Covenants.  Excluded Ventures shall not be
included in the calculation of the following financial covenants except to the
extent of any distributions actually received by the Loan Parties from any
Excluded Venture.

 

(a)                                  Interest Coverage Ratio.  Permit the
Interest Coverage Ratio at any fiscal quarter-end to be less than 2.75 to 1.0;
provided, (x) as a condition precedent to the Borrower’s designation of a
Subsidiary as an Excluded Venture pursuant to Section 1.08, (y) as a condition
precedent to the Borrower making an Investment described in Section 7.02(i), and
(z) as a condition precedent to the Borrower using proceeds of an Extension of
Credit pursuant to Section 6.12(g) to finance a Qualifying 6.875% Senior Note
Refinancing, the Interest Coverage Ratio must not be less than 3.25 to 1.0.

 

(b)                                 Total Leverage Ratio.  Permit the Total
Leverage Ratio at any fiscal quarter-end to be greater than 5.25 to 1.0;
provided, (x) as a condition precedent to the Borrower’s designation of a
Subsidiary as an Excluded Venture pursuant to Section 1.08, (y) as a condition
precedent to the Borrower making an Investment described in Section 7.02(i), and
(z) as a condition precedent to the Borrower using proceeds of an Extension of
Credit pursuant to Section 6.12(g) to finance a Qualifying 6.875% Senior Note
Refinancing, the Total Leverage Ratio must not be greater than 4.75 to 1.0.

 

(c)                                  Senior Leverage Ratio.  Permit the Senior
Leverage Ratio at any fiscal quarter-end to be greater than 3.25 to 1.0;
provided, (x) as a condition precedent to the Borrower’s designation of a
Subsidiary as an Excluded Venture pursuant to Section 1.08, (y) as a condition
precedent to the Borrower making an Investment described in Section 7.02(i), and
(z) as a condition precedent to the Borrower using

 

73

--------------------------------------------------------------------------------


 

proceeds of an Extension of Credit pursuant to Section 6.12(g) to finance a
Qualifying 6.875% Senior Note Refinancing, the Senior Leverage Ratio must not be
greater than 2.75 to 1.0.

 

(d)                                 Adjustments for Acquisitions, Investments
and Dispositions.  For purposes of determining compliance with Sections 7.15(a),
(b) and (c), to take into account acquisitions, investments and Dispositions, in
each case by the Borrower, any Subsidiary or an Excluded Venture, occurring
after the Effective Date:

 

(i)                                     Consolidated EBITDA shall be calculated
after giving effect, on a pro forma basis in accordance with GAAP or such other
method of adjustment reasonably satisfactory to the Administrative Agent for the
four consecutive fiscal quarters most recently completed, to any acquisition or
investment occurring during such period, as if such acquisition or investment
occurred on the first day of such period.

 

(ii)                                  If, in connection with an acquisition or
investment, any Indebtedness is incurred or assumed by the Borrower, any of its
Subsidiaries or an Excluded Venture, then Consolidated Interest Charges shall be
calculated, on a pro forma basis (in accordance with GAAP or such other method
of adjustment reasonably satisfactory to the Administrative Agent) for the four
quarters most recently completed, as if such Indebtedness incurred or assumed
had been incurred on the first day of such period.

 

(iii)                               Consolidated EBITDA and Consolidated
Interest Charges shall be adjusted on a pro forma basis (in accordance with GAAP
or such other method of adjustment reasonably satisfactory to the Administrative
Agent) for any Disposition in excess of $50,000,000 for the four consecutive
fiscal quarters most recently completed, for any such Disposition occurring
during such period, as if such Disposition occurred on the first day of such
period.

 

(e)                                  Adjustments for Material Projects. For
purposes of determining compliance with Sections 7.15(a), (b) and (c) in the
event the Borrower, any of its consolidated Subsidiaries or any Excluded
Venture, including MWLM&R, undertakes a Material Project, a Material Project
Consolidated EBITDA Adjustment may be made at Borrower’s option. As used herein
a “Material Project Consolidated EBITDA Adjustment” means, with respect to each
Material Project:

 

(i)                                     prior to the Commercial Operation Date
of a Material Project (but including the fiscal quarter in which such Commercial
Operation Date occurs), a percentage (equal to the then-current completion
percentage of such Material Project) of an amount to be approved by the
Administrative Agent as the projected Consolidated EBITDA of the Borrower (or in
the case of an Excluded Venture, including MWLM&R, the Borrower’s pro-rata share
of projected Consolidated EBITDA of such Excluded Venture attributable to the
equity interest of the Loan Parties in such Excluded Venture attributable to
such Material Project for the first 12-month period following the scheduled
Commercial Operation Date of such Material Project (such amount to be determined
based on contracts relating to such Material Project, the creditworthiness of
the other parties to such contracts, and projected revenues from such contracts,
capital costs and expenses, scheduled Commercial Operation Date, and other
factors reasonably deemed appropriate by the Administrative Agent), which may,
at the Borrower’s option, be added to actual Consolidated EBITDA for the fiscal
quarter in which construction of such Material Project commences and for each
fiscal quarter thereafter until the Commercial Operation Date of such Material
Project (including the fiscal quarter in which such Commercial Operation Date
occurs, but net of any actual Consolidated EBITDA of the Borrower or the
Borrower’s pro-rata share of projected Consolidated EBITDA of such Excluded
Venture, as applicable, attributable to such Material Project following such
Commercial Operation Date);

 

74

--------------------------------------------------------------------------------


 

provided that if the actual Commercial Operation Date does not occur by the
scheduled Commercial Operation Date, then the foregoing amount shall be reduced,
for quarters ending after the scheduled Commercial Operation Date to (but
excluding) the first full quarter after its actual Commercial Operation Date, by
the following percentage amounts depending on the period of delay (based on the
period of actual delay or then-estimated delay, whichever is longer): (i) 90
days or less, 0%, (ii) longer than 90 days, but not more than 180 days, 25%,
(iii) longer than 180 days but not more than 270 days, 50%, and (iv) longer than
270 days, 100%; and

 

(ii)                                  beginning with the first full fiscal
quarter following the Commercial Operation Date of a Material Project and for
the two immediately succeeding fiscal quarters, an amount to be approved by the
Administrative Agent as the projected Consolidated EBITDA of the Borrower (or in
the case of any Excluded Venture the Borrower’s pro-rata share of projected
Consolidated EBITDA of such Excluded Venture attributable to the equity interest
of any Loan Parties in such Excluded Venture) attributable to such Material
Project (determined in the same manner as set forth in clause (i) above) for the
balance of the four full fiscal quarter period following such Commercial
Operation Date, which may, at Borrower’s option, be added to actual Consolidated
EBITDA for such fiscal quarters (but net of any actual Consolidated EBITDA of
the Borrower or the Borrower’s pro-rata share of projected Consolidated EBITDA
of such Excluded Venture, as applicable, attributable to such Material Project
following such Commercial Operation Date).

 

(iii)                               Notwithstanding the foregoing: (A) no such
additions shall be allowed with respect to any Material Project unless: (y) not
later than 30 days prior to the delivery of any Compliance Certificate required
by the terms and provisions of Section 6.02(a) to the extent Material Project
Consolidated EBITDA Adjustments will be made to Adjusted Consolidated EBITDA in
determining compliance with this Section 7.15, the Borrower shall have delivered
to the Administrative Agent written pro forma projections of Consolidated EBITDA
of the Borrower or Excluded Venture, as applicable, attributable to such
Material Project, and (z) prior to the date such Compliance Certificate is
required to be delivered, the Administrative Agent shall have approved (such
approval not to be unreasonably withheld, conditioned or delayed) such
projections and shall have received such other information and documentation as
the Administrative Agent may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent, and (B) the aggregate
amount of all Material Project Consolidated EBITDA Adjustments during any period
shall be limited to 15% of the total actual Consolidated EBITDA of the Borrower
and Excluded Ventures for such period (which total actual Consolidated EBITDA
shall be determined without including any Material Project Consolidated EBITDA
Adjustments).

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Each of the following events
constitutes an Event of Default under this Agreement:

 

(a)                                  Non-Payment .  The Borrower fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any LC Exposure or (ii) within three Business Days after the same becomes
due, any interest on any Loan, any LC Exposure, any Commitment Fee or other fee
due hereunder or under the Fee Letter, or any other amount payable hereunder or
under any other Loan Document; or

 

(b)                                 Specific Covenants.  The Borrower fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.03(a) or Article VII; or

 

75

--------------------------------------------------------------------------------


 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (other than a covenant or
agreement (x) specified in Section 8.01(a) or (b) above or (y) relating to a
security interest creation or validity matter that does not give rise to an
Event of Default pursuant to Section 8.01(m) below) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days after the earlier of (i) the date notice has been given to the Borrower
by the Administrative Agent or a Lender or (ii) the date a Responsible Officer
knew of such Default; or

 

(d)                                 Representations and Warranties.  Any
representation or warranty made or deemed made by the Borrower or any other Loan
Party herein, in any other Loan Document (other than a representation or
warranty relating to a security interest creation or validity matter that does
not give rise to an Event of Default pursuant to Section 8.01(m) below), or in
any document delivered in connection herewith or therewith proves to have been
incorrect in any material respect when made or deemed made; or

 

(e)                                  Cross-Default.  (i) The Borrower or any
other Loan Party (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guaranty Obligation (other than Indebtedness under Swap
Contracts) having an aggregate principal amount (or, in the case of a
Capitalized Lease or a Synthetic Lease Obligation, Attributable Indebtedness)
(including undrawn or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
(individually or collectively) $30,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guaranty
Obligation or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such
Indebtedness, the lessor under such Synthetic Lease Obligation or the
beneficiary or beneficiaries of such Guaranty Obligation (or a trustee or agent
on behalf of such holder or holders or beneficiary or beneficiaries) to cause,
with the giving of notice if required, such Indebtedness to be demanded or to
become due or to be repurchased or redeemed (automatically or otherwise) prior
to its stated maturity, or such Guaranty Obligation to become payable or cash
collateral in respect thereof to be demanded; or (ii) (A) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from any event of default under such Swap Contract as to which the
Borrower or any other Loan Party is the Defaulting Party (as defined in such
Swap Contract) and the Swap Termination Value owed by the Borrower or any other
Loan Party as a result thereof is greater than (individually or collectively)
$30,000,000, or (B) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from any Termination Event (as
defined in such Swap Contract) under such Swap Contract as to which the Borrower
or any other Loan Party is an Affected Party (as defined in such Swap Contract)
and the amount calculated as being owed by the Borrower and other Loan Party as
a result of such Early Termination Date is greater than (individually or
collectively) $30,000,000 and such amount is not paid when due under such Swap
Contract; or

 

(f)                                    Insolvency Proceedings, Etc.  (i) The
Borrower or any other Loan Party institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property or takes any
action to effect any of the foregoing; or (ii) any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or (iii) any proceeding under any
Debtor Relief Law relating to any such Person or to all or any part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)                                 Inability to Pay Debts; Attachment.  (i) The
Borrower or any other Loan Party becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any

 

76

--------------------------------------------------------------------------------


 

writ or warrant of attachment or execution or similar process is issued or
levied against property which is a material part of the property of the Borrower
and its Subsidiaries taken as a whole, and is not released, vacated or fully
bonded within 45 days after its issue or levy; or

 

(h)                                 Judgments.  There is entered against the
Borrower or any other Loan Party (i) a final judgment or order for the payment
of money in an aggregate amount exceeding (individually or collectively)
$30,000,000 (to the extent not covered by third-party insurance as to which the
insurer does not dispute coverage), or (ii) any non-monetary final judgment that
has or could reasonably be expected to have a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 30 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

(i)                                     ERISA.  If the Borrower, any other Loan
Party or any of their ERISA Affiliates maintains any Plan or any Multiemployer
Plan, an ERISA Event occurs with respect to a Plan or Multiemployer Plan which
could reasonably be expected to have a Material Adverse Effect; or

 

(j)                                     Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than the agreement of all the Lenders or the Payment in Full of the Obligations,
ceases to be in full force and effect, or is declared by a court of competent
jurisdiction to be null and void, invalid or unenforceable in any material
respect; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

 

(k)                                  Change of Control.  There occurs any Change
of Control; or

 

(l)                                     Dissolution.  The Borrower or any other
Loan Party shall dissolve, liquidate, or otherwise terminate its existence,
except as permitted in Section 7.06; or

 

(m)                               Collateral; Impairment of Security, etc.  Any
Collateral Document shall for any reason (other than pursuant to the terms
thereof) cease to create a valid security interest in Collateral (with a value,
individually or in the aggregate, in excess of $1,000,000) purported to be
covered thereby or the security interest in such Collateral shall for any reason
cease to be a perfected and first priority security interest in such Collateral
to the extent required by such Collateral Document.

 

8.02                        Remedies upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders:

 

(a)                                  declare the Commitment of each Lender to
make Loans and any obligation of the Issuing Bank to issue Letters of Credit to
be terminated, whereupon such Commitments and obligations shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest, notice of
intent to accelerate, notice of acceleration or other notice of any kind, all of
which are hereby expressly waived by the Borrower;

 

(c)                                  declare that an amount equal to the then
Outstanding Amount of all LC Exposure be immediately due and payable by the
Borrower, without presentment, demand, protest, notice of intent to accelerate,
notice of acceleration or other notice of any kind, all of which are hereby
expressly waived by

 

77

--------------------------------------------------------------------------------


 

the Borrower, and require that the Borrower deliver such payments to the
Administrative Agent to Cash Collateralize the LC Exposure (in an amount equal
to the then Outstanding Amount thereof); and

 

(d)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan Documents
or applicable Law;

 

provided, however, that upon the occurrence of any event specified in
Section 8.01(f), the obligation of each Lender to make Loans and any obligation
of an Issuing Bank to issue Letters of Credit shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and an amount
equal to the then Outstanding Amount of the LC Exposure shall be deemed to be
forthwith due and owing by the Borrower to the Issuing Bank(s) and the Lenders
as of the date of such occurrence and the Borrower’s obligation to pay such
amounts shall be absolute and unconditional, without regard to whether any
beneficiary of any such Letter of Credit has attempted to draw down all or a
portion of such amount under the terms of a Letter of Credit and, to the fullest
extent permitted by applicable Law, shall not be subject to any defense or be
affected by a right of set-off, counterclaim or recoupment which the Borrower
may now or hereafter have against any such beneficiary, the Issuing Bank, the
Administrative Agent, the Lenders or any other Person for any reason
whatsoever.  Such payments shall be delivered to and held by the Administrative
Agent as Cash Collateral securing the LC Exposure.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the LC Exposure have automatically been
required to be Cash Collateralized as set forth in Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

(a)                                  first, to the payment of enforcement
expenses incurred by the Administrative Agent, including Attorney Costs;

 

(b)                                 second, to the ratable payment of all fees,
expenses and indemnities (including amounts payable under Article III) for which
the Administrative Agent, Lenders or any Affiliate of a Lender have not been
paid or reimbursed in accordance with the Loan Documents or Lender Hedging
Agreement (as used in this Section 8.03(b), a “ratable payment” for any Lender,
Lender Affiliate or the Administrative Agent shall be, on any date of
determination, that proportion which the portion of the total fees, expenses and
indemnities owed to such Lender, Lender Affiliate or the Administrative Agent
bears to the total aggregate fees, expenses and indemnities owed to all Lenders,
Lender Affiliates and the Administrative Agent on such date of determination);

 

(c)                                  third, to the ratable payment of accrued
and unpaid LC Fees, the Outstanding Amount of LC Disbursements, accrued and
unpaid interest on, and principal of, the Outstanding Amount of Loans and the
Outstanding Amount of Obligations under Lender Hedging Agreements (it being
understood that for purposes of this clause (c) the Outstanding Amount of
Obligations under Lender Hedging Agreements refers to payments owing in
connection with an Early Termination Date as defined in the 2002 Master
Agreement form promulgated by the ISDA (or equivalent type payment obligation if
some other form of Swap Contract is in effect)(as used in this Section 8.03(c),
“ratable payment” means for any Lender (or Lender Affiliate, in the case of a
Lender Hedging Agreement), on any date of determination, that proportion which
the accrued and unpaid LC Fees, the Outstanding Amount of LC Disbursements,
accrued and unpaid interest on, and principal of, the Outstanding Amount of
Loans and the Outstanding Amount of Obligations under Lender Hedging Agreements
owed to such Lender (or Lender Affiliate, in the case of a Lender Hedging
Agreement) bears to the accrued and unpaid LC Fees, the Outstanding Amount of LC
Disbursements, accrued and unpaid interest on, and principal of, the Outstanding
Amount

 

78

--------------------------------------------------------------------------------


 

of Loans and the Outstanding Amount of Obligations under Lender Hedging
Agreements owed to all Lenders(and Affiliates, in the case of a Lender Hedging
Agreement);

 

(d)                                 fourth, to Cash Collateralize the Letters of
Credit; and

 

(e)                                  last, to the payment of the remaining
Obligations, if any, in the order and manner the Required Lenders deem
appropriate.

 

Subject to Section 2.05(j), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to Section 8.03(d) above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

ARTICLE IX.

ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authorization of Administrative
Agent; Lender Hedging Agreements.

 

(a)                                  Each Lender hereby irrevocably (subject to
Section 9.10) appoints, designates and authorizes the Administrative Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. 
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or Participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to the Administrative Agent, the Syndication Agent or the
Documentation Agents is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law. 
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 

(b)                                 The Issuing Bank shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith until such time (and except for so long) as the
Administrative Agent may agree at the request of the Required Lenders to act for
the Issuing Bank with respect thereto; provided, however, that the Issuing Bank
shall have all of the benefits and immunities (i) provided to the Administrative
Agent in this Article IX with respect to any acts taken or omissions suffered by
the Issuing Bank in connection with Letters of Credit issued by it or proposed
to be issued by it and the application and agreements for letters of credit
pertaining to the Letters of Credit as fully as if the term “Administrative
Agent” as used in this Article IX included the Issuing Bank with respect to such
acts or omissions, and (ii) as additionally provided herein with respect to the
Issuing Bank.

 

9.02                        Delegation of Duties.  The Administrative Agent may
execute any of its duties under this Agreement or any other Loan Document by or
through agents, sub-agents, employees or attorneys-in-fact and shall be entitled
to advice of counsel and other consultants or experts concerning all matters
pertaining to such duties.  Administrative Agent shall not be responsible for
the negligence or misconduct of any agent or attorney-in-fact that it selects in
the absence of gross negligence or willful misconduct.

 

79

--------------------------------------------------------------------------------


 

9.03                        Default; Collateral.

 

(a)                                  Upon the occurrence and continuance of a
Default or Event of Default, the Lenders agree to promptly confer in order that
Required Lenders or the Lenders, as the case may be, may agree upon a course of
action for the enforcement of the rights of the Lenders; and the Administrative
Agent shall be entitled to refrain from taking any action (without incurring any
liability to any Person for so refraining) unless and until the Administrative
Agent shall have received instructions from Required Lenders or the Lenders, as
the case may be.  All rights of action under the Loan Documents and all right to
the Collateral, if any, hereunder may be enforced by the Administrative Agent
and any suit or proceeding instituted by the Administrative Agent in furtherance
of such enforcement shall be brought in its name as the Administrative Agent
without the necessity of joining as plaintiffs or defendants any other Lender,
and the recovery of any judgment shall be for the benefit of the Lenders (and,
with respect to Lender Hedging Agreements and Banking Services, Affiliates, if
applicable) subject to the expenses of the Administrative Agent.  In actions
with respect to any property of the Borrower or any other Loan Party, the
Administrative Agent is acting for the ratable benefit of each Lender (and, with
respect to Lender Hedging Agreement and Banking Services, Affiliates, if
applicable).  Any and all agreements to subordinate (whether made heretofore or
hereafter) other indebtedness or obligations of Borrower to the Obligations
shall be construed as being for the ratable benefit of each Lender (and, with
respect to Lender Hedging Agreement and Banking Services, Affiliates, if
applicable).

 

(b)                                 Each Lender authorizes and directs the
Administrative Agent to enter into the Collateral Documents on behalf of and for
the benefit of the Lenders (and, with respect to Lender Hedging Agreements and
Banking Services, Affiliates, if applicable)(or if previously entered into,
hereby ratifies the Administrative Agent’s (or any predecessor administrative
agent’s) previously entering into such agreements and Collateral Documents).

 

(c)                                  Except to the extent unanimity (or other
percentage set forth in Section 10.1) is required hereunder, each Lender agrees
that any action taken by the requisite Required Lenders in accordance with the
provisions of the Loan Documents, and the exercise by the requisite Required
Lenders of the power set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all of the Lenders.

 

(d)                                 The Administrative Agent is hereby
authorized on behalf of the Lenders, without the necessity of any notice to or
further consent from any Lender, from time to time to take any action with
respect to any Collateral or Collateral Documents which may be necessary to
perfect and maintain perfected the Liens upon the Collateral granted pursuant to
the Collateral Documents.

 

(e)                                  The Administrative Agent shall not have any
obligation whatsoever to any Lender or to any other Person to assure that the
Collateral exists or is owned by any Loan Party or is cared for, protected, or
insured or has been encumbered or that the Liens granted to the Administrative
Agent (or any predecessor administrative agent) herein or pursuant thereto have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced, or are entitled to any particular priority, or to exercise at all or
in any particular manner or under any duty of care, disclosure, or fidelity, or
to continue exercising, any of the rights granted or available to the
Administrative Agent in this Section 9.03 or in any of the Collateral Documents;
IT BEING UNDERSTOOD AND AGREED THAT IN RESPECT OF THE COLLATERAL, OR ANY ACT,
OMISSION, OR EVENT RELATED THERETO, THE ADMINISTRATIVE AGENT MAY ACT IN ANY
MANNER IT MAY DEEM APPROPRIATE, IN ITS SOLE DISCRETION, GIVEN THE ADMINISTRATIVE
AGENT’S OWN INTEREST IN THE COLLATERAL AS ONE OF THE LENDERS AND THAT THE
ADMINISTRATIVE AGENT SHALL HAVE NO DUTY OR LIABILITY WHATSOEVER TO ANY LENDER
(AND, WITH RESPECT TO LENDER HEDGING AGREEMENTS AND BANKING SERVICES,

 

80

--------------------------------------------------------------------------------


 

AFFILIATES), OTHER THAN TO ACT WITHOUT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

(f)                                    The Lenders hereby irrevocably authorize
the Administrative Agent, at its option and in its discretion, to (i) deliver
instruments of assurance confirming the non-existence of any Lien under the Loan
Documents with respect to assets of the Loan Parties described in
Section 6.15(a) that are excluded from the Collateral and (ii) release any Lien
granted to or held by the Administrative Agent upon any Collateral:
(A) constituting property in which no Loan Party owned an interest at the time
the Lien was granted or at any time thereafter; (B) constituting property leased
to a Loan Party under a lease which has expired or been terminated in a
transaction permitted under the Loan Documents or is about to expire and which
has not been, and is not intended by such Loan Party to be, renewed; or
(C) consisting of an instrument or other possessory collateral evidencing
Indebtedness or other obligations pledged to the Administrative Agent (for the
benefit of the Lenders), if the Indebtedness or obligations evidenced thereby
has been paid in full or otherwise superseded.  In addition, the Lenders
irrevocably authorize the Administrative Agent to release Liens upon Collateral
as contemplated in Section 10.01(c) or (d), or if approved, authorized, or
ratified in writing by the requisite Lenders.  Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 9.03.

 

(g)                                 In furtherance of the authorizations set
forth in this Section 9.03, each Lender hereby irrevocably appoints the
Administrative Agent its attorney-in-fact, with full power of substitution, for
and on behalf of and in the name of each such Lender (i) to enter into
Collateral Documents (including, without limitation, any appointments of
substitute trustees under any Collateral Documents), (ii) to take action with
respect to the Collateral and Collateral Documents to perfect, maintain, and
preserve Lenders’ Liens, and (iii) to execute instruments of release or to take
other action necessary to release Liens upon any Collateral to the extent
authorized in paragraph (f) hereof.  This power of attorney shall be liberally,
not restrictively, construed so as to give the greatest latitude to the
Administrative Agent’s power, as attorney, relative to the Collateral matters
described in this Section 9.03.  The powers and authorities herein conferred on
the Administrative Agent may be exercised by the Administrative Agent through
any Person who, at the time of the execution of a particular instrument, is an
officer of the Administrative Agent (or any Person acting on behalf of the
Administrative Agent pursuant to a valid power of attorney).  The power of
attorney conferred by this Section 9.03(g) to the Administrative Agent is
granted for valuable consideration and is coupled with an interest and is
irrevocable so long as the Obligations, or any part thereof, shall remain unpaid
or the Lenders are obligated to make any Extensions of Credit under the Loan
Documents.

 

9.04                        Liability of Administrative Agent.  NO AGENT-RELATED
PERSON SHALL (A) BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY ANY OF
THEM UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY (EXCEPT FOR ITS OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT IN CONNECTION WITH ITS DUTIES EXPRESSLY SET FORTH HEREIN), or
(b) be responsible in any manner to any Lender or Participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for the creation,
perfection or priority of any Liens purported to be created by any of the Loan
Documents, or the validity, genuineness, enforceability, existence, value or
sufficiency of any collateral security, or to make any inquiry respecting the
performance by the Borrower of its obligations hereunder or under any other Loan
Document, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations

 

81

--------------------------------------------------------------------------------


 

hereunder or thereunder.  No Agent-Related Person shall be under any obligation
to any Lender or Participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party or any Affiliate thereof.

 

9.05                        Reliance by Administrative Agent.

 

(a)                                  The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, electronic mail, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to any Loan Party), independent accountants and other experts selected
by the Administrative Agent.  The Administrative Agent shall be fully justified
in failing or refusing to take any action under any Loan Document unless it
shall first receive such advice or concurrence of the requisite Required Lenders
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the requisite Required
Lenders or all the Lenders, if required hereunder, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and Participants.  Where this Agreement expressly permits or prohibits
an action unless the requisite Required Lenders otherwise determine, the
Administrative Agent shall, and in all other instances, the Administrative Agent
may, but shall not be required to, initiate any solicitation for the consent or
a vote of the requisite Lenders.

 

(b)                                 For purposes of determining compliance with
the conditions specified in Section 4.01, each Lender that has funded its
Applicable Percentage of the initial Extensions of Credit on the Effective Date
(or, if there is no Extension of Credit made on such date, each Lender other
than Lenders who gave written objection to the Administrative Agent prior to
such date) shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter either sent by the Administrative
Agent to such Lender (or otherwise made available for such Lender on SyndTrak
Online, DXSyndicate™ or any similar website) for consent, approval, acceptance
or satisfaction, or required hereunder to be consented to or approved by or
acceptable or satisfactory to a Lender.

 

9.06                        Notice of Default.  The Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default, except with respect to defaults in the payment of principal,
interest and fees required to be paid to the Administrative Agent for the
account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default.” The Administrative Agent will notify the Lenders of its
receipt of any such notice.  The Administrative Agent shall take such action
with respect to such Default or Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided, however, that unless
and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Lenders.

 

9.07                        Credit Decision; Disclosure of Information by
Administrative Agent.  Each Lender acknowledges that no Agent-Related Person has
made any representation or warranty to it, and that no act by the Administrative
Agent hereinafter taken, including any consent to and acceptance of any
assignment or review of the affairs of any Loan Party or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender as to any matter,

 

82

--------------------------------------------------------------------------------


 

including whether Agent-Related Persons have disclosed material information in
their possession.  Each Lender represents to the Administrative Agent that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower hereunder. 
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties.  In this regard, each Lender acknowledges that Thompson & Knight LLP is
acting in this transaction as counsel to the Administrative Agent.  Each other
party hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of any Agent-Related Person.

 

9.08                        Indemnification of Agents.  Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so), in accordance with their respective Applicable Percentages, and hold
harmless each Agent-Related Person from and against any and all indemnified
liabilities incurred by it; provided, however, that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Person’s gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.08.  Without limitation of the
foregoing, each Lender shall reimburse the Administrative Agent upon demand for
its ratable share of any costs or out-of-pocket expenses (including Attorney
Costs) incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent is not reimbursed for such expenses by or
on behalf of the Borrower.  The undertaking in this Section 9.08 shall survive
termination of the Commitments, the payment of all Obligations hereunder and the
resignation or replacement of the Administrative Agent.

 

9.09                        Administrative Agent in its Individual Capacity.
Wells Fargo and its Affiliates may make loans to, accept deposits from, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Loan Parties
and their respective Affiliates as though Wells Fargo were not the
Administrative Agent or an Issuing Bank hereunder and without notice to or
consent of the Lenders.  The Lenders acknowledge that, pursuant to such
activities, Wells Fargo or its Affiliates may receive information regarding any
Loan Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.  With respect to its Loans, Wells Fargo shall
have the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not the

 

83

--------------------------------------------------------------------------------


 

Administrative Agent or an Issuing Bank, and the terms “Lender” and “Lenders”
include Wells Fargo in its individual capacity.

 

9.10                        Successor Administrative Agent.  The Administrative
Agent may resign as Administrative Agent upon 30 days’ notice to the Lenders
with a copy of such notice to the Borrower.  If the Administrative Agent resigns
under this Agreement, the Required Lenders shall appoint from among the Lenders
a successor administrative agent for the Lenders which successor administrative
agent shall be consented to by the Borrower at all times other than during the
existence of an Event of Default (which consent of the Borrower shall not be
unreasonably withheld or delayed).  If no successor administrative agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Lenders
and the Borrower, a successor administrative agent from among the Lenders.  Upon
the acceptance of its appointment as successor administrative agent hereunder,
such successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated.  After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article IX and Sections 10.04 and
10.13 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement.  If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above.

 

9.11                        Syndication Agent; Other Agents; Arrangers.  None of
the Lenders or other Persons identified on the facing page or signature pages of
this Agreement as a “syndication agent,” as a “documentation agent,” any other
type of agent (other than the Administrative Agent), “arranger,” or “bookrunner”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such.  Without
limiting the foregoing, none of the Lenders so identified shall have or be
deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

9.12                        Administrative Agent May File Proof Of Claim.  In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or LC Exposure shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(i)                                     to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
LC Exposures and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Banks and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the Issuing Banks and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the Issuing
Banks and the Administrative Agent under Sections 2.04, 10.04 and 10.05) allowed
in such judicial proceeding; and

 

(ii)                                  to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

84

--------------------------------------------------------------------------------


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.04
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

9.13                        Lender Hedging Agreements.  To the extent any
Affiliate of a Lender is a party to a Swap Contract with the Borrower or any of
its Subsidiaries and thereby becomes a beneficiary of the Liens pursuant to the
Mortgages or any other Collateral Document, such Affiliate of a Lender shall be
deemed to appoint the Administrative Agent its nominee and agent to act for and
on behalf of such Affiliate in connection with the Mortgages and such Collateral
Documents and to be bound by the terms of this Article IX, Section 10.01(e) and
the last sentence of Section 2.14.

 

9.14                        Banking Services.  To the extent any Affiliate of a
Lender provides any Banking Services and thereby becomes a beneficiary of the
Liens pursuant to the Security Agreements, Mortgages or any other Collateral
Document, such Affiliate of a Lender shall be deemed to appoint the
Administrative Agent its nominee and agent to act for and on behalf of such
Affiliate in connection with the Security Agreements, Mortgages and such
Collateral Documents and to be bound by the terms of this Article IX,
Section 10.01(e) and the last sentence of Section 2.14.

 

ARTICLE X.

MISCELLANEOUS

 

10.01                 Amendments, Releases of Collateral, Etc.

 

(a)                                  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall, unless in writing and signed by each of the
Lenders specified below in this Section 10.01(a) and by the Borrower, and
acknowledged by the Administrative Agent, do any of the following:

 

(i)                                     extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(ii)                                  postpone or delay any scheduled date fixed
by this Agreement or any other Loan Document for any payment of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document (except any amendment described in
Section 10.01(b) which can be approved by the Required Lenders) without the
written consent of each Lender directly affected thereby;

 

(iii)                               reduce the principal of, or the rate of
interest specified herein on, any Loan or LC Disbursement, or (subject to clause
(B) of the proviso below) any fees or other amounts payable

 

85

--------------------------------------------------------------------------------


 

hereunder or under any other Loan Document, without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders shall be necessary (A) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or LC Fees at
the Default Rate or (B) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or LC Disbursement or to reduce any fee
payable hereunder;

 

(iv)                              change Section 2.13 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender;

 

(v)                                 change any provision of this
Section 10.01(a) or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender; or

 

(vi)                              except in connection with a Disposition
permitted under Section 7.07 or as otherwise permitted under this Section 10.01,
release all or substantially all of the Collateral or release all or
substantially all of the value of the Guarantees;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement,
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

(b)                                 Any amendment to any Loan Document which
purports to (i) decrease the amount of any mandatory prepayment or commitment
reduction required by Section 2.08 or (ii) change this Section 10.01(b), must be
by an instrument in writing executed by Borrower, the Administrative Agent, and
the Required Lenders.

 

(c)                                  Upon any (i) Disposition of Collateral
which is permitted pursuant to the Loan Documents, (ii) designation of a Loan
Party as an Excluded Venture in accordance with Section 1.08 or (iii) occurrence
of any event or circumstance described in Section 9.03(f) in respect of which a
release of Collateral is authorized thereby), and upon five Business Days’ prior
written request (or such shorter period as may be permitted by the
Administrative Agent in its sole discretion) by the Borrower (which request
must, unless otherwise approved by the Administrative Agent, be accompanied by
the following, to the extent applicable and available (A) true and correct
copies of all material documents of transfer or disposition, including any
contract of sale, (B) a preliminary closing statement and instructions to the
title

 

86

--------------------------------------------------------------------------------


 

company, if any, and (C) all requested release instruments in form and substance
satisfactory to the Administrative Agent, the Administrative Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary or reasonably requested to evidence the release of Liens granted to
the Administrative Agent for the benefit of the Secured Parties pursuant to the
Loan Documents in such Collateral.  For clarity, in the case of a Disposition of
100% of the Equity Interests of a Loan Party which is permitted pursuant to the
Loan Documents or the designation of a Loan Party as an Excluded Venture in
accordance with Section 1.08, the releases under this Section 10.01(c) shall
include a release of (A) the Guaranty issued by such Loan Party and (B) the
Liens granted to the Administrative Agent for the benefit of the Secured Parties
pursuant to the Loan Documents in any assets of such Loan Party.  The
Administrative Agent shall not be required to execute any release instruments on
terms which, in the Administrative Agent’s reasonable opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of Liens without recourse or warranty.  No
such release shall impair the Administrative Agent’s Lien on the proceeds of
sale of such Collateral by a Loan Party.

 

(d)                                 Upon the Payment in Full of the Obligations,
and, unless the requirements of Section 10.01(e) have been satisfied, the
termination and satisfaction of all obligations under all Lender Hedging
Agreements, the Administrative Agent agrees to, and the Lenders hereby instruct
the Administrative Agent to, at the Borrower’s expense, execute and authorize
such releases of the Collateral Documents as the Borrower shall reasonably
request and this Agreement shall be deemed terminated except that such
termination shall not relieve the Borrower of any obligation to make any
payments to the Administrative Agent or any Lender required by any Loan Document
to the extent accruing, or relating to an event occurring, prior to such
termination.

 

(e)                                  Notwithstanding any provision herein to the
contrary, if, upon the Payment in Full of the Obligations, any amounts owed
pursuant to any Lender Hedging Agreement, the Administrative Agent will and is
hereby authorized to, (A) release the Liens created under the Loan Documents and
(B) release all Guaranties of the Guarantors; provided, that unless otherwise
authorized by each Hedge Counterparty to such Lender Hedging Agreement,
contemporaneously with such release, (i) the Borrower (and, if applicable, the
Subsidiary that is a party to such Lender Hedging Agreement) either takes such
action as may be required to ensure that the obligations under such Lender
Hedging Agreements continue to be secured by collateral that secures any
concurrent refinancing of this Agreement or (A) executes a margin agreement in
form and substance acceptable to such Lender(s), its Affiliates that are parties
to such Lender Hedging Agreements (the “Hedge Counterparties”) and (B), if
required, provides collateral in the form of cash or a letter of credit having
an aggregate value acceptable to such Hedge Counterparties, and (ii) if such
Lender Hedging Agreement is executed by a Subsidiary of the Borrower and the
Borrower is not a party thereto, the Borrower executes a guaranty covering such
Subsidiary’s obligations thereunder, such guaranty to be in form and substance
satisfactory to the Hedge Counterparties.  Any release under this
Section 10.01(e) must be in writing and signed by the Administrative Agent.

 

(f)                                    In the event that any Lender (a
“Non-Consenting Lender”) fails to consent to any proposed amendment,
modification, termination, waiver or consent with respect to any provision
hereof or of any other Loan Document that requires the approval of the Lenders
directly affected thereby or the unanimous approval of all of the Lenders and
Lenders holding at least a majority of the Commitments then in effect, or if the
Commitments have terminated, then holding a majority of the Revolving Loans and
LC Exposure, in each case in accordance with the terms of this Section 10.01,
the Borrower shall be permitted to replace such Non-Consenting Lender pursuant
to Section 10.15.

 

87

--------------------------------------------------------------------------------


 

10.02                 Notices; Effectiveness; Electronic Communications.

 

(a)                                  Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in Section 10.02(b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 10.02(b) below, shall be effective as provided in
Section 10.02(b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Issuing Bank hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT RELATED PERSONS DO NOT WARRANT THE ACCURACY
OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT RELATED PERSON IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall any Agent-Related

 

88

--------------------------------------------------------------------------------


 

Person have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such
Agent-Related Person; provided, however, that in no event shall any
Agent-Related Person have any liability to the Borrower, any Lender or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the Issuing Bank and the Swingline Lender
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the Issuing Bank and the Swingline Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities Laws.

 

(e)                                  Reliance by Administrative Agent, Issuing
Bank and Lenders.  The Administrative Agent, the Issuing Bank and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Borrowing Notices and Swingline Borrowing Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, the Issuing Bank, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrower.  All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

 

10.03                 No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the Issuing Bank; provided, however,

 

89

--------------------------------------------------------------------------------


 

that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the Issuing Bank or the Swingline Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as Issuing
Bank or Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.09 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                  Costs and Expenses.  The Borrower shall pay
(i) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent (including the reasonable and documented fees, charges and
disbursements of external counsel for the Administrative Agent), in connection
with the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications
(whether or not effective) or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out of pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Bank (including the fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or the Issuing Bank), after the occurrence
and during the continuance of an Event of Default in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 10.04, or
(B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit. 
Expense reimbursements under this Agreement and the other Loan Documents shall
be due 15 days after Borrower’s receipt of a reasonably detailed invoice
therefor.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
the Syndication Agent, each Lender and the Issuing Bank, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, liabilities and related expenses (including the reasonable
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01, but
subject to any exclusions applicable thereto), (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its

 

90

--------------------------------------------------------------------------------


 

Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(A) result from or are with respect to Hazardous Materials which are initially
placed on, in or under all or any portion of any property owned or operated by
Borrower or any of its Subsidiaries after the date the Lender or any other party
takes title to such property, (B) that relate to increased cost matters and are
excluded from the indemnification requirements of Sections 3.04 or 3.05, (C) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, (D) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction or (E) arise out
of disputes among the Lenders, Issuing Bank and/or Administrative Agent.

 

(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under Sections 10.04(a) or
(b) to be paid by it to the Administrative Agent (or any sub-agent thereof), the
Issuing Bank or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the Issuing
Bank or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the Issuing Bank in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or Issuing Bank in connection with
such capacity.  The obligations of the Lenders under this Section10.04(c) are
subject to the provisions of the last sentence of Section 2.01(b).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in
Section 10.04(b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)           Payments.  All amounts due under this Section 10.04 (other than
Section 10.04(a) above) shall be payable not later than 10 Business Days after
demand therefor.

 

(f)            Survival.  The agreements in this Section 10.04 shall survive the
resignation of the Administrative Agent, the Issuing Bank and the Swingline
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

 

91

--------------------------------------------------------------------------------


 

10.05      Intentionally Omitted.

 

10.06      Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

 

10.07      Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.07(b), (ii) by way of participation in accordance with
the provisions of Section 10.07(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.07(d) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this Section 10.07(b), participations in LC Exposure and in
Swingline Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)           in any case not described in Section 10.07(b)(i)(A), the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower

 

92

--------------------------------------------------------------------------------


 

otherwise consents (each such consent not to be unreasonably withheld,
conditioned or delayed); provided, however, that concurrent assignments to
members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met.

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by Section 10.07(b)(i)(B) and, in
addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided, if the consent of the Borrower to an assignment or to an
Eligible Assignee is required hereunder (including consent to an assignment that
does not meet the minimum assignment threshold specified in this Section), the
Borrower shall be deemed to have given its consent 5 Business Days after the
date notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) to the Borrower unless such consent is expressly refused
by the Borrower prior to such date; provided, if the Borrower reasonably
requests additional information regarding the proposed assignee, the foregoing
time period will be automatically extended until one Business Day after the
Borrower receives information regarding the proposed assignee responsive to the
Borrower’s request;

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender;

 

(C)           the consent of the Issuing Banks (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding);
and

 

(D)          the consent of the Swingline Lender (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for any
assignment.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment; provided, further, no processing and recordation fee will be
required in connection with any assignment from a Lender to an Affiliate of such
Lender.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

93

--------------------------------------------------------------------------------


 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries.

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

(vii)         Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.07(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender; provided, however, that in the event such Note replaces in
whole or part any Note previously issued to the assignor, then as a condition to
the delivery of such new Note, the assignor shall deliver the previously issued
Note to Borrower or, if not available, a lost note affidavit containing
customary indemnity protections for the benefit of Borrower.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 10.07(b) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.07(d).

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and LC Exposure owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  In
addition, the Administrative Agent shall

 

94

--------------------------------------------------------------------------------


 

maintain on the Register information regarding the designation, and revocation
of designation, of any Lender as a Defaulting Lender.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in LC Exposure and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the Issuing Bank shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i), (ii) or
(iii) of Section 10.01(a) that directly affects such Participant.  Subject to
Section 10.07(e), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to
Section 10.07(b).  To the extent permitted by Law, each Participant also shall
be entitled to the benefits of Section 10.09 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)           As used herein, the following terms have the following meanings:

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the Issuing Bank, and (ii) unless an Event
of Default has occurred and is continuing, the Borrower (each such approval not
to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.

 

95

--------------------------------------------------------------------------------


 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(h)           Resignation as Issuing Bank or Swingline Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Commitment and Loans pursuant to Section 10.07(b) above
and resigns as Administrative Agent pursuant to Section 9.10 above, Wells Fargo
may, (i) upon 30 days’ notice to the Borrower and the Lenders, resign as Issuing
Bank and/or (ii) upon 30 days’ notice to the Borrower, resign as Swingline
Lender.  In the event of any such resignation as Issuing Bank or Swingline
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor Issuing Bank or Swingline Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Wells Fargo as Issuing Bank or Swingline Lender, as the case may
be; provided, further any such successor Issuing Bank or Swingline Lender must
accept such appointment in writing.  If Wells Fargo resigns as Issuing Bank, it
shall retain all the rights, powers, privileges and duties of the Issuing Bank
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuing Bank and all LC Exposure with respect thereto
(including the right to require the Lenders to make Alternate Base Rate Loans or
fund risk participations in LC Exposure pursuant to Section 2.05(d).  If Wells
Fargo resigns as Swingline Lender, it shall retain all rights of the Swingline
Lender provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Alternate Base Rate Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 2.15(c). Upon
the appointment of a successor Issuing Bank and/or Swingline Lender, (A) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and obligations of the retiring Issuing Bank or Swingline Lender, as
the case may be, and (B) with respect to Letters of Credit issued by the prior
Issuing Bank that remain outstanding, the provisions of Section 2.05(i) shall
apply.

 

10.08      Confidentiality.  Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its Affiliates, and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives for purposes of its performance, monitoring and
administration of the Loan Documents (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and obligated to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.08, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 10.08 or (y) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrower.

 

96

--------------------------------------------------------------------------------


 

Each of the Administrative Agent and the Lenders acknowledges that (x) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (y) it has developed compliance procedures
regarding the use of material non-public information and (z) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

10.09      Set-off.  In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, subject to
the consent of the Administrative Agent, without prior notice to the Borrower or
any other Loan Party, any such notice being waived by the Borrower (on its own
behalf and on behalf of each Loan Party) to the fullest extent permitted by Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other indebtedness at any time
owing by, such Lender to or for the credit or the account of the respective Loan
Parties against any and all Obligations owing to such Lender hereunder or under
any other Loan Document, now or hereafter existing, irrespective of whether or
not the Administrative Agent or such Lender shall have made demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such set-off and application made by such Lender; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application.

 

10.10      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted to a Lender by applicable Law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.11      Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

10.12      Integration.  This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan

 

97

--------------------------------------------------------------------------------


 

Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

 

10.13      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Extension of Credit, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.14      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.14, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the Issuing Bank
or the Swingline Lender, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.

 

10.15      Replacement of Lenders.  Under any circumstances set forth herein
providing that the Borrower shall have the right to replace a Lender as a party
to this Agreement, the Borrower may, upon notice to such Lender and the
Administrative Agent, replace such Lender by requiring such Lender to assign its
Commitment pursuant to (and subject to the consents required by)
Section 10.07(b) to one or more Eligible Assignees; provided that such
assignment does not conflict with applicable Laws and such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and LC Disbursements, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts); and provided, further, that if the Borrower elects
to exercise such right with respect to any Lender pursuant to Section 3.06(b),
it shall be obligated to replace all Lenders that have made similar requests for
compensation pursuant to Section 3.01 or 3.04.  Upon the making of any such
assignment, the Borrower shall pay in full any amounts payable pursuant to
Section 3.05.

 

10.16      Governing Law.

 

(a)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW, WHICH THE PARTIES EXPRESSLY AGREE SHALL APPLY.

 

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE

 

98

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

10.17      Waiver of Right to Trial by Jury.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.18      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arranger
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arranger, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by Law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and the Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

10.19      Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping

 

99

--------------------------------------------------------------------------------


 

system, as the case may be, to the extent and as provided for in any applicable
Law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state Laws based on the Uniform Electronic Transactions Act.

 

10.20      USA PATRIOT Act Notice.  Each Lender that is subject to the Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107,56 (signed into law October 26,. 2001)) (the “Act”),
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.  The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide such documentation and other information that the Administrative Agent
or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

 

10.21      Intentionally Omitted.

 

10.22      Resignation of Administrative Agent and Collateral Agent; Appointment
of Successor Administrative Agent; Assignment.

 

(a)           Pursuant to and in accordance with Section 9.10 of the Original
Credit Agreement, effective upon the Effective Date, (i) Royal Bank of Canada
resigns as Administrative Agent and Collateral Agent under the Original Credit
Agreement and Loan Documents, (ii) the Borrower and the Lenders waive the
requirement of 30 days’ prior notice of such resignation, (iii) Wells Fargo is
appointed successor administrative agent (and in that capacity as successor
collateral agent) for the Lenders under the Credit Agreement (in such capacity,
the “Successor Administrative Agent”), (iv) the Borrower consents to the
appointment of the Successor Administrative Agent as “Administrative Agent”
under the Credit Agreement and Loan Documents, and (v) Wells Fargo accepts its
appointment as Successor Administrative Agent, and Royal Bank of Canada is
relieved of all duties and obligations as Administrative Agent and Collateral
Agent.

 

(b)           Effective as of the Effective Date, Royal Bank of Canada assigns
all of the Liens held by it in its capacity as Administrative Agent and/or
Collateral Agent under the Original Credit Agreement to Wells Fargo, as
Successor Administrative Agent.  The Lenders authorize Royal Bank of Canada to
execute such documents as may be required to effectuate such assignment. In
furtherance of the foregoing, following the Effective Date, Royal Bank of Canada
agrees to deliver all possessory collateral held by it to Wells Fargo and
execute and deliver all agreements and documents as may be reasonably requested
by Wells Fargo or Borrower to evidence such assignment of the Collateral and the
associated Security Agreements.

 

(c)           Royal Bank of Canada’s rights to be indemnified and to be
reimbursed for costs pursuant to the Credit Agreement, including Sections 9.08
and 10.04, shall extend to actions taken in its capacity as retiring
Administrative Agent.

 

10.23      Termination of Commitments Under Original Credit Agreement.  As of
the Effective Date, the Commitments under the Original Credit Agreement are
hereby terminated and the Original Administrative Agent and the Lenders hereby
waive any right to receive prior notice of such termination. Each Lender agrees
upon the Effective Date to return to Borrower with reasonable promptness all
“Notes” as defined under the Original Credit Agreement which were delivered by
the Borrower in exchange for new Notes to be issued pursuant to this Agreement,
and, to the extent such Notes are not returned within

 

100

--------------------------------------------------------------------------------


 

such time period, the Borrower shall be entitled to receive a lost note
affidavit containing customary indemnities in favor of the Borrower.

 

10.24      No Novations, Etc.  To the extent of the aggregate commitments
outstanding under the Original Credit Agreement ($435,600,000), nothing
contained herein shall be deemed a novation of or a repayment or new advance of
any obligation of the Borrower hereunder.   Only to the extent of the increase
in the Commitments over that amount ($264,400,000) shall there be deemed to be a
new advance by the Lenders to the Borrower under this Agreement.   The
Indebtedness owing under the Original Agreement is renewed, rearranged, extended
and carried forward by this Agreement and all of the Liens securing the
“Obligations” as defined in the Original Credit Agreement are carried forward
and secure, without interruption or loss or priority, the Obligations under this
Agreement.

 

10.25      ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURE PAGES FOLLOW]

 

101

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

MARKWEST ENERGY PARTNERS, L.P.

 

 

 

By:

MarkWest Energy GP, L.L.C., its general partner

 

 

 

By:

/s/ NANCY K. BUESE

 

 

Name:

Nancy K. Buese

 

 

Title:

Senior Vice President and Chief Financial Officer

 

Signature Page

 

1

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Successor Administrative Agent

 

 

 

 

 

By:

/s/ SUZANNE F. RIDENHOUR

 

 

Name:

Suzanne F. Ridenhour

 

 

Title:

Vice President

 

Signature Page

 

2

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as a Lender, Issuing Bank and Swingline

 

Lender

 

 

 

 

 

By:

/s/ SUZANNE F. RIDENHOUR

 

 

Name:

Suzanne F. Ridenhour

 

 

Title:

Vice President

 

Signature Page

 

3

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as resigning

 

Administrative Agent

 

 

 

 

 

By:

/s/ SUSAN KHOKHER

 

 

Name:

Susan Khokher

 

 

Title:

Manager, Agency

 

Signature Page

 

4

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as Lender

 

 

 

 

 

By:

/s/ JASON S. YORK

 

 

Name:

Jason S. York

 

 

Title:

Authorized Signatory

 

Signature Page

 

5

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ GREG DETERMANN

 

Name:

Greg Determann

 

Title:

Senior Vice President

 

Signature Page

 

6

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,

 

as a Lender

 

 

 

 

 

By:

/s/ ANDREW OSTROV

 

Name:

Andrew Ostrov

 

Title:

Director

 

 

 

 

 

By:

/s/ LARRY ROBINSON

 

Name:

Larry Robinson

 

Title:

Director

 

Signature Page

 

7

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ STEPHANIE J. BALETTE

 

Name:

Stephanie J. Balette

 

Title:

Senior Vice President

 

Signature Page

 

8

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ RYAN VETSCH

 

Name:

Ryan Vetsch

 

Title:

Authorized Signatory

 

Signature Page

 

9

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ JOHN C. LOZANO

 

Name:

John C. Lozano

 

Title:

Vice President

 

Signature Page

 

10

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ ADAM H. FEY

 

Name:

Adam H. Fey

 

Title:

Vice President

 

Signature Page

 

11

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

By:

/s/ SAM YOO

 

Name:

Sam Yoo

 

Title:

Assistant Vice Predident

 

Signature Page

 

12

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ GREGORY MAGNUSON

 

Name:

Gregory Magnuson

 

Title:

Vice President

 

Signature Page

 

13

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ MARY E. EVANS

 

Name:

Mary E. Evans

 

Title:

Associate Director

 

 

 

By:

/s/ APRIL VARNER

 

Name:

April Varner

 

Title:

Director

 

Signature Page

 

14

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ WESLEY FONTANA

 

Name:

Wesley Fontana

 

Title:

Vice President

 

Signature Page

 

15

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ CAROLINE M. McCLURG

 

Name:

Caroline M. McClurg

 

Title:

Vice President

 

Signature Page

 

16

--------------------------------------------------------------------------------


 

 

NATIXIS,

 

as a Lender

 

 

 

 

 

By:

/s/ DANIEL PAYER

 

Name:

Daniel Payer

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ LOUIS P. LAVILLE, III

 

Name:

Louis P. Laville, III

 

Title:

Managing Director

 

Signature Page

 

17

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

By:

/s/ MASAKAZU HASEGAWA

 

Name:

Masakazu Hasegawa

 

Title:

General Manager

 

Signature Page

 

18

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

 

as a Lender

 

 

 

 

 

By:

/s/ NUPUR KUMAR

 

Name:

Nupur Kumar

 

Title:

Vice President

 

 

 

 

 

By:

/s/ LYNNE-MARIE PAQUETTE

 

Name:

Lynne-Marie Paquette

 

Title:

Associate

 

Signature Page

 

19

--------------------------------------------------------------------------------